 329305 NLRB No. 37NOBLIT BROS.1The name of the Charging Party has been changed to reflect thenew official name of the International Union.2The Respondent's assertion that the Charging Party's exceptionsand brief are untimely is without merit. They were received by the
Board on the due date.3The Respondent's motion for limited reopening of the record isdenied. The evidence at issue, the Respondent's security contract
with Boyd Security Systems, Inc., and Respondent's advertisements
for replacements in advance of the strike, are already part of the
record.4The Respondent and the Charging Party have excepted to someof the judge's credibility findings. The Board's established policy is
not to overrule an administrative law judge's credibility resolutions
unless the clear preponderance of all the relevant evidence convinces
us that they are incorrect. Standard Dry Wall Products, 91 NLRB544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully
examined the record and find no basis for reversing the findings.
And this is so although we do not rely on the film evidence in G.C.
Exh. 100 as did the judge with respect to discrediting John Munro
and Ramon Ramos in certain respects. Because the judge's disposi-
tion of the issues in question stands without reliance on the film, this
does not affect the result.5Backpay shall be computed as prescribed in F. W. WoolworthCo., 90 NLRB 289 (1950).6Specifically: warehousemen, shipper-received, forklift operator,janitor, truckdriver, store salesmen, clerk, file clerk, purchasing
clerk, clerk-typist, stenographer, keypunch operator, switchboard op-
erator.7All dates are in 1985 unless otherwise indicated.8No unfair labor practice charge was filed concerning the reduc-tion of the Respondent's showroom to a will-call operation only.Noblit Brothers, Inc. and AMA ManufacturingCompany and Teamsters Union Local 115, af-filiated with International Brotherhood of
Teamsters, AFL±CIO.1Cases 4±CA±15306±1,4±CA±15343, 4±CA±15343±3, 4±CA±15429, and
4±CA±15705September 30, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn September 18, 1987, Administrative Law JudgeJohn H. West issued the attached decision. The Charg-
ing Party,2the General Counsel, and the Respondentfiled exceptions and supporting briefs and the Re-
spondent filed briefs in opposition to both the General
Counsel's and the Charging Party's briefs.3The Board has considered the decision and therecord in light of the exceptions and briefs and has de-cided to affirm the judge's rulings, findings,4and con-clusions, to modify the remedy,5and to adopt the rec-ommended Order as modified.1. We agree with the judge that the allegation of theRespondent's antiunion animus is without merit. We
also agree with the judge that no bargaining obligation
attached to decisions involving ``where is my order''
work, accounts/billing questions, and telephone sales
work. The reduction or transfer of that work, which
had never been exclusively performed by the Noblit
unit employees, was the result of a change in the way
the Respondent marketed its products, as explained in
more detail below with reference to telephone sales
work. Accordingly, like the judge, we find no merit to
the General Counsel's allegation that the Respondentviolated Section 8(a)(5) of the Act by failing to bar-gain in this respect.The Respondent and the Union had maintained along-term collective-bargaining relationship covering
two separate units in the Respondent's builders' hard-
ware manufacturing and wholesale distributing oper-
ation. One unit consisted of AMA production and
maintenance employees and the other consisted of
Noblit warehouse, showroom, and clerical employees.6The contracts expired on September 1, 1985.7Telephone sales work was done not only by the fourshowroom employees who were in the unit but also by
Noblit customer service representatives who were not
in the unit. Showroom employees also waited on walk-
in customers and will-call customers (those who tele-
phoned orders in advance of personal pick up) and as-
sisted in the warehouse as needed.On March 25, Moshe Meidar became the new ownerand president of the Respondent. He continued the
streamlining of the Respondent's operation commenced
by his predecessor. Computers, which had begun to be
installed the previous December, were increased in
number. More sophisticated telephone equipment was
purchased, and several toll-free numbers were estab-
lished. In addition, the Respondent formed a tele-
marketing division which for the first time would ini-
tiate sales. Each telemarketer would be assigned to a
designated geographical area of the country and would
be responsible both for servicing, and increasing the
business from, existing customer accounts and for pur-
suing leads to add new accounts. These duties would
require telemarketers to have a complete knowledge of
inventory (including new products to be promoted), to
conduct market research, and to have the motivation
and personality of a good salesperson. This job was,
therefore, quite different from the order-taking and
question-answering functions that constituted the tele-
phone work which had previously been performed both
by the Noblit unit showroom employees and nonunit
customer service representatives.At the same time it was thus expanding and modi-fying telephone sales work, the Respondent eliminated
the walk-in sales function of the showroom and re-
duced the face-to-face customer contact aspect of the
operation to a will-call counter only, i.e., the servicing
of customers who had previously called in orders.8Concurrent with this reduction of showroom functions,
the Respondent transferred two of the four showroom
employees to unit positions in its warehouse operation
(where, as noted above, showroom employees had oc- 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Our decision is not inconsistent with Dubuque Packing Co., 303NLRB 386 (1991). In that case we explained that we will engage
in a presumption-rebutting analysis to determine whether relocating
unit work is a mandatory subject of bargaining only after the Gen-
eral Counsel has made a threshold showing that the work has re-
mained essentially the same. In Dubuque we found employees stilldoing the same work in the new plant. Here the work has been
transformed because the Respondent changed its form of business.
We emphasize, however, that nothing we say here should be taken
as indicating that we will find that a decision to make substantiallyinternal changes, e.g., to have employees doing essentially the samework with more advanced equipment or variations in work methods,
amounts to a change in the scope and direction of the enterprise. As
noted above, the Respondent restructured its businessÐand, as a re-
sult, the work itselfÐin a much more significant way.10Even as to entrepreneurial decisions of the kind at issue here,an employer has an obligation to give the union notice and an oppor-
tunity to bargain over the effects of the change reflected in the deci-
sion. First National Maintenance, supra, 452 U.S. at 681±682. Inthis regard, we note that the Charging Party Union has excepted to
the judge's finding that the Union failed to request effects bargaining
and that therefore the Respondent did not violate the Act in that re-
spect. We reject the exception because the record shows that the
Union's demands for bargaining were aimed at seeking reversal of
the Respondent's decision regarding the nonbargainable changeÐi.e.,
they consisted of protests over the alleged removal of unit work
(which, as explained above, was inextricably bound up with the
change in the scope and direction of the enterprise), rather than a
request to bargain over possible adjustments in the employees' terms
and conditions in the wake of that change. We also note that, in their
briefs on exceptions, both the Union and the General Counsel de-
scribe the Union's efforts to preserve its bargaining rights in terms
of what we have defined as the entrepreneurial decision rather than
its effects.casionally helped out in the past when the need arose).One of the two transferred employees was subse-
quently laid off from the warehouse, apparently after
a decline in warehouse work. The two remaining
showroom employees who worked the new pickup
counter no longer handled incoming telephone sales
calls.We find the record inconclusive as to whether anyunit loss of telephone sales work was the direct con-
sequence of the Respondent's reduction of showroom
functions or of its institution of telemarketing. Whether
either or both of those actions produced such a loss,
however, we discern no decision by the Respondent to
which a bargaining obligation pursuant to First Na-tional Maintenance Corp. v. NLRB, 452 U.S. 666(1981), would attach.Both the change in showroom functions and the de-velopment of the telemarketing operation, with its sys-
tem of toll-free numbers and computerized record-
keeping, reflected a redirection of the Respondent's en-
terpriseÐa basic change in the manner in which it re-
lated to its customers. Customers were grouped in des-
ignated geographical areas assigned to individual tele-
marketers. Servicing those accounts was quite unlike
the random order-taking in which unit showroom em-
ployees had formerly engaged. A logical result of this
change would be a decline in the number of telephone
orders or inquiries directed to employees who had no
on-going relationship with the customer who called.This decision to change the way the Respondentdealt with its customers by telephone is in some way
akin to ``choice of advertising and promotion,'' an ex-
ample of the first type of management decision dis-
cussed by Justice Stewart in Fibreboard Corp. v.NLRB, 379 U.S. 203 (1964), as recited in First Na-tional Maintenance, supra at 676±677. But because thedecision has also arguably had some impact on the
jobs of the warehouse employees, it is also akin to Jus-
tice Stewart's third typeÐa decision which may have
had a direct impact on employment but which was fo-
cused on matters ``wholly apart from the employment
relationship.'' Id. at 677. Regardless of how neatly the
change fits into either of these categories, however, it
clearly amounts to a decision basically concerned with
``the scope and direction of the enterprise'' that the
Court in First National Maintenance held was not amandatory subject of bargaining.9We therefore agreewith the judge's dismissal of the allegation that the Re-spondent violated Section 8(a)(5) and (1) of the Act by
transferring telephone sales work from the Noblit unit
without bargaining with the Union.102. We agree with the judge that the strike whichcommenced on September 4 was a lawful economic
strike, and not one aimed at forcing a change in unit
scope, even though the Union was concerned about the
nonunit telemarketers. As early as April, employees
had expressed concern to their union representatives
about the Respondent's changes in its operation and
loss of bargaining unit work. There was some discus-
sion of these issues between the Respondent and the
Union in anticipation of the contact's termination on
September 1 even before negotiations commenced. The
Union raised the issue of telemarketers performing bar-
gaining unit work at the negotiating sessions held on
August 20, 27, and 29. There was also discussion of
both the Union's and the Respondent's contract pro-
posals and the future of the Respondent's separate
manufacturing facility (AMA), which the Respondent
claimed was financially doomed, where the Union had
maintained a separate contract.On August 30, the Union conducted a meeting atwhich employees voted unanimously to strike com-mencing on September 4. The evidence indicates that
employees were concerned about the loss of their
work. Union Vice President Sheahan testified that
Union President Morris told employees that the Re-
spondent's contract proposals were unacceptable, citing
binding arbitration, drug testing, limiting the authority
of stewards, and offering only 15 cent-per-hour pay
raises. Morris also said that the Respondent had
telemarketers doing bargaining unit work and was re-
fusing to negotiate about it and that the Union's view 331NOBLIT BROS.11Shields: ``[T]elemarketers were coming in and doing ourwork''; Dominguez: ``[Union Representative Morris] wanted tele-
marketers, the work. Our work in the bargaining unit, our work
back''; Tumolo: ``The telemarketers were performing bargaining unit
work''; Rosata: ``[T]here were telemarketers there doing Union
work, taking jobs from Union people.'' Only employee Rosato ex-
pressly denied that the Respondent's contract proposals were dis-
cussed at the August 30 meeting; and employee Lazarus testified
that ``the main thing'' was the Respondent's wanting ``to change the
whole existing contract that we had ... [d]o away with our senior-

ity.'' Union Vice President Sheahan's cited testimony corroborates
this dual focus of the meeting as do the Union's notes detailing the
meeting. We therefore find, by a preponderance of the evidence, that
the Union discussed the Respondent's contract proposals as well as
the telemarketers at the August 30 meeting.12We note that a police report issued on September 3, the dateof the alleged illegal impasse, indicates that ``the reason for the dis-
pute is that Noblit wants to cut wages of the employees from $11.00
to $6.00.''13Compare, Electrical Workers IBEW Local 3 (Nixdorf Com-puter), 252 NLRB 539, 542 (1980).14We note that the Regional Director dismissed the Respondent's8(b)(3) charge with respect to this issue.15Warren Nash must therefore be included in the Respondent'sobligation to provide reinstatement and backpay. The Respondent in-
curs a backpay obligation for Nash from his September 26 unlawfulContinuedwas that ``not negotiating with us on that bargainingunit work concern was losing the jobs. We wanted the
work back.'' Similar statements were made by employ-
ees Shields, Dominguez, Tumolo, and Rosato.11A variety of economic concerns were also reflectedin the Respondent's letter distributed to employees on
the same date as the strike vote. The Respondent
claimed that two reasons of ``major importance'' ac-
counting for the ``deadlock'' in negotiations between
the Respondent and the Union were the high costs of
the Union's demands and the failure of the Union to
deal thoroughly with the future of AMA and its em-
ployees.On September 3 the parties held another negotiatingsession. At that session, the Respondent alleges that
the Union both demanded that telemarketers be in the
unit and declined to discuss other issues when the Re-
spondent refused this demand. The Respondent also al-
leges that it was the Union's intransigence on this
issue that prompted the Respondent to terminate the
negotiations. The Respondent argues that therefore the
Union's subsequent strike was a violation of Section
8(b)(3) because it constituted economic pressure in
support of the Union's insistence to impasse on a
change in the scope of the unit.In agreeing with the judge's holding that the strikewas not illegal, we (e.g., the arbitration provision, drug
testing, the inadequacy of the wage offer) and on what
they believed was the loss of unit work to the tele-
marketers.12The latter was an issue that had concernedthem for some time; but there is no evidence compel-
ling an inference that this concern took the form of a
determination to expand the unit to encompass the
telemarketers as opposed to a determination to retrieve
work for members of the bargaining unit.13Becausethe strike vote was taken on August 30 and it was 4
days later that the parties met for the bargaining ses-
sion in which the Respondent's contends the Union in-sisted to impasse on a change in the scope of the unit,statements made by the Union in that bargaining ses-
sion are not dispositive of the cause of the strike.In any event, even viewing the strike in light ofstatements by union representatives on September 3,
we do not find that the Union clearly conditioned fur-
ther bargaining on a change in unit scope. Union Vice
President Sheahan testified that on September 3 the
Union took the following position:[If telemarketers] are doing Local 115 work, thenthey come into the bargaining unit. We are not
going to have these people doing our work, and
they are not going to be in the Union. If they are
going to create this classification, telemarketing,
and they are going to be doing Teamster Local
115 work, then we want to negotiate about that
... we have got to get this straightened out, ei-

ther give us back the work, or those people who
are doing that work have got to be members of
the Union.A fair reading of this testimony is that the Union wassuggesting an expansion of the unit as one option and,
as another, the return to the unit of what it believed
was the unit employees' work. The first option is a
permissiveÐnot an illegalÐsubject of bargaining, and
the inclusion of the second option makes it clear that
the first was not being insisted upon. Finally, we are
not persuaded that the parties actually reached impasse
on any subject at the September 3 session. The
Union's ``intransigence'' may have been rhetorical. In
its hasty departure from the negotiating session on that
date, the Respondent did not seek to verify that the
Union truly had foreclosed discussing the various other
issues which were still unresolved between the parties.Under all these circumstances, we cannot find thatthe Union bargained to impasse over a nonmandatory
subject and that the strike thereby violated Section
8(b)(3).14Rather, we find that, on September 4, theUnion commenced a lawful economic strike.3. We agree with the judge's finding that Meidardischarged all the strikers on September 26, 1985, and
thereby converted an economic strike to an unfair labor
practice strike. However, the judge incorrectly ran the
discharged strikers' reinstatement and backpay rights
from the Union's October 25 unconditional offer to re-
turn to work rather than from the September 26 unlaw-
ful discharge. The judge should have applied the rem-
edy as described in Abilities & Goodwill, 241 NLRB27 (1979).15 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
discharge until about November 8, when Respondent lawfully noti-fied him that he was ineligible for reinstatement.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Noblit
Brothers, Inc. and AMA Manufacturing Company,
Philadelphia, Pennsylvania, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
recommended Order as modified.1. Substitute the following for paragraph 2(b) andreletter the subsequent paragraphs accordingly.``(b) Offer to employees listed in the Appendix im-mediate and full reinstatement to their former jobs or,
if those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or any
other rights and privileges previously enjoyed, dis-
charging, if necessary, any replacements hired after the
date of their unlawful discharge.``(c) Make the employees listed in the Appendixwhole for any loss of earnings which they may have
suffered by virtue of the discrimination against them
by paying them an amount equal to what they would
have earned from the date of discharge to the date that
they are offered reinstatement. Backpay shall be com-
puted in the manner set forth in the remedy section of
this decision.''2. Substitute the attached notice for that of the ad-ministrative law judge.MEMBERRAUDABAUGH, concurring.I concur in all of the results that my colleagues havereached. However, with respect to the result that the
Respondent's decision involved herein was not a man-
datory subject of bargaining, I have a somewhat dif-
ferent rationale.In my view, the Respondent's decision falls into cat-egory 3 of the types of management decisions dis-
cussed in First National Maintenance Corp. v. NLRB,452 U.S. 666 (1981). That is, the decision had a direct
impact on employment conditions but its sole focus
was the economic profitability of the enterprise. In
First National Maintenance, the Supreme Court ap-plied the following test to determine whether the cat-
egory 3 decision involved therein was a mandatory
subject of bargaining:[I]n view of an employer's need for unen-cumbered decision-making, bargaining over man-
agement decisions that have a substantial impact
on the continued availability of employment
should be required only if the benefit, for labor-management relations and the collective bar-gaining process, outweighs the burden placed on
the conduct of the business.This test was further amplified in Dubuque PackingCo., 303 NLRB 386 (1991), a case involving the cat-egory 3 decision of relocating a plant. The Board ap-
plied the following test to determine whether the deci-
sion is a mandatory subject of bargaining:Initially, the burden is on the General Counsel toestablish that the employer's decision involved a
relocation of unit work unaccompanied by a basic
change in the nature of the employer's operation.
If the General Counsel successfully carries his
burden in this regard, he will have established
prima facie that the employer's relocation deci-
sion is a mandatory subject of bargaining. At this
juncture, the employer may produce evidence re-
butting the prima facie case by establishing that
the work performed at the new location varies sig-
nificantly from the work performed at the former
plant, establishing that the work performed at the
former plant is to be discontinued entirely and not
moved to the new location, or establishing that
the employer's decision involves a change in the
scope and direction of the enterprise. Alter-
natively, the employer may proffer a defense to
show by a preponderance of the evidence: (1) that
labor costs (direct and/or indirect) were not a fac-
tor in the decision or (2) that even if labor costs
were a factor in the decision, the union could not
have offered labor cost concessions that could
have changed the employer's decision to relocate.I would apply the Dubuque test in the instant case.Applying it, I assume arguendo that the General Coun-
sel has met his initial burden of showing that the Re-
spondent's decision was not a basic change in the na-
ture of the Respondent's operation. Similarly, I assume
arguendo that Respondent has not shown that the deci-
sion involved a change in the scope and direction of
the enterprise. However, the evidence is clear that
labor costs were not a factor in the decision, or even
if they were, the Union could not have offered labor
cost concessions that could have changed the decision.
In this regard, I note that the decision was made in
order to market products more effectively, not to
achieve a labor cost savings.Based on the above application of the Dubuque test,I find that the decision is not a mandatory subject and
that the complaint should be dismissed in this respect. 333NOBLIT BROS.1Originally the security firm hired by Noblit Brothers, Inc. andAMA Manufacturing Co. (Employer, Respondent, or Noblit/AMA)
namely, Boyd Security Systems, Inc. (Boyd) was also a Respondent
herein. Additionally, upon charges filed by Noblit and AMA, a relat-
ed complaint was issued against the Teamsters Union Local No. 115,
a/w International Brotherhood of Teamsters, Chauffeurs, Warehouse-
men and Helpers of America (Union) in Case 4±CB±5114 dated Oc-
tober 21, 1985. G.C. Exh. 1(k). By order dated April 4, 1986, afterContinuedAPPENDIX CNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge or otherwise discriminateagainst any of you for supporting Teamsters Union
Local No. 115, a/w International Brotherhood of
Teamsters, AFL±CIO.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer William Hirschman and WilliamO'Farrell Jr. (alias John Lewis Jr.) immediate and full
reinstatement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or
privileges previously enjoyed and WEWILL
make themwhole for any loss of earnings and other benefits re-
sulting from their discharge, less any net earnings, plus
interest.WEWILL
, to the extent we have not already done so,offer the following individuals immediate and full rein-
statement to their former positions or, if those posi-
tions no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other
rights and privileges previously enjoyed, discharging if
necessary, any replacements hired after the date of
their discharge:Nash, WarrenBabiarz, Maryann
Boyle, TheresaBarber, Shirley

Childs, ElaineCreighton, Blanche

Costigan, HarryEllison, Esther

Dicksen, ErnestFloyd, Suszanna

Domaradski, WilliamGoral, Margaret

Dominguez, AngelaHart, Dolores

Tumolo, MariaIrvin-Hicks, Lossie

Dean, JoslynJohnson, Lois

Nefferdork, PatrickKashow, Rose Marie

Smith, TerryKosinski, Elsie

Hurvitz, HeatherKueny, Jeanette

Jeffries, WilliamLavin, Thomas
Juhas, AndrewLupton, Juanita
Krzywicki, JohnMills, Everton

Lazarus, HurleyGershkovitz, Carl

Mayer, AlfordGreen, Thomas

McDonald, SusanHarris, George

Moore, BurtonRussikoff, Vivian

Munford, JohnQuinones, Alvaro

Murphy, RosemaryRevis, Alice

Petrella, SusannaRobinson, David
Rafferty, RoseanneHepworth, Brenda

Rosato, MichaelSkea, James

Scanlon, JaneSutton, Mary

Sendler, BenZink, James

Sharp, MelvinAdams, Joseph

Shields, MarionAlbertson, Anna

Stasen, DennisBartholemew, Raymond

Quinn, ThomasBoruch, George
WEWILL
make the striking employees whole forany loss of earnings, less any net interim earnings, plus
interest, they may have suffered or may suffer by rea-
son of our refusal to reinstate them, by payment to
each of them a sum of money equal to that each nor-
mally would have earned during the period September
26, 1985, to the date they are reinstated, unless there
is a lawful justification for our failure to make an offer
of reinstatement.WEWILL
notify each of these discharged employeethat we have removed from our files reference to the
discharge and that the discharge will not be used
against them in any way.NOBLITBROTHERS, INC. ANDAMAMANUFACTURINGCOMPANYBarbara C. Joseph, Esq. and Henry R. Protas, Esq., for theGeneral Counsel.Nicholas N. Price, Esq. (Schnader, Harrison, Segal &Lewis), of Philadelphia, Pennsylvania, for RespondentsNoblit Brothers, Inc. and AMA Manufacturing Co.Mark Blondman, Esq. and Ronald Surkin, Esq. (Blank, Rome,Comisky & McCauley), of Philadelphia, Pennsylvania, forRespondent Boyd Security Systems, Inc.Norton H. Brainard III, Esq., William T. Josem, Esq., andRichard H. Markowitz, Esq. (Markowitz and Richman), ofPhiladelphia, Pennsylvania, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJOHNH. WEST, Administrative Law Judge. Upon chargesfiled by the Union in September, October, and November 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the hearing herein opened, the Regional Director for Region 4 of theNational Labor Relations Board (Board) indicated that Noblit/AMA
agreed to enter a settlement stipulation concerning certain allegations
in Cases 4±CA±15306±1 and 4±CA±15343, and Boyd agreed to
enter into a settlement stipulation in Case 4±CA±15306±2 and the
Union agreed to enter a stipulation of settlement in Case 4±CB±
5114. He ordered nunc pro tunc that Cases 4±CA±15306±2 and 4±CB±5114 be severed from this proceeding. G.C. Exh. 1(aaa). By De-
cisions and Orders dated October 4, 1986, the Board approved settle-
ment stipulations in Cases 4±CA±15306±2 and 4±CB±5114 and cov-
ering certain allegations originally contained in the above-entitled
cases. G.C. Exh. 107.2All dates are in 1985 unless otherwise stated.3These two companies, as discussed more fully below, constitutea single-integrated enterprise and, as noted above, a single employer.4See par. 10 of the amended third consolidated complaint datedMarch 17, 1986 (the complaint). At the hearing herein this paragraph
was amended to delete the name of Robert Miller (Tr. 800) and tocorrect the spelling of Dennis Stasen's name (Tr. 900).5See par. 11(b) of the complaint.6See par. 16(a) of the complaint.7This last allegation is contained in the complaint issued in Case4±CA±15705 dated April 11, 1986. G.C. Exh. 1(ccc). By mailgram
order dated April 29, 1986, the General Counsel's motion to reopen
the Government's case-in-chief, to consolidate Case 4±CA±15705
and take testimony thereon was granted. G.C. Exh. 1(ddd).8The General Counsel's unopposed motion to correct some of theerrors in the transcript has been granted, and Appendix A has been
omitted from publication.9In the answer to the complaint Respondent avers that AMA, forall practical purposes, permanently ceased operations in late Novem-
ber or early December 1985.10As set out more fully infra, Michael Seidelman continued withNoblit as a supervisor after the business was sold to Meidar.11As here pertinent, the former lists the following classifications:stenographer, purchasing clerk, key-punch operator, switchboard op-
erator, clerk typist, clerk, file clerk, store salesman, shipper-receiver,
warehousemen, forklift operator, truckdriver, and janitor.12There were four showroom employees just before Meidar pur-chased the business, viz, Mike Rosato, Hurley Lazarus, Kenneth
Tollevsen, and Carl Gershkovitz. This department was supervised by1985, and in March 1986, complaints were issued in theabove-entitled proceeding.The General Counsel alleges violations, collectively, ofSection 8(a)(1), (3), and (5) of the National Labor Relations
Act (the Act) in that assertedly in or about April 1985
Noblit/AMA transferred the work of taking telephone orders
and answering certain customer inquiries regarding the status
of orders and billing from the unit in Noblit to its unrepre-
sented employees, without prior notice to the Union and
without having afforded the Union the opportunity to nego-
tiate and bargain as the exclusive representative of the Noblit
unit; that since September 4, 1985,2the Union has been en-gaged in picketing at the facility in connection with a labor
dispute and strike involving the employees of Noblit/AMA;3that on September 26 Respondent unlawfully discharged
specified employees4because the named employees engagedin the aforementioned strike and picketing; that on Sep-
tember 27 Respondent unlawfully discharged William
Hirschman and William O'Farrell Jr. (alias John Lewis Jr.),
and on November 5 Respondent unlawfully discharged speci-
fied employees5because of the union activities ofHirschman, O'Farrell, and the specified employees and be-
cause they engaged in the aforementioned strike and pick-
eting; that on or about October 25, the Union, by letter, act-
ing on behalf of Respondent's striking employees made un-
conditional offers to return to work from the aforementioned
strike and Respondent failed and refused and continues to
fail and refuse to reinstate specified employees;6that theaforementioned strike was caused or prolonged by the above-
described unlawful transfer of unit work and by the afore-
mentioned September 26 unlawful discharges; that on or
about March 20, 1986, Respondent unlawfully discharged
employee Carl Gershkovitz because he engaged in the afore-
mentioned strike and picketing.7Respondent denies these al-legations. Additionally Respondent states affirmative de-
fenses which will be treated infra.A hearing on these consolidated cases was held in Phila-delphia, Pennsylvania, on March 31±April 4, May 5±9 and19±23, July 8±11 and 14±17, September 2, and November20, 1986. Briefs were filed by the General Counsel, the
Union, and Respondent in mid-January 1987. Upon the entire
record in this proceeding,8including my observation of thewitnesses and their demeanor, and after considering the
aforementioned briefs, I make the followingFINDINGSOF
FACTI. JURISDICTIONNoblit is a Delaware corporation engaged in the wholesaledistribution of builders' hardware with a facility in Philadel-
phia. AMA is a Pennsylvania corporation engaged in the
manufacture of builders' hardware at the facility in Philadel-
phia mentioned in the next preceding sentence. The com-
plaint alleges, the Respondent admits, and I find that at all
times material herein, Noblit and AMA have been affiliated
business enterprises with common ownership, have formu-
lated and administered a common labor policy affecting em-
ployees of said operations, have shared a common facility,
have provided services for each other, by virtue of these op-
erations Noblit and AMA constitute a single-integrated enter-
prise and a single employer within the meaning of the Act,
and that Noblit-AMA is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act.9The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsMoshe Meidar became the owner and president ofNoblit/AMA on March 25, 1985. The business was estab-
lished in 1849. Immediately prior to Meidar, it was owned
by Michael Seidelman10and his brother-in-law ArnoldHurvitz. For almost 30 years this business has had a collec-
tive-bargaining relationship with the Union. Before 1985
there never was a strike, and no grievance ever went to arbi-
tration. Both of the most recent separate collective-bargaining
agreements with Noblitt and AMA expired on September 1,
1985. (G.C. Exhs 52 and 53, respectively.)11Witnesses, in-cluding Noblit's former vice president, Theodore Haldis, tes-
tified that the Union jealously guarded unit work.Before March 1985 goods were purchased from Noblit ei-ther by the customer (1) telephoning in the order, (2) mailing
in the order, or (3) walking off the street into Noblit's show-
room. Telephone orders were taken by the store salesman in
the showroom.12Showroom employees also waited on the 335NOBLIT BROS.Dennis Seidelman, whose brother Mike, as indicated above, was co-owner of the business. Dennis Seidelman also handled telephone or-
ders. However, as noted infra, these individuals were not the only
ones who received telephone sales orders.13They included: Tanya Kunevich, Herb Breggar, Harvey Bakely,and Sandy Feder, who was in charge of the department.14This type of problem will be dealt with infra. It is sufficient toindicate at this time that calls which could not be handled by the
customer service representative were transferred to the appropriate
department. Also, a note or a memorandum was forwarded to an-
other department regarding such matters as problems in the accounts
or price adjustments.15As will be treated, infra, Lazarus sponsored certain documentsdealing with showroom employees' responsibilities regarding incom-
ing sales telephone orders.16A review of the entries on G.C. Exh. 72, a telephone log treatedmore fully infra, shows that during the month of January 1985 the
showroom averaged 37.7 calls a day with the number of calls going
up to 58 on one day and 57 on another day.17Subsequently he became vice president of purchasing.18Specifically named were: Bob Eckstein, Arnold Hurvitz,Kunevich, Feder, Bakely, Breggar, and Mike and Dennis Seidelman.
Haldis was subsequently named also.walk-ins, picking (removing from the stock) and packingtheir orders. Additionally showroom employees picked and
packed ``will call'' orders, or, in other words, those orders
for customers who telephoned in their order in advance of
walking in to pick it up at the showroom. Occasionally,
when business in the showroom was slow some of the show-
room employees picked and packed orders for shipment by
United Parcel Service, a motor carrier, or in Noblit's truck,
which before Meidar purchased Noblit/AMA was used to
serve the Delaware Valley area.Incoming telephone sales orders were also handled by thecustomer service department. Employees in this department,
customer service representatives, were not in the Union.13Their other duties included: ``Where's my order'' telephone
calls (described more fully infra), checking orders after the
order processors sent them to the computer room, and field-
ing calls from customers regarding shortages, overcharges,
and billing problems.14A great deal of evidence was taken with respect to wheth-er before Meidar showroom employees or customer service
representatives had primary responsibility for fielding incom-
ing telephone sales order calls and which group handled such
calls only on an overflow basis. On the one hand, switch-
board operator Brenda Hepworth, who is a member of the
Union, testified that normally she would not send sales calls
into the customer service department. Rather, she would send
the sales calls to the showroom unless the caller specifically
asked to speak to a specific person in customer service; that
she was ``told by Mike Seidelman several times if the show-
room would get really jammed with people picking up orders
off the street, then he would ask me to transfer the show-
room calls, the sales calls into the customer service depart-
ment ... [and when] they [showroom employees] were not

busy ... then ... [the calls] would go back into ... [the

showroom] again''; and that it was not the company practice
nor did Michael Seidelman ever instruct her that she should
send calls to customer service representatives and only the
overflow to showroom employees. Marion Shields, who was
a relief switchboard operator and a steward in the Union, tes-
tified, with respect to the involved period, that she routed in-
coming sales calls to the showroom; that customer service
representatives only took overflow telephone calls from the
store; and that ``if they were busy in the store Dennis
Seidelman ... the manager ... would call the switchboard

and say please send them to customer service we are over-
loaded out here.'' All four of the above-named showroom
employees testified with respect to sales calls taken before
Meidar.15Rosato testified that the showroom received a totalof between 40 and 60 sales calls a day;16that 60 percent ofhis time was spent taking telephone orders; that customers in
the showroom had to wait while he took the telephone order;
that when the showroom was ``jammed up with customers.''
Dennis Seidelman would have the incoming sales calls sent
to customer service representatives; and that before Meidar
the average order of a walk-in customer took about 10 min-
utes to fully process and on a busy day at least 15 to 20 such
orders would be filled. Gershkovitz testified that Michael
Seidelman told him that preference should always be given
to phone orders and everything else, including walk-in cus-
tomers, could wait; that the orders from walk-in customers
were typically smaller than the phone sales orders; that about
80 percent of the phone calls he took in the showroom were
phone orders; and that if he was waiting on a walk-in cus-
tomer and a telephone order took him some time, he would
find someone else to help the walk-in customer. Tollevson
testified that he spent about 3 hours a day on the phone in
the showroom; that he received 15 to 20 telephone calls a
day to place orders; that a total of about 50 to 60 telephone
orders were taken each business day by the 4 employees in
the showroom; that Michael Seidelman stressed that show-
room employees should take telephone orders before waiting
on walk-in customers; that telephone orders were a major
concern in that ``the service for walk-in customers ...

[was] basically a ... [courtesy] to local customers and ...

the main importance of the business was the phone calls be-
cause he [Michael Seidelman] wouldn't want a phone ringing
that could be worth thousands of dollars while we're waiting
on a customer for a few dollars''; and that Michael
Seidelman checked to see if showroom employees were an-
swering the phone promptly.Haldis, who for 2 weeks in 1976 was the assistant show-room manager,17testified that there were quite a few salestelephone calls into the showroom; that ``even then''
Hepworth could tell from the switchboard how busy the
showroom was and the telephone calls were switched by her
to custcmer service representatives; that at one point a light
would be turned on if the showroom was too busy, which
would be her signal not to send any more calls; that regard-
ing whether the telephone sales call or the walk-ins received
priority, he thought that ``there may have been a general rule
or something that you try and service the customer on thephone because you want to take care of them [but he did
not] recall any specific rule, at least not when ... [he] was

in the showroom''; and that if a large number of people
walked into the showroom at one time, the telephone calls
would be diverted to customer service representatives.On the other hand, Mike Seidelman testified that beforeMeidar telephone orders were taken by ``[e]verybody in cus-
tomer service ... [himself] included'';
18that showroom em-ployees ``answered the phone andÐas an act of overflow.
When everybody was busy and they were able toÐif the
phone rang and there was nobody to answer it, they would 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19On cross-examination, Dennis Seidelman conceded that in thelast collective-bargaining agreement between the Union and Noblit,
G.C. Exh. 52, there is a classification, as noted, supra, for store
salesmen and a separate classification for warehousemen.20Tollevsen subsequently testified that he made entries in the logwhen Dennis Seidelman was out of the showroom; that the log
showed the number of orders taken in the showroom; that more spe-
cifically the log contained (a) the number of ``walk ins'' each day,
(b) cash customers, (c) charge customers, and (d) the number of
phone orders which were sent in and processed; and that the log was
kept up until he was laid off in early April 1985.answer it''; that ``the men in the showroom with the excep-tion of Dennis, were responsible for handling the walk-in
trade into the showroom and filling their orders ... actually

going to the warehouse getting the order and making the
order up... if the phone was ringing and nobody else could

answer them, they would answer them. But it was not their
primary job''; that showroom employees were expected to
take orders over the telephone when everybody else was
busy; that the primary responsibility of showroom personnel
was ``to wait on customers who walked in, the pickup cus-
tomers and they picked and packed orders''; that the show-
room ``countermen were always interchangeable with the
warehouse [personnel] [t]hat's part of our contract''; that he
was not aware that switchboard operators were sending all
sales calls to showroom employees and only giving the over-
flow to customer service representatives; that many times he
told the switchboard operator that sales calls should be given
first to customer service and then the overflow was to be
given to the store if there was an overflow; that he was not
familiar with a light which signaled to the switchboard oper-
ator that there were so many calls to the showroom that sales
calls should, therefore, be sent to customer service represent-
atives; that he was not positive where the sales calls were
sent but he directed Hepworth ``initially'' to send them to
customer service representatives; that he knew customer
service representatives were taking telephone orders because
he would see the orders; that showroom employees' priority
was to wait on a customer; that ``many many times'' a walk-
in customer would complain to him that they would have to
wait while showroom employees would handle telephone
calls; and that in telling the switchboard operator to first give
the sales telephone calls to customer service representatives
he might have told her by name which specific customer
service representative to give the call to first and then named
the other customer service representatives and he did this for
the reason that the customers used to be very bitter about the
fact that they weren't getting out of the place fast enough or
they were not getting waited on fast enough. Dennis
Seidelman, formerly the showroom manager, testified that
the showroom used to have quite a few customers who
would telephone their orders and then a few days later come
to the showroom to pick it up; that showroom employees
handled these customers and also stocked the showroom
shelves, pulled and packed orders which were to be picked
up later in the week, and took the overflow of telephone
sales calls which customer service could not handle; thatshowroom emloyees ``if there was an abundance ... an

overflow of calls, that could not be handled by customer
service, to get the phone, take the number, if we were busy
just take the number, tell the customer you will get back, and
you will take his order. But just get the phone and that is
it, get off of it so that it stops ringing, which used to incite
some of the customers who were in for pick up''; that show-room employees ``would work, basically, their classificationwas a warehouseman, and they worked in the warehouse, but
when I needed them in the showroom for customers for pick-
ups and people came in, they came out to work in the show-
room'';19that showroom employees hated to answer thephones; that ``on occasion some customers [in the show-
room] would get adament, almost violent, and threaten, if
you pick up another damn phone, I am going to walk out
of here''; that Rosato asked to be transferred to warehouse;
that Lazarus also wanted to go to the warehouse; that he kept
a log of ``all sales that were made through the showroom'';
that he stopped keeping the log in 1984; that the log was
used to keep track of how many customers ``went through''
a day; that he did not list the number of sales calls that came
in ``because that was being done by the switchboard so there
was no sense in my keeping the record against hers''; that
not every phone call was an order; that in early 1985 show-
room employees spent only 15 percent of their time on the
phone; that the phone did ring ``off the wall'' and ``lots of
times'' he told the switchboard operator not to send any
more calls to the showroom; that he does not know where
the log is;20that he ``imagined'' that Mike Seidelman toldHepworth where to route the calls on a daily basis; that when
the showroom was reduced sometime before Meidar pur-
chased Respondent, he, Dennis Seidelman, had a light in-
stalled to let Hepworth know when not to send telephone
calls to the showroom, and the light was used when show-
room employees were busy waiting on walk-in customers;
and that a number of walk-in customers complained bitterly
to him about having to wait while showroom employees an-
swered the telephones. Feder, who was in charge of the cus-
tomer srevice office just before Meidar bought Noblit/AMA,
testified that before Meidar purchased Respondent 85 percent
of the incoming calls she took were sales calls; that when
she asked Hepworth to send some of the sales calls to show-
room so that she, Feder, could get a break from sales calls
Hepworth advised her that Mike Seidelman instructed her,
Hepworth, that sales calls go to the customer service depart-
ment; that in 1983 Mike Seidelman sent out a mailer (R.Exh. 235) to customers which reads as follows: 337NOBLIT BROS.21Specifically the names given are Harvey, Sandy, Herb, Bob,Tanya, Carl, Dennis, and Mike. Feder testified that Carl was
Gershkovitz, who worked in the showroom; that Dennis was Dennis
Seidelman and Mike was Mike Seidelman; and that Michael Mi-
chaels was Michael Seidelman alias.CUSTOMER SERVICE DEPARTMENTWHEN PLACING AN ORDER BY PHONEFOR MORE ACCURATE, BETTER AND FASTERSERVICE, PLEASE ASK OUR SWITCHBOARDOPERATOR TO SPEAK TO OUR CUSTOMERSERVICE DEPARTMENT.ILLUSTRATED ARE 8EXPERIENCED SALES ANDSERVICE PERSONNEL WHO WILL BE GLAD TOHANDLE ANY OF YOUR ORDERS, INQUIRIES,REQUESTS FOR QUOTATIONS OR PROBLEMS.THESE PEOPLE ARE TRAINED TO HANDLEYOUR CALLS IN THE MOST EXPEDITIOUSMANNER.IF YOU WISH TO PLACE AN ORDER, TRACE ANORDER, OR REQUEST VARIOUS INFORMATION,OUR CUSTOMER SERVICE DEPARTMENT IS ATYOUR BECKON CALL.WE HOPE THIS WILL ASSIST YOU IN DEALINGWITH OUR COMPANY AND YOU MAY ASK FOR,BY NAME, ANY OF OUR SALES PERSONNEL ASILLUSTRATED.That the margin of the mailer contains drawings of eightpeople with a first name given for each drawing;21and therewas a light by the switchboard which indicated that they
were too busy in the showroom to take any calls whatsoever.
Customer service representative Breggar testified that before
Meidar bought Respondent that he, Breggar, took telephone
orders along with Bakely, Eckstein, Kunevich, and Dennis
Seidelman, and ``if we were all booked up, the gentlemen in
the sales room or showroom'' handled them; and that the
customer service representative department had the primary
responsibility for taking telephone orders. Customer service
representative Kunevich testified that before Meidar bought
Respondent 80 to 90 percent of her incoming telephone calls
were to place orders; that generally she spent 30 to 50 per-
cent of her working day talking on the telephone to special
price customers; that she also took telephone orders from
customers who did not have special pricing; and that the
``eternal'' light which resulted in the cessation of telephone
calls into the showroom was on quite frequently. Customer
service representative Bakely testified regarding the period
before Meidar bought Respondent that most of the incoming
calls to him were sales or sales related calls; that the show-
room received incoming sales calls; that there was a light on
the wall to signal to the switchboard operator that she should
not give the showroom any telephone calls but the light was
not used in the last 3 or 4 years; and that he never heard
of the ``eternal'' light.When Lazarus began at Noblit in December 1980, he re-ceived written instruction on Noblit's letterhead from Dennis
Seidelman. (G.C. Exh. 48.) As here pertinent, the first of 11
numbered paragraphs reads as follows:COUNTERMEN & WAREHOUSEMEN1. Answer telephones in the Showroom on the firstor second ring. Do not ignore or make believe that you
do not hear the telephone ringing. If you are busy with
a customer in the Showroom, excuse yourself and tell
the phone customer you will call him back shortly and
get his name and phone number.Subsequently Haldis wrote to the Union complaining aboutLazarus' performance. As here pertinent, the June 21, 1983
letter (G.C. Exh. 49) reads in part, as follows:After repeated verbal warnings to one of our employ-ees, Hurley Lazarus, in the showroom by his super-
visor, Mr. Dennis Seidelman, we now find it necessary
to issue a written warning concerning his performance
in the servicing of our customers.An important part of Mr. Lazarus' duties is taking or-ders by telephone which requires the information being
taken written by hand on an order form. In taking a
customer's order, it is important that the information
obtained be recorded accurately and legibly so the order
can be properly processed. However, too frequently, the
orders taken by Mr. Lazarus are illegible and inac-
curate. When an order is not taken correctly, it typically
results in additional cost relating to the return of the
merchandise and the possible loss of a good customer.Less than 9 months later Mike Seidelman wrote to the Unionagain complaining about Lazarus' performance. (G.C. Exh.
50.) As here pertinent the March 16, 1984 letter reads, in
part, as follows:We are writing with regard to one of our counter sales-men Bud Lazarus who is incapable of following in-
structions.Among his duties as a counter salesman, he is also re-quired to answer the telephone and take orders from
customers via telephone. The problems involved in his
answering the telephone and taking customer orders is
that he consistently makes the same mistake over and
over again. He has been given simple procedures to fol-
low which are basically the same requirement in every
case.Included in Noblit's incoming telephone calls are customerinquiries regarding the status of order and billing problems.
The former are described as ``where's my order'' (WMO)
calls. A number of the witnesses called by the General Coun-
sel testified about WMO. One, Anna Marie Albertson, identi-
fied General Counsel's Exhibit 101 which was given to her
by Mike Seidelman in January 1978. As here pertinent it
reads, in part, as follows:``WHERE'S MY ORDER'' PROCEDURE1) Take Form From Bulletin Board (in time and dateorder) And Sign Log Sheet.Pull Customer File And Look For Order In Question.
....
3) Consult ``Open Order Summary'' In CustomerService Office. Summary Is Divided ``L'' (Lustre) And 338DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
``N'' (Noblit) And Arranged By Customer AccountNumber.....
6) If The Order Cannot Be Found In The Office,Give A Photocopy Of The W.M.O. Form To Rick For
Warehouse Search. Keep The Customer File And The
W.M.O. Form At Your Desk.For a better understanding of what is involved it is necessaryto treat the matter in terms of before and after Noblit utilized
computers in handling these inquiries. Obviously the proce-
dure began (dealing at this time only with oral communica-
tions) with a telephone call to Noblit. The switchboard oper-
ator sent all such calls to customer service representatives.
The unit clericals' involvement, as noted in General Coun-
sel's Exhibit 101 and as indicated by the witnesses' testi-
mony, did not begin until a customer service representative
posted a WMO form on the bulletin board. What occurred
before that happened was described by a number of Re-
spondent's witnesses. Former customer service representative
Kunevich testified that the procedure for handling WMOs
before December 1984, when customer service representa-
tives started to use a computer in handling these inquiries,
was as follows: First she ascertained when and how the order
was placed. In most cases she would then tell the customer
the order was ``on its way.'' If this did not satisfy the cus-
tomer, she referred to computer printouts kept in the cus-
tomer service office, specifically an open order report and a
shipping log. If she could not obtain the information from
the printouts she would post a WMO form on the bulletin
board for the unit clericals to research. Occasionally,
Kunevich further researched the question herself, instead of
using unit clericals, when she was dealing with an irate cus-
tomer or on a key account. This also occurred when the cus-
tomer was not satisfied with the information obtained by the
unit clericals, which information was relayed by Kunevich to
the customer. Former customer service representative Feder
testified as follows regarding what she did when she received
a WMO call:I would ask them the name of the account, how his ac-count is listed, and whether his order was phoned in to
us, or mailed in to us, so I could make a determination
as to whether it had actually been received in the build-
ing and was being worked on. Then I would proceed
to ask him, or her, if they knew their customer account
number. If they did, there was an open order summary
that was printed on a daily basis, in customer order
number. In customer account number order. If it was onthe open order summary, it would give me the specific
shipping order number that they were inquiring about.
Going ahead, there was a printed list which was run
daily, according to the shipping order numbers that
were printed that day. That was also in numerical order.....[o]f shipping order number. In that book daily it waswritten in all the shipping orders that were sent out the
day before. So, you could go to that number and if in
fact the order was shipped, it would tell you the dates,
the method of shipment, and how many parcels were
included in the shipment.Q. Now, you mentioned two documents, the openorder summary and this book listing the shipments.
Where were these documents physically located?A. In the customer service office.
Q. Were you working in the customer service office?
A. Yes.
Q. What would you do if a customer did not knowhis or her account number?A. We had a printout of all the Lustre accounts andNoblit accounts, which gave us sales for the past three
years. We had that in the office and that was in alpha-
betical order, or customer order number. They are one
and the same. You could find the customer number
from that and follow the same procedure as I told you
before.Q. When you said that that listing of customers inalphabetical order was in the office, could you be more
precise as to where it was?A. It was in the customer service office. mere wasa table that contained all these papers.Q. Now, if you were able to obtain the customer ac-count number, and from that the shipping number,
order number, and from that the method, date and man-
ner of shipment, what would be the next step that you
would follow?A. I would advise the customer.
Q. If you could get the information in the mannerthat you have described, would you ever post a where
is my order form on the bulletin board?A. No.
Q. Now, what would you do if some of the informa-tion you were looking for was not available? For exam-
ple, if the book listing the shipments didn't give the
method, date and manner of shipment, hat would you
do at that point?A. If in fact the shipping order appeared on the openorder summary, and I knew there was an order in the
house, I would ask the customer how many items were
on there. If there was one item, and the order had been
in the house for five days, I would look on my inven-
tory to see if there was a stock problem, rather than any
other type of problem that would have held up his order
being shipped.Q. You mentioned that you would look at your in-ventory. Where was the inventory?A. We all had inventories on our desk to work with.
Q. Okay. Proceed then with whatever other steps youwould follows?A. If it were several items, and the item was instock, I would tell the customer that I would get back
to him and go to the file. In the file there would usually
be a copy of the shipping order that they were referring
to. It would indicate to me, from the file, whether it
was on credit hold, if there was any kind of credit
problem, or if the order was a UPS shipment, based on
the size of the order, or a truck shipment. So, I know
what my next step would be as far as looking for it in
the warehouse.Q. Now, you said that you would go to the file.Where were the files located that you would go to in
reference to where you were working? 339NOBLIT BROS.22Earlier Kunevich testified that unit clericals Hurvitz, Boyle, andAlbertson complained to her about being requested to handle
WMOs.23Shields, Albertson, Angela Powers Dominguez, and Tumolo.A. They were on the opposite wall from my office.I wculd say about 15 to 20 feet from my office. That
was the Lustre line. There was also a Noblit file. They
were contained within the same office but down to-
wards where the secretary sat.....
Q. Just so the record is clear, you referred to Lustreline files. Can you tell me the difference between Lus-
tre line and Noblit?A. Well, Lustre line is our hardware division andthey were segregated into two separate customer list-
ings and two separate filing systems.Q. Okay. So, it was a division of Noblit?
A. Yes.
Q. Now, when you went to the customer files, eitherthe Noblit files or the Lustre line files, were you in
view of the Union clericals?A. Yes.
Q. At any time, did any of the Union clericals, orUnion representatives, question you about why you
were going to the customer files?A. No.
Q. At any time did any of the Union clericals, orUnion representatives, protest the fact that you went to
the customer files?A. No
Q. Now, are you aware of what is known as thewhere is my order form that would be posted on the
bulletin board?A. Yes.
Q. Before you started using the computer terminal,did you ever have occasion to post such forms your-
self?A. On occasion.
Q. Before you started using the computer, how muchof the time would you do the leg work yourself to re-
search the status of an order, as opposed to posting a
where is my order form on the bulletin board?A. Maximum bulk of the time I did it myself.
Q. And would you ever post-a where is my orderform if you could get the date and manner of shipment
from the documents that were in the customer service
office?A. No.
Q. Why would you track down orders yourself, rath-er than post a where is my order form on the bulletin
board?A. Usually when the customer called, they wereirate. They wanted an immediate answer and they
didn't want you to call them back. They wanted to
hold. If they spent the money to make the call, they
wanted the answer right then and there.With respect to handling WMO calls before the computerwas utilized, customer service representative Breggar testified
that if the order was 2 to 4 days old he would tell the cus-
tomer to wait; that if the order was older he would get the
necessary information from the customer and then check the
status of the order utilizing the computer printouts available
in the customer service office; that he called the shipping de-
partment and got information as to when the order was
shipped; that when he had an irate customer, which happenedrather frequently, he himself would go into files to look forthe information necessary to answer the inquiry; that some-
times he asked the other customer service representatives;
that on occasion he posted a WMO form on the bulletin
board; and that 50 percent of the time a check by the union
clericals indicated only that the order was in the warehouse
so he would tell customers to be patient for a few more days.Customer service representative Bakely testified regardingthe period before a computer was utilized to handle WMO
calls, that normally he would post a WMO form on the bul-
letin board but if the customer needed an immediate answer
or if it was a salesman of Respondent calling in to check on
an order he, Bakely, would try to obtain the information him-
self utilizing files first and then the computer printouts which
were located in the customer service office. When the WMO
form indicated only that the shipment was in the warehouse,
the customer service representative had to follow up and
have someone search for it in the warehouse. Bakely testified
that usually the search by union clericals, resulted in it being
indicated on the WMO form that ``it was either shipped, it
was in the warehouse or can't find.''Union Steward Shields testified that before March 1985she never noticed customer service representatives per-
forming WMO work. Maria Tumolo, a unit clerical, testified
that she never saw a customer service representative take a
WMO form from the bulletin board and search for the infor-
mation nor did she ever see a customer service representative
going through files trying to find information for a WMO
call. Tumolo also testified that when WMOs were ``not get-
ting done quickly enough, they [customer service representa-
tives] would take them off the board and give them to the
shop steward who would then distribute them out six or
seven a piece [to the unit clericals].'' Nonetheless, subse-
quently Tumolo testified that when Feder did this it was not
a question of unit clericals not being able to keep up with
the WMO work and if Feder thought that to be the case, she
was mistaken. Feder testified subsequently that customer
service representatives had problems with union clericals not
handling WMO requests in a timely fashion. The following
testimony was elicited from Feder regarding a specific in-
stance:A. It was in the afternoon that the where is my or-ders were given out. Anne Marie Albertson had gotten
mine. She told me she couldn't give me an answer until
the next day because the warehouse was finished for
the day and she had to get her answer from the ware-
house. I asked her about it the next day and she would
get back to me. It was like the third day that I went
to the shop steward. I went to Marion Shields and she
went to Anne Marie Albertson who started screaming
at me for even mentioning it to Marion.Feder also testified that some union clericals told her thatthey did not like doing WMOs; and that union clericals Terry
Boyle, Heather Hurvitz, and Albertson kept the WMOs
unworked in their bin the longest.22Several union clericals23testified with respect to how much time they spent on
WMOs ``before March 1985'' and how much the work 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24A majority of the entries on G.C. Exh. 5 cover WMOs re-searched for Eckstein who was hired as Hurvitz' assistant and who
handled, as here pertinent, WMOs. Senuik did not specifically in-
clude Eckstein among those who he trained on the WMO computer
program. And Bakely testified that Eckstein did not know how to
use the computer and he, Bakely did not recall seeing Eckstein use
a computer to handle WMOs. On the other hand, Breggar testified
that Eckstein occasionally used a computer to handle WMO calls,
and Kunevich testified that Eckstein, along with the customer service
representatives, had access to a computer terminal. Elkstein was ter-
minated in mid-March 1985 for poor performance.25The language reads as follows: ``In the event that the Companyfinds that it is necessary to sell or assign any portion of its machin-dropped off in late February or late March. Documentaryevidence introduced herein (G.C. Exh. 5) demonstrates that
the WMO work done by union clericals decreased even be-
fore this, however. While union clericals Dominguez,
Shields, and Tumolo testified generally that the customer
service representatives did not begin to use a computer to
handle WMOs until about March 1985, testimony elicited
from customer service representatives, documentary evidence
(R. Exh. 1) combined with testimony with respect thereto
and the testimony of the person who trained them in the use
of the WMO computer program, Swen Senuik, demonstrates
that customer service representatives began using a computerin December 1984 to handle the WMOs. Using this method
many WMO inquiries could be handled in a minute or less.When unit clericals took a posted WMO form from thebulletin board usually they made an entry on a ```Where's
My Order' Log Sheet.'' Sometimes such an entry was omit-
ted. The log sheets for the period between January 25 and
March 21, 1985, were introduced herein. (G.C. Exh. 5.) In
my opinion this exhibit accurately shows the situation re-
garding WMOs (taking into consideration that some unit
clericals did not always make entries when they researched
WMOs) during the period of time covered. Excluding the
first entry, dated January 25, 1985 (because it was late in the
business day and there may have been other entries for that
day) there are a total of 24 WMOs listed for the first 10
business days of the covered period. Similarly excluding the
last entry, dated March 31, 1985, there are a total of 22 en-
tries for the last 10 business days of the covered period.24The dwindling of the number of WMOs described by
Tumolo namely from about 30 a day to 1 or 2 a day did
not occur in late February or March 1985. Rather it occurred
months before Meidar purchased Respondent. And as testi-
fied to by customer service representative Breggar, before
Meidar purchased Noblit it generally took 10 days to 2
weeks before an order was shipped. Meidar changed this so
that orders were generally shipped in 2 to 3 days. Con-
sequently, WMO inquiries further dropped drastically.Switchboard operator Hepworth testified that she sent allcalls relating to billing and accounts to Albertson and Elaine
Childs (and later to Tumolo) in accounts receivable. Albert-
son testified that before March 1985 she and the other unit
clerical in accounts receivable handled a total of 40 to 45
telephone inquiries a day. The inquiries dealt with such mat-
ters as payments, returned merchandise, and shortages. Cus-
tomer service representative Bakely testified that if a tele-
phone call involved a question of shortage he would transfer
the call to Bill Zimmerman, Albertson, or Tumolo (or her
predecessor Childs). Zimmerman testified that he would get
information from customer service representatives on cus-
tomer claim report forms or in the form of notes on paper;that he in turn distributed these written inquiries dealing withshortage to union clericals; and that he himself handled the
notes which involved proof of delivery, freight problems,
charges, wrong pieces, and discounts. Zimmerman believed
that each of the three unit clericals under his supervision (Al-
bertson, Tumolo, and Hurvitz) received an average of five
telephone calls a day. He conceded, however, that he was not
always in a position to know how many calls they received
since before, during, and after March 1985 he was not al-
ways at his desk; and that he had no idea how many calls
were transferred to the three unit clericals he supervised from
the other department in Noblit. On rebuttal Albertson testi-
fied that several calls a day were transferred to her from
other departments, i.e., showroom or customer service rep-
resentative; that she received notes directly from customer
service representatives regarding complaints involving short-
ages, price adjustments, and problems with accounts; that
after March 1985 the number of notes in her bin dropped
dramatically and she rarely had any of them; that if someone
else had made an adjustment such as issuing a credit memo
it would be difficult for her to know that because anyone
could make adjustments on the computer screen and credit
memos did not go through her; and that an investigation by
her of the subject of the notes she received from customer
service representatives could result in a credit, a United Par-
cel Service pickup, a salesman visiting the customer, check-
ing to see if a payment was made, check to make sure a re-
turn was received, and handling a misshipment. Feder testi-
fied that if the customer service office received inquiries re-
garding billing problems, she would transfer the call to the
credit department or give the call back to switchboard oper-
ator Hepworth; that neither she nor other customer service
representatives issued credit memos; and that if a shipment
which was the subject of a WMO was being held up for non-
payment of a prior order, she would turn the matter over to
the credit department.From November 1984 to the day he purchased Respond-ent, Meidar was introduced at Noblit/AMA as a consultant.In the fiscal year ending February 1, 1985, Noblit/AMAshowed a profit.Unit clerical Dominguez was also the permanent reliefswitchboard operator. She testified that in February or March
1985 she overheard a conversation between Meidar and Mi-
chael Seidelman while she was at the switchboard, which is
located 2 feet from Michael Seidelman's office; that both
men were in Michael Seidelman's office; that Michael
Seidelman said: ``No. I don't think you are a paracite [sic]'';
that Meidar then said: ``This place will be running better in
six months without the F±ing Teamsters union''; that Meidar
then said: ``No, I am not taking money for nothing''; and
that she told Union Vice President Gerald Sheahan about this
conversation right after she heard it. Michael Seidelman and
Meidar both deny this conversation.Citing article 29 subparagraph 4 of the collective-bar-gaining agreement between Noblit and the Union (G.C. Exh.
52), Michael Seidelman testified that he introduced Meidar
to Union Secretary-Treasurer John Morris before Meidar pur-
chased Respondent because Seidelman believed that this lan-
guage25in the agreement required him to have the approval 341NOBLIT BROS.ery or business, it will be done by mutual agreement of the Em-ployer and the Union.''26Sheahan testified that he did not mention this when he first testi-fied herein about this meeting because he did not remember
Meidar's remark until later.27Tollevsen testified that just after Meidar purchased Respondenthe had a mass meeting with all the employees, including Tollevsen.
In introducing Meidar to the employees at this meeting, Michael
Seidelman, according to Tollevsen's testimony, said that Meidar
``was going to keep everything the same and not make any
changes.'' Also, according to Tollevsen's testimony Meidar then told
the employees that he could increase the Company's sales from $20
million to $100 million. Michael Seidelman subsequently testified
that he did not tell Respondent's employees that Meidar was going
to keep everything the same and not make any changes.28Unit member Childs took Griffiths' old position and in turn, asnoted above, Tumolo took Childs' old position.29Zimmerman testified that part of his function in terms of super-vising employees in the credit department was to attempt to stream-
line the operations pursuant to the instructions of Meidar as relayed
by Gormley.30For the stated reason, the following letter forwarded by Haldisto Stasen on March 27, G.C. Exh. 5 and also part of U. Exh. 5, dif-
fered slightly:Due to a slow down in our business activity, we find it nec-essary to have a lay off in our warehouse and showroom. There-
fore, you are affected based on seniority.However, since you are not working due to an injury, you willbe on lay off as soon as you receive permission to return to
work.If there is a change in our situation, you will be notified atthat time.of the Union for the sale of Respondent to Meidar. Sheahantestified that when Morris shook hands with Meidar at this
introduction, which occurred around March 1, Meidar said
while smiling: ``Its always wise to know your enemy.''26Meidar denied making this statement. Neither Sheahan nor
Morris ever expressed any objection to Michael Seidelman
regarding the sale of Respondent to Meidar. And Sheahan
testified that under the above-described contract language it
appeared that the Union had the right to block any sale of
Respondent with which the Union did not agree.On March 15 Haldis forwarded the following letter (G.C.Exh. 69) to Noblit employee Mary Sutton:Due to a dramatic slowdown in our manufacturingoperation, we have found it necessary to lay off some
of our employees. We initially started with a group of
9 people effective March 8, 1985, based on seniority.
However, we then realized a further lay off was nec-
essary affecting another 7 people, effective March 15,
1985. Based on seniority, you are one of the 7 people
in the second group to be laid off. However, since you
are currently not working due to an injury, your lay off
notice will not be effective until you are able, based on
your physician's authorization, to return to work.Therefore, I suggest that when you do receive an ap-proval to return to work, you contact us immediately
informing us of such and also to determine if the lay
off is still in effect and when you may return to work.However, when we are able to recall you from thislay off, we will certainly notify you either by phone or
mail. We truly hope that when we are in a position to
recall you from this lay off that you will be in a posi-
tion to return to work.As noted above, Meidar purchased Respondent on March25. As here pertinent, he changed certain of Noblit's oper-
ations.27The reduction of the turnaround time between thereceipt of an order and the shipment of the order, and the
resulting further reduction of WMO calls is treated above.
Other changes include but are not limited to (1) no longer
utilizing Dominguez as a permanent relief switchboard oper-
ator, (2) customers who wanted to pick up their orders atNoblit's showroom now had to call in their order 1 day in
advance so showroom employees could pick and pack the
order and have it ready for the customer when he came to
the showroom, (3) Susan Griffiths left the bargaining unit fora management position,28(4) five 800-telephone numberswere installed so customers could call Noblit toll free, and
three of those 800 telephone numbers bypassed the switch-
board, (5) the discontinuance of Noblit using its own one de-
livery truck, the transferring of the truckdriver, Burt Moore,
to the warehouse, and the commencement of the use of
motor carriers to handle Noblit's Delaware Valley traffic, (6)
Andrew Gormley, who before the purchase was in change of
credit, became, according to Zimmerman, the equivalent of
an office manager, Zimmerman continued as accounts receiv-
able supervisor and also became order supervisor, and Victor
Fontanes became billing supervisor,29(7) Marian Twetskywho held an ``interoffice'' management position was asked
to leave and her position was abolished, and (8) Ted
Vechowski, a warehouse manager, was terminated and his
position was never filled.On March 27, the following letter (U. Exh. 5) was for-warded by Haldis to Morris:Due to a slow down in our Noblit Brothers and Lus-tre Line business, we find it necessary to have a lay off
in our warehouse affecting three (3) of our employees.
Attached is a seniority listing of our warehouse and
showroom employees. The employees affected are:8Ken TollevsenDennis Stasen
Terry SmithThese employees will be notified Friday, March 29,1985 that their last day of work will be Friday, April
5, 1985.It should also be noted that Dennis Stasen is cur-rently out of work due to an injury and in light of such,
when he is given permission to come back to work, he
will be on lay off at that time.We hope that this lay off is very short lived.And on March 27, the following letter (also U. Exh. 5) wasforwarded by Haldis to Tollevsen and Smith:30Due to a slow down in our business activity, we findit necessary to have a lay off in our warehouse and
showroom. Therefore, you are affected based on senior-
ity.Your last day of work will be Friday, April 5, 1985.Your payroll check for Thursday and Friday, April 4
and 5, 1985, will be mailed to you on Friday, April 12,
1985. 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31Theresa Baines, Karen Stojak, and Steve Martin.32Bakely described the change as follows: ``rather than be passiveand just sit there waiting for customers to call in, we became aggres-
sive calling customers trying to establish business.''33The union representatives told Seidelman that they encouragedcross-training employees because the involved employees would be
more valuable to a company.As soon as we are in a position to recall you, wewill contact you at that time.As noted supra, Tollevsen worked in the showroom. Smithworked in the warehouse. The last week before his layoff
Tollevsen, as indicated, supra, worked in the warehouse pick-
ing orders for general shipment. Showroom employee Laz-
arus also was sent to the warehouse the same day as
Tollevsen. Haldis testified that he believed that one of the
reasons that Lazarus was shifted to the warehouse was the
reduction in the size of the showroom. Showroom employee
Gershkovitz testified that when there were four showroom
employees they were not sent into the warehouse on a reg-
ular basis but rather they worked in the warehouse ``as need-
ed'' or when it was slow in the showroom, and when they
did work in the warehouse only up to two of the showroom
employees would work in the warehouse at one time; and
that when Tollevsen was laid off and Lazarus was sent to the
warehouse he, Gershkovitz, and Rosato were told that they
would no longer be picking the orders but rather the ware-
house would do this.With respect to matters which did not change with theMeidar purchase, (1) customer service representative
Kunevich testified that there was no change in ``heading up''
(i.e., placing customers' numbers on order forms etc.) forms;
(2) former customer service representative Bakely testified
that there was no change in the procedure under which he
handled calls from customers regarding shortages, over-
charges or other billing problems, viz, he transferred them to
the credit department or he took the information down if it
involved shortages; (3) Zimmerman testified that both before
and after Meidar's purchase he, Zimmerman, handled cus-
tomer inquiries about billing problems such as proof of deliv-
ery, freight problems, and discounts and that there was no
change in the frequency with which he himself handled such
matters; and (4) former customer service representative Feder
testified that the three new employees who were given the
above-described three 800-telephone lines which bypassed
the switchboard operators31were also told to transfer cus-tomer inquiries about billing problems to the right depart-
ment.Feder also testified that toward the end of March 1985Meidar spoke to the customer service representatives indi-
cating that he intended to establish a telemarketing depart-
ment to increase sales. Bakely testified that there was a grad-
ual transition from customer service representative to tele-
marketing; that he was a customer service representative and
then he started making outgoing calls in addition to taking
incoming calls;32and that Feder became the head of tele-marketing in late spring or early summer 1985 when the tele-
marketers were moved into an area with separate cubicles,
screens, and telephones.Showroom employee Gershkovitz testified that the newtelemarketers asked him ``[h]ow to write up an order [and]
check the inventory.''On April 4 Michael Seidelman met with Morris andSheahan at Local 115's offices. Michael Seidelman had
asked for the meeting which started about 4 p.m. and lastedfor about 35 minutes. At the outset Seidelman explained thathe was merely an employee of the Company and that its new
owner, Meidar, was running the Company. A number of top-
ics were discussed at this meeting. With respect thereto, Mi-
chael Seidelman testified that at this meeting he sought and
obtained approval from the Union to (1) reduce the size of
the showroom, (2) discontinue the use of the one delivery
truck it operated and transfer the driver, Moore, to the ware-
house at no loss of pay, and (3) replace warehouse employee
Dave Ross with Terry Smith. On cross-examination, Michael
Seidelman conceded that he never advised Morris or anyone
else from the Union that with the reduction of the showroom
sales calls were going to be sent to customer service rep-
resentatives and telemarketers. Michael Seidelman believed
that Sheahan may have been present at the April 4 meeting
which he, Seidelman, had with Morris. Regarding this meet-
ing, Sheahan testified that he was present; that a number of
topics were discussed, including Moore and his truck, the
fact that everyone would have a computer and Meidar want-
ed to cross-train some of the union clericals33so they wouldknow more than one job, and the fact that AMA was in bad
shape; and that Michael Seidelman said that Meidar wanted
to establish a telemarketing program at Noblit to increase
sales and the showroom was going to be reduced in size
since Noblit's customers viewed the showroom as competi-
tion, which reduction would result in increased office space.On April 9 Michael Seidelman forwarded the followingletter (R. Noblit's Exh. 170) to Morris:Thank you for the time and courtesies extended tome during my visit with you last Thursday, April 4,
1985. In view of my detailed discussions with you, I
should like to confirm the changes that we are imple-
menting which are necessary for the future growth andsuccess of the company.In order for us to reverse the current downward trendand to take measures to bring about an expedient and
healthy recovery, as well as a rapid expansion of the
company, I would like to reiterate some of the ideas
that we are implementing.First, we are cross-training all of the order-writing,billing and credit department personnel and making
each one of them a CRT computer operator, knowl-
edgeable in all facets of our office operation. This will
enable us to give better service to our customers
through our warehouse operation.Second, in the past, a problem we have had to dealwith was, the inadequate office conditions that currently
exist. The cramped conditions created hardships, espe-
cially in the summertime with inadequate air-flow. As
I advised you, we are in the process of replacing our
retail showroom with a brand-new expanded office fa-
cility not only for comfort but for the increased capac-
ity of our offices and productivity that a new office fa-
cility will afford us. We are consolidating our retail
showroom, which has been a source of contention with
our wholesale dealers and has generated theft and loss
to the company because of the way this retail show-
room was set up in the past. 343NOBLIT BROS.Last year we established our loss to the company tobe $300,000, and we don't know how much the show-
room contributed to the problem because of no control
in this area. We are making a brand new pick up type
of showroom counter on a wholesale level which will
put us in a better light with our customers.As you know, John, in order to service our cus-tomers in the local area, we used our truck which; A)
became uneconomical and B) instead of service being
24 hours delivery, it became 7 to 10 days delivery,
since once a truck is being sent to Camden it cannot
repeat itself before it completes the ``milkman'' route,
that is, the next time in Camden would be approxi-
mately 7 to 10 days later.This created an extremely poor delivery schedulewhich in turn caused a tremendous loss of business
simply because we could not service the local market
the way the market is expected to be served.We are well aware that Bert has 30 years seniorityand we have no intention of doing away with his serv-
ice. In fact, we are purchasing a brand new fork lift
truck (that will cost us approximately $40,000) to be
used in the warehousing operation for reslotting and up-
grading our warehousing system which requires at least
two full-time for lift truck operators.I also shared with you the fact that we have to reslot(relocate) our entire warehouse system which could
take us many months to accomplish and thereafter it
will become a routine maintenance job which Bert
would be required to fulfill.As our current truck has close to 100,000 miles onit and considered worthless, we intend disposing of this
vehicle as soon as possible.Last of all, as I advised you at our meeting, basedon a complete survey by our acountants, the account-
ants of the new owner of the company and my personal
findings, our factory last year was a complete and total
loss.To be specific our kickplate department not onlyconstituted a net loss of over 1/4 million dollars, but
the market for this particular style and type of product
has slowly been drying up because of a design change
in the industry.Also, many of our customers have switched overfrom using aluminum or steel to vinyl which is a prod-
uct which we cannot produce.As I shared with you, our two major accounts thataccount for approximately 70% of our business was lost
this year. I refer to Chamberlain (Sears) and Evans. As
I mentioned to you Victor Posner's bankruptcy situation
left its mark on our company.John, unfortunately for all concerned, the manufac-turing end of our business last year constituted a tre-
mendous loss and we can see no improvement in the
future. It would be well intended to convert whatever
salvageable monies we can from that entity into ex-
panding the hardware distribution part of our operation.The only real expansion and positive growth for ourcompany would be in this area and as I told you on
Thursday, we recently hired the National Sales Manager
from Ideal Security Hardware, Jack Jaffe, to expand our
market in the hardware distribution field. We have alsohired Anita Prehm as Marketing Manager to assist usin our marketing efforts.We intend to do this with the implementation of abrand new extended telemarketing sales force. If we are
successful, we will be able to restore and increase our
warehouse operation significantly in the next 6 to 12
months.I am sure you can understand that unless a companychanges with the times, a company won't be able to
survive. If we would continue to stay with our oper-
ation as it was, I could see nothing but disaster in the
future, based on the above.I believe with your cooperation and the expertise ofthe new management that has taken over the company
and with our new marketing strategy, we will be able
to have a much brighter future for all concerned.Thanks again for your consideration and cooperationin this matter.With respect to April 4 meeting and the followup letter,Sheahan testified that Michael Seidelman never told the
Union (1) what kind of impact cross-training might have, (2)
that the reduction of the showroom would result in the ``per-
manent'' layoff of one employee and a permanent transfer of
another showroom employee into the warehouse, and (3) that
telemarketers would be (a) handling WMOs to the exclusion
of union clericals, and (b) responding to questions con-
cerning billing and credit, thereby eliminating certain of the
work of union clericals. The Union did not respond to the
April 9 letter. At the April 4 meeting representatives of the
Union, according to Sheahan's testimony, responded that
they would have to take a hard look at the proposals to re-
duce the size of the showroom, and increase the use of com-
puters since they were not told at that time about the adverse
effect these proposals would have on unit members.The following two documents (U. Exhs. 28 and 29, re-spectively) were received:ORDER PROCESSING PROCEDUREThe order processing procedure is now being controlledby Arnold Hurvitz and therefore, he will give out the
work accordingly.If you have any problems with the below schedule orsuggestions, you should see Arnold Hurvitz.Also note that the batch corrections must be completedbefore 12:00 Noon; if they are not, your lunch is to be
postponed. It is imperative that we get the morning
batch in by 12:00 Noon for printing.The procedure is as follows:A.M. SCHEDULEAll girls process in AMCut off 11:30 AMCorrections made between 11:30 AM and 12:00 Noon
Orders printed by 1:30 PM
Orders split and matched by 1:45 PM
Orders checked by 3:15 PM 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
34During the meeting Warehouse Manager Bill Obergfell cameinto Michael Seidelman's office.35Ross was laid off by agreement of the Union and Noblit. JamesSmith testified that Ross said he wanted to be laid off.36Meidar testified that Morris asked for severance regarding AMAemployees and he, Meidar, agreed to it. For this reason, Meidar as-
serts, he did not include this topic in his May 1 letter to Morris,
treated infra.Orders credit checked 3:15 PM±3:30 PMOrders in Pete's hands by 3:30 PMP.M. SCHEDULEArnold will be posting the afternoon schedule, based onthe volume of work accumulated and remaining.Remaining orders processed in afternoon from 1:00PM±4:00 PM (# of girls vary)
Cut Off is 4:00 PMCorrections made between 4:00 PM and 4:30 PM
Orders printed by 6:00 PM
Orders split and matched following morning by 8:45AMOrders checked by 10:30 AM
Orders credit checked 10:30 AM±10:45 AM
Orders in Pete's hand by 10:45 AM
TH:ww4/9/85APRIL 10, 1985TO: ALL ORDER WRITERSFROM: MANAGEMENTPlease be advised that effective immediately, allmanagement checking and/or proof reading Lustre Line
or Noblit orders have been instructed to keep a log on
all errros [sic] they encounter.We are aware that many of you are new at this func-tion and realize that this situation will improve. How-
ever, there are many order writers who have been in
this capacity for quite some time and are still making
errors.Therefore, it is imperative that you are particularlycareful in the heading up of orders as well as the zip
or item numbers, carton quantities, etc. which delay the
processing of these orders to the warehouse.In addition, you must be sure your initials appear onany and all orders you are responsible for.Please note that this is being done in an effort to al-leviate problems and make it possible for the company
to expedite orders with a minimum delay.On April 10 Union Business Agent James Oliver went toNoblit and met with Meidar. They discussed cross-training
and whether the bargaining agreement between Noblit and
the Union prohibited it. During this meeting Oliver, after
caucusing with stewards, indicated that he did not oppose
cross-training. Meidar testified that cross-training did not in-
volve the transfer of any work from bargaining unit employ-
ees to nonbargaining unit employees.Morris' assistant, James Smith, testified that on April 29he and Morris ``were returning from another meeting in Cen-
ter City [Philadelphia] and we were going ... [by] Noblits

and we decided to stop in and see the employees''; that they
spoke to office personnel and then went out to the shop,
AMA, and spoke to the employees and members of the
Union; that they then asked Michael Seidelman if they could
talk to him; that Michael Seidelman agreed and he calledMeidar and Haldis in;34that stewards Carol Anderson, Jua-nita Lupton, Marion Shields, and Tom Fisher also attended
the meeting; that he, Smith, and Morris told Noblit's rep-
resentatives about the complaints they heard that day from
employees, namely, that union clericals' work (``telephone
work, credit work and what they call `where's my order''')
was being taken away from them and given to managerial
and nonunion employees; that he and Morris asked Noblit's
representatives why they were taking this work away and
when the union clericals were going to get it back; that
Meidar said that he was studying the entire system so he
could determine for himself where improvements could be
made in office procedures and it was not his intent to take
work away from employees in the bargaining unit and the
``contract would be lived up to and ... [union clericals]

would get the work back''; that another complaint voiced at
this meeting was that supervisors at times stood behind com-puter operators and recorded input, mistakes, and timing and
they refused employees' request to have a steward present;
that Noblit's response was that management was just trying
to see how the system worked and how it could be im-
proved; that the AMA layoffs were discussed; that a recent
layoff where allegedly someone was laid off out of seniority
was discussed; that steward Fisher complained managers
were riding warehouse employees regarding the number of
orders they should get out each day; that Noblit's representa-
tives responded that they just wanted to get a handle on what
was moving in and out of the warehouse daily; and that the
Ross/Smith layoff/recall, respectively, was also discussed.35Meidar, with respect to the April 29 meeting, testified thatMorris said something to the effect that ``You [Meidar] think
that you can ... [give] flowers [to the clericals for Sec-

retary's day] and therefore change jobs and ... move things

around''; that none of the cross-training or combining jobs
result in any billing or other bargaining unit work being done
by either telemarketers or customer service representatives;
and that AMA and severance with respect thereto were dis-
cussed.36On cross-examination, Meidar testified that whileMorris complained at the April 29 meeting, he did not com-
plain ``with regard to the transfer of work or anything like
that.'' On the next page of the transcript, on redirect, Meidar
testified that Morris ``told me that you cannot send flowers
and therefore ... take work away.''
Regarding the April 29 meeting, Haldis testified that hethought Shields brought up the question about union clericals
losing the WMOs; and that at some point in the meeting
Meidar made a general reference to the fact that changes
were needed for the Company to do more business. Michael
Seidelman testified that while he recalled that Shields at-
tended this meeting he did not recall her discussing WMOs
at this meeting.Shields testified as follows about what she said at theApril 29 meeting: 345NOBLIT BROS.The complaint was. I brought it [WMOs] up again thatwe noticed that our work was being taken away and we
were dissatisfied, we wanted something done. And, Mr.
Morris said, you know, we did not want our work taken
away from us, and that it should be returned. And Mr.
Meidar explained that he had a lot of changes he want-
ed made and if we wanted the business to succeed, he
said that we had to try and cooperate and work with
him to make a go of it.And Mr. Morris was complying with this, but hestressed that he wanted the work given back to the
girls.Sometime earlier in April, Shields met with Haldis regard-ing the reduction in the number of WMOs union clericals
were handling. She testified that she called Oliver and he and
she met with Haldis; that Oliver told Haldis that this unit
work was being taken away and he wanted it returned to theunit; that Haldis, who was unaware of this said if it was hap-
pening, the work would be returned to the unit; that Haldis
called Feder into the meeting and in Shields' presence Feder
said ``there were changes being made and this was what she
was told to do''; and that Haldis then said ``return the orders
to the girls.'' Regarding this meeting, Oliver testified that
when Haldis called Feder into his office she said ``we are
making some changes and as soon as we are finished making
the changes, we will give the work back to them'' and then
Haldis said ``make sure that is done.''Regarding meetings he had with representatives of theUnion on the reduction of WMOs, Haldis testified that the
union representatives were concerned about the WMO situa-
tion and the loss of work and they wanted it stopped; that[t]here were a number of meetings concerning this sub-ject. And in these meetings I told themÐnot necessarily
in the first meeting, but ... [subsequent] meetings, I

told them that the company's position was that the
work that had been done in the past or whatever was
now minimized; it was only going to be 20 minutes a
day and that in light of it being owned by a new owner,
that the company is changing and that for the company
to rurn [sic] efficiently and effectively, that this type of
work couldn't continue.He did not tell union representatives that the WMO workwould be returned to them; that initially when he discussed
the matter with Shields alone, after determining what was in-
volved, he advised her that ``the people in customer service
handle it properly since the computer information was avail-
able to them''; that Feder was not present when he, Haldis,
met with Shields and Oliver; thatIn one of the meetings, possibly, the first or some-thing, Marian had mentioned that someone had some
work that morning and made a complaint about a spe-
cific thing that I looked into, and I asked Sandy about
it. They explained the situation that it involved another
girl and I addressed that problem.....
I believe it involved Tanya Kunevich who had takena call from a customer. And her office was right next
to Brenda Hepworth, the switchboard operator, and she
had given some information or took time to get infor-mation for this customer, and Brenda apparently over-heard this, told Marian about it and Marian specifically
mentioned this problem to me. At that point in timeÐ
this was probably even before these meetings, the ones
we've discussed. This is probably earlier than that. And
I told her I would look into that situation and that I
would correct it if there were a problem. That's how
I left that meeting, over that complaint.And when I looked into it I found out that the cus-tomer was very angry and upset the way he was han-
dled, and Tanya felt that it needed to be handled that
way; that it was sort of an exception. But the customer
again was very upset in the way he was handled and
wanted to be serviced in a better way. So she took it
upon herself to doÐor give the information the cus-
tomer was looking for. It typically related to this
where's my order procedure, where she went and
grabbed the file or some information that the girls ap-
parently wanted posted on the board.....
Tanya had gone and searched out a where is myorderÐ....
Quickly, while the customer waited on the phone andgave a quick answer because the customer was pretty
upset and anxious to get the information. I only
askedÐSandy only become involved when I asked her
about what happened. She said it had something to do
with Tanya and she basically described the situation to
me, but I then went to Tanya for a more detailed expla-
nation.....
I told her [Tanya] that in light of the circumstances,you know, she shouldn't be doing this because it's
making waves, and not to do it again.....
I don't remember the time frame, but I believe it wasearlier than these meetings.Kunevich testified that she did not remember Haldisspeaking to her about her personally tracing down a WMO
and telling her not to do it again.Feder testified that Haldis never talked to her about anissue regarding WMO work; that Haldis never told her to re-
turn WMO work to the union employees; that she was never
present at a meeting between Oliver, Shields, and Haldis
where the subject of WMO work came up; that she never
told Haldis, Shields, or Oliver that there were changes being
made regarding ``where is my order'' work and the customer
service representatives and telemarketers were doing what
they had been told to do; and that she never told anyone that
the Company was making changes and as soon as the Com-
pany had finished making these changes the WMO work
would be given back to the union employees.During the spring of 1985 Feder attended a 2-day courseon telemarketing. Subsequently, she was put in charge of
telemarketers. And both customer service representatives and
the people who were doing telemarketing work began to
move into cubicles in April 1985. Additionally, people were 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
37Len Shore was formerly a salesman for Noblit. Additionally,Hesh Katz was hired by the end of April. Subsequently, four other
people were hired to do telemarketing work. Just before being laid
off Tollevsen was told by Meidar to apply for a telemarketing posi-
tion. Tollevsen did, asking for more pay than he received in the
showroom. He had an interview in April but he was not hired.
Tollevsen testified that the former personnel manager, Anita Prehm,
who also helped Feder develop the telemarketing program and the
telemarketing training seminar, told him that telemarketers would
take orders and put them directly into the computer.hired to do telemarketing work.37Feder testified that whenthey were first hired they did customer service representative
work and eventually they were promoted into telemarketing.Albertson testified that beginning in the spring of 1985 thenumber of customer complaint calls she received declined.Meidar forwarded the following letter, dated May 1 (R.Exh. 212), to Morris:Dear John:While I thought we had a constructive meeting yes-terday and the outcome was satisfactory, I would like
to review the following with you. Starting with Monday
morning, April 29, you called and said you would like
to make arrangements to come to our office to discuss
some specific situations with the management of Noblit
Brothers, Inc. You called Mike Seidelman and indicated
you would call and advise a specific time you wouldbe here.To my total surprise you arrived at our offices unan-nounced with other representatives in attendance. I am
sure you would not be pleased nor receptive if we were
to barge into your office unannounced. You have stated
that Noblit Brothers' management has to make an ad-
vance appointment with you and union representatives.
I feel very strongly we should have the same courtesies
extended to us.In the future, I would appreciate if you or any ofyour representatives wish to have a meeting at our com-
pany that you call for an appointment. We will continue
to extend those same courtesies to you. I would expect
you to respect our position as we respect yours.In our meeting you brought up several points at issuewith your representatives. I did not feel it was appro-
priate at the time to respond to all the complaints dis-
cussed. However, I want to take this opportunity to
share my feelings with you.A. To the best of my knowledge after speakingwith the office people yesterday, they are very happy
and they are productive. There are two (and some-
times more) sides to every story, and I do not under-
stand why you have the impression that some of the
office personnel are unhappy. The perception of your
representative is biased.B. With regard to the warehouse, I have talkedwith each person and except for the two people pre-
viously, and one person currently, everybody is
working and very happy.C. It was my understanding that Terry Smithwould come back to work on Wednesday, May 1st
and not on Tuesday, April 30th. Terry appeared onour premises on Tuesday and this was definitely notin accordance with our agreement. We were all ex-tremely surprised and very disappointed by this ac-
tion on your part.I feel we had an understanding. This also hap-pened with two other employees. We agreed to bring
them back on Wednesday, May 1st. You sent them
in unannounced on Tuesday, April 30. John, if you
tried to confuse the management, you certainly were
successful.D. I must also bring to issue that your going intothe shop was not an honorable thing to do. You were
ordering the workers what to do and what not to do.
I previously told you we would work with you in an
open and above-board manner. I believe you should
do likewise. I am very disappointed and think you
took advantage of my desire to work with you.E. John, we made no previous complaint to you,however, there was a previous issue with Jimmy Oli-
ver on or about April 10, 1985 whereby he entered
our plant without notice to management. He arrived
in our lunchroom with four stewards and asked Mike
Seidelman and myself to join the meeting. We were
not aware what the meeting was about. Mr. Oliver's
behavior was totally objectionable with loud, re-peated obscenities.In the future, we expect a business-like, courteousapproach with your union and its representatives.While I totally understand and respect that ourcontract called for an inspection and I believe that
you have the right to make an inspection, however,
an advance notice is only proper.In conclusion, John, as the new owner of the compa-nies it is my intention to move them forward and ex-
pand our business to our mutual benefit. There are
many obstacles to overcome. I am trying to structure a
relationship with you that is obstacle-free. I will always
treat you with the utmost respect and consideration and
I expect the cooperation and respect from you and your
representatives. By mutual cooperation, we can achieve
a harmonious atmosphere for all.And by letter dated May 7 (R. Exh. 213), Morris repliedas follows:In reference to your letter of May 1, 1985 be advisedof the following:A) The collective bargaining agreements for Noblitsand A-M-A do not require that I or any representative
of Local 115 call for an appointment prior to a shop
visitation. Over twenty years we made many stop [sic]
visitations to Noblits; if Mike was available to see us
that was fine, if not then we made other arrangements.
We are not required to make such an appointment to
inspect the shop. It is not a matter of courtesy that we
do so; we represent the workers and have a contractual
right to be there. Mike Seidelman and other representa-
tives of management (Arnold Hurvitz, Ted Haldis) have
come to Local 115 with no previous appointment and
we have taken time to see them. You should not be af-
fronted because we want to talk to the members we
have represented for twenty-five years.B) We cannot have jobs being eliminated and com-bined. We have never that before and cannot have it 347NOBLIT BROS.38The Store-part of the form consisted of 3 lines of 33 boxes eachwhich were checked off one at a time as incoming phone calls were
sent from the switchboard to the showroom. Each of the customer
service representatives had 1 line with 33 boxes. If that was not
enough the switchboard operator utilized a second identical sheet to
note the number of calls received.39As a customer service representative, Seidelman testified that hetransferred calls involving credit and billing to the credit department.
During the construction of the reduced showroom, while he was still
its manager, Dennis Seidelman assertedly told switchboard operator
Hepworth that the two employees in the showroom could not handle
the calls.40Specifically named were Shields, Fisher, Dominguez.41This exhibit was typed from Sheahan's handwritten notes withinday or two of the meeting. Referenced therein and attached thereto
is a daily production report for the warehouse. Also attached thereto
is a copy of a memorandum given to Sheahan at the meeting. The
memorandum, dated May 1, is to all Noblit employees from Meidar.
It asks employees to meet with Meidar and ``share with ... [him]

any opinions and/or ideas regarding ... [the] company.'' The notes

also indicate that Dominguez was no longer permanent relief switch-board operator.now. In previous conversations you have said the com-pany was not being run properly but if that was so how
did it become so successful? Buying flowers is all well
and good, but we can't have you making automatic
changes, combining jobs and side-stepping the Union to
deal directly with the employees. We are not going to
forfeit our representational rights just because there is
new management. You would have had Tiny and Carol
moving material on forklift trucks and doing other jobs
with people laid-off and that is a violation of our con-
tract.D) [sic] For you to side-step the Union and go di-rectly to workers, without a representative of the Union
being present at the conversation, to discuss the quality
or quantity of work they produce (and to make some
threats as to what might happen if they don't improve)
is also a violation of agreement. The Steward said the
employees told her what you did and at our meeting
you claimed the Steward didn't know what she was
talking about. She was referring to you going directly
to the employees and bypassing the Union.C) As to the recall of Terry Smith and the other twoworkers, we agreed on Monday that they should return
to work and we advised them to report as soon as pos-
sible. Tuesday was the first day they could do so. I do
not know why this would confuse you; everyone else
understood it and there was no intent to deceive you.D) [sic] As regards the meeting of April 10th, JimmyOliver entered the plant in the same manner he always
has and talked to the Stewards. He asked Mike and you
to join them so you could find out what the meeting
was all about. Jimmy has been in that plant many times
over the years, he has handled many problems and he
has worked to see that grievances are settled quickly.
It is not necessary for you to tell him how to talk.Local 115 is willing to work with you but we willnot stand by while our contract or past practices are
violated. We have had a good relationship down there
for many years and we do not want you to spoil that.As of May 1 the form used by the switchboard operatorfor noting who received how many calls (G.C. Exh. 72) was
modified to delete STORE.38Among the additions to theform, were the names of Dennis Seidelman who became a
customer service representative, and Shore who eventually
became head of the customer service representatives.Michael Seidelman, who for some time tallied the numberof calls received, from the above-described log, on a daily
basis, testified that he did not make these aforementioned
changes in the form; that notwithstanding this and the fact
that on a daily basis, he added up the calls for a couple of
weeks on the modified form, he was not aware of
thismodification; and that he saw in May 1985 that STORE
was changed to Dennis Seidelman.Dennis Seidelman ceased being showroom manager andbecame, as indicated above, a customer service representativein the beginning of May.39His successor, Allen Scotkin, tes-tified that during the approximately 2.5 months he was in
charge of the showroom there were only two telephones in
that department; that Rosato asked to be transferred to the
warehouse and Gershkovitz asked to stay in the showroom
but indicated that he despised answering the telephone. As-
sertedly, after conferring with Haldis, Rosato, and
Gershkovitz, Scotkin told switchboard operator Hepworth to
send all sales calls to customer service representatives.
Gershkovitz subsequently testified that he never told Scotkin
that he did not want to take telephone sales calls in the
showroom and he did not agree with Scotkin not to take
sales calls in the showroom. Gershkovitz testified that he
liked to take phone orders because he liked talking to people
from all over the country. Rosato testified that after the
showroom was reduced and only he and Gershkovitz worked
in it his supervisor, Dennis Seidelman, told them that they
would not be taking anymore telephone sales calls anymore
and such calls would be sent to the telemarketers; and that
subsequently telemarketers would ask his help regarding tele-
phone sales calls. Rosato was eventually transferred to the
warehouse. Hepworth testified that Scotkin never told her to
stop sending sales calls to the showroom and to send those
calls to customer service representatives.On May 9 some union members40at Noblit/AMA went tothe Union's offices and met with Sheahan and Oliver. Re-
garding what was said at this meeting, Sheahan testified that
Shields and Dominguez expressed concern about work being
taken away from union clericals and given to nonunion peo-
ple; and that Shields expressed concern about the establish-
ment of a telecommunications system and the fact that union
clericals were not being trained to participate in the system.
Notes taken by Sheahan (G.C. Exh. 58)41reflect not only theabove-described concerns but also, among other things,
Shields' fear that the new system will be used by salesmen
to enter orders directly in the computer bypassing union
order-writers.Sometime in June 1985 telemarketers received a tele-marketing manual (G.C. Exh. 99). About that time tele-
marketers and customer service representatives began to log
in their telephone calls (i.e., G.C. Exh. 79).Assertedly, in June 1985 Shields called Oliver and com-plained that Noblit was making all kinds of changes and the
union clericals' work was being taken away and they were
being harassed by management. According to his testimony,
Oliver went to Noblit, interviewed some of the union mem-
bers and went to see Haldis again. Also, according to Oli- 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
42Meidar testified that he was aware that Haldis had a meetingwith union representatives about WMOs; that Haldis spoke to him
about WMOs once, and he had no idea what WMOs were before
Haldis told him; that Haldis told him that there was very little WMO
work left and that he told Haldis that if ``you do not have WMOs,
they are gone.''43Oliver testified that when he visited Noblit's facility in July1985 he tried to go into a specified area of facility to determine ifthe people working in the cubicles located in that area were doing
WMOs. Haldis would not allow Oliver to go into this area.ver's testimony, after explaining to Oliver that henceforthAlan Lentz would represent the Company in labor matters
(Lentz testified that he behan working at Noblit on July 9),
Haldis and Oliver discussed the changes in hours with Oliver
asserting that it was a violation of the bargaining agreement.
Oliver also told Haldis that WMOs were again taken away
from union clericals. Haldis denied this and then he went to
see Meidar. Upon his return, according to the testimony of
Oliver, Haldis said that he spoke to Meidar; that Meidar was
making changes again; and that ``as soon as the changes are
done this time, I assure you, I guarantee you. You will be
given back the work.''42About mid-June 1985 Haldis asked Kunevich to prepare atyped explanation of what a WMO is. Based on her experi-
ence alone, she prepared a 2-page document, dated June 18
(R. Exh. 174) and turned it over to Haldis. In pertinent part
it reads as follows:Currently, WMOs are readily answered via the com-puter inquiry program. Shipping (order delivery) has
improved to the point that orders are received before
customers question their delivery.....
In providing a customer with WMO information, theperfect opportunity is created to increase a sale. by the
time back ordered merchandise is received, an account
may require other goods to ship along with the back
order, thereby reducing his freight factor influence on
profit.The need for complete and accurate information onnon-delivered goods is essential to increasing sales and
customer relations.It is Shields' testimony that in July Oliver came to Noblitat her request and they met with Haldis, who insisted ``that
it took a long time for changes to be made and that ... the

work was not being taken away, we had to be patient with
it, and that it was going to be returned.'' On the other hand,
Haldis testified that he did not tell Oliver and Shields that
the WMOs would be returned to union clericals. Shields also
testified that she asked Haldis if union clericals could learn
telemarketing since they were order writers and knew the
hardware. Assertedly, Haldis replied that they, however, did
not have enough experience in hardware to do the job.Just after returning from the July 1985 vacation shutdown,Meidar, according to Hepworth's testimony, told her ``to
give all the sales calls to the telemarketers and not to put
them into the showroom.'' Meidar denies this asserting that
he would not have told Hepworth what to do but rather he
would have told Hepworth's supervisor.Hepworth testified that in July 1985 she was told by Federthat specific people were no longer customer service rep-
resentatives but were telemarketers; and that Katz and Martin
were hired as telemarketers in late July 1985.43Dominguez testified that she first heard the job title oftelemarketers in July 1985 when Feder told her, as relief
switchboard operator, to refer calls to the ``telemarketing
area.'' More specifically Dominguez testified that she was
told by Feder to give ``billing calls, relating to the customer,
[a]nd also where is my order and incoming orders [to] ...

telemarketing.'' Feder denies this.Regarding July 1985, Dominguez also testified thatGormley told her not to go into the telemarketing area; that
once when she was in this area she saw a telemarketer put-
ting an order entry program on a computer screen; and that
while going through the telemarketing area she saw, more
than once, a WMO program on a computer screen. Then
Dominguez testified that Meidar asked her why she was in
the telemarketin area and subsequently, in April 1985, she
was relieved of her switchboard relief operator duties. Subse-
quently she testified that she was not sure when she was re-
lieved but she believed it was sometime in late June or July.With respect to order entry programs at Noblit, Tumolotestified that before Meidar purchased Respondent there were
unsuccessful attempts made to utilize a computer order entry
program; that after Meidar purchased the Company he hired
a specialist to revise the order entry program and the spe-
cialist managed to put together a computer program which
eliminated the first couple of steps in the order processing
job; that the program was used on an experimental basis for
2 weeks in June or July 1985 but it ended up being a disaster
because the shipping orders were duplicating themselves; and
that after 2 weeks she was instructed to revert back to the
original way of entering orders.Senuik testified that before the end of September 1985with the order entry system utilized the information was en-
tered and validated by a batch process, corrections were
made, and there were several manual steps that had to be
done in the entry process; and that after getting all the bugs
out of the system, Noblit began successfully using a com-
puter order entry program which eliminated the above-de-
scribed manual steps in September 1985. Zimmerman also
testified that there were problems with the computer order
entry and that at least 1 to 2 months before the strike, which
began the first week in September 1985, Noblit went back
to the old system of order entry.In July 1985 Gormley told Zimmerman to review depart-mental work and see if there were ways that the operation
could be streamlined. Zimmerman proposed raising from $5
to $10 those customers underpayments which would not re-
quire a followup by Noblit. Up to that time it was Noblit's
policy that if a customer underpayed a bill by $5 or less
Noblit would not write to the customer regarding the discrep-
ancy. The amount would be ``taken off the books'' by
Noblit. Zimmerman believed that it was not worth the time
to follow up on matters involving $10 or less. Gormley and
Lentz agreed, and the policy was changed. Although he had
not checked whether union clericals complied in the past
with the $5 limit, Zimmerman testified that he had a ``feel-
ing'' that they had not and so he began checking on the
union clericals to make sure they complied with the $10
limit. According to the testimony of Albertson, at some point
after March 1985 her job duties as an accounts receivable 349NOBLIT BROS.44They read as follows:CONTRACT DEMANDS:1. Wages: Increase of 10% to be added to the average hourlywage rate for all employees.Truck drivers and fork lift drivers will continue to receive the
M.T.L.R. rates.
2. Health and Welfare: The Employer will contribute $67.70per week, per employee to the Teamsters Union Local No. 115
Health and Welfare Fund.3. Pension: The Employer will contribute $65.00 per week,per Teamsters Union Local No. 115 Pension Plan.4. Legal Fund: The Employer will contribute $8.00 per week,per employee to the Teamsters Union Local No. 115 Legal
Fund.5. Holidays: Two (2) additional.6. Vacation: The Vacation Schedule will be improved as fol-lows:week for 1 year
2 weeks for 2 years
3 weeks for 5 years
4 weeks for 10 years
5 weeks for 15 years
6 weeks for 20 years
7. Sick Leave: Three (3) Additional Paid Working Days peryear.8. Funeral Leave: One (1) Additional Paid Day.9. Cost of Living:A. The formula is to provide for an increase of 1 ... [cent]

per hour for each .3 point change in the consumer price index
over a period to be scheduled by the union.
B. Cost of Living adjustments shall be effective five (5) times
during the term of the agreement on dates to be scheduled by
the Union.CONTRACT DEMANDSC. Increases shall be applied to houly rates and become part
of the wage base.
D. There shall be no caps.
E. There shall be no adjustments made for decreases in the
consumer price index.
10. Job Security for A.M.A. Manufacturing Work11. Severance and Re-Employment Benefits for Laid-OffA.M.A. Manufacturing Workers12. The Union reserves the right to add to or to make anychanges in our proposals during the course of negotiations.clerk changed in that her supervisor, Zimmerman, notifiedher that for the first time he was going to take the checks
``priorize them, decide and make decisions on them. Decide
what the problems were and sometimes following it through
himself. Decide which ones should not be worked, and tell
me what the problems were.'' Regarding the streamliningprocedures recommended by Zimmerman, he testified that in
the past he studied the problems in his department for 2
weeks and two-thirds of the problems were in the $1 to $10
range; and that it was his impression that union clericals
liked to keep their work. Zimmerman was aware of a griev-
ance meeting in late July 1985 regarding this change in pol-
icy but it was held on a day that he did not work. Gormley
did attend the meeting with Lentz representing the Company.
Oliver and Bob Henninger represented the Union and stew-
ard Shields was present. The bookkeeper involved, Albert-
son, was also present. The Union took the position that union
clericals always researched the remittances regardless of
what was involved. The Company took the position that the
union clericals were performing needless work and it was not
cost effective to spend a lot of time looking into the matter
which did not amount to much and should automatically be
written off. Gormley testified that[i]t was concluded by the union apparently agreeingwith the company position that it was a management
perogative to review these remittances ... and deter-

mine what one should be looked into further by the unit
... personnel.
According to Gormley's testimony, Henninger commented:``if they ... [want] to cut their own throat, let them do it.''
Lentz attended another grievance meeting with Oliver inJuly or August 1985. Some union stewards at Noblit had
taken a day off and they were not paid for the day. Oliver
and the stewards went to Lentz' office and demanded that
they be paid for the day in question. Oliver told Lentz ``if
these people didn't get paid, I'll have everybody out on the
streets tomorrow.'' Lentz agreed to pay the stewards for the
day in question with the understanding, accepted by Oliver,
that the stewards would give Noblit, as here pertinent, 24-
hour notice if they were going to take any time off. Oliver
testified that he did not recall this meeting.Perhaps as early as July 1985 Martin Wald, one of Re-spondent's attorneys, advised management that in view of
upcoming negotiations it should have replacements available
in case a strike occurs.On July 25 a special meeting was held at the Union's fa-cilities, with Respondent's union employees in attendance, to
discuss the upcoming contract negotiations. Representing the
Union at the meeting were Morris, Oliver, Smith, and
Henninger. The Union's contract proposals (R. Exh. 1) were
read and discussed.44Their author, James Smith, testifiedthat he did not include the topic of telemarketing or non-union personnel doing bargaining unit work was because ``it
was a topic that was being discussed and not really denied
or not really agreed to and I didn't think it would be a pro-
posal that we would make in negotiations to be added to the
contract.'' Regarding this meeting, Smith spoke with
Tumolo, Shields, and Hepworth about the fact that union
clericals still did not get back the work which was the sub-
ject of the above-described April 29 meeting. Tumolo testi-
fied that the loss of bargaining unit work was not included
in the above-described proposal because Haldis promised that
it would be returned and at the time she believed the work
would be returned.The parties stipulated that Noblit/AMA installed 5 toll-free800-lines at its facility in August 1985. As noted supra 3 of
these 800-lines bypassed the switchboard. Hepworth testified
that she ``noticed ... a change in the number of billing

calls being sent to the unit clericals'' in that before the toll-
free 800 lines ``they must have gotten ... at least thirty a

day'' and after the installation of the 800-lines they received
``[ten] maybe twelve tops, if that.'' Albertson corroborated
this testifying that after the 800-lines were installed the com-
plaint calls she formerly received went directly to tele-
marketers and were not transferred to her. Nonetheless Al-
bertson was kept busy with her other work, cross-training,
and pulling old files. Tumolo testified that she personally re-
ceived 40 to 50 calls a day about billing problems before the
800-lines. After the 800-lines were installed, according to
Tumolo's testimony, she handled only about four or five
problem calls a day.Stojak, who started as a customer service representative atNoblit on August 5, 1985, and who had an 800-telephone 350DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
45Stojak testified that when she started working at Noblit she wasnot taught how to access accounts receivable information; that it was
not part of her training but at one point she watched Zimmerman
use the WMO program to access accounts receivable information;
that subsequently she used it occasionally to determine what the
problem was; and that she never answered inquiries utilizing this in-
formation but rather Stojak sent the inquiries to Zimmerman.46Stojak also testified that she did not enter the telephone ordersinto the computer. Seniak testified that customer service representa-
tives have never been trained to put orders in the computer; and that
after the aforementioned strike commenced people were hired to
enter orders into the computer.47Breggar testified that he told new telemarketers and customerservice representatives that if they could not find the information on
the screen to answer a WMO, they should post a WMO form on
the bulletin board. Breggar also testified that there were few WMO
calls and they could be handled by using the ``screen''; and that
there was no directive not to use the WMO form.48At least two union clericals, Albertson and Dominguez, testifiedthat telemarketers would come to their area and ask them how to
research a WMO.line, testified that most of the 800-calls came from the Com-pany's own sales representatives; that Feder told her to send
billing problems to Zimmerman; that Feder did not tell herto send billing problems to Albertson or Tumolo; that she
would not answer customers' questions regarding balance or
average in the account;45and that she entered questions re-garding billing by longhand on a form which went to the
billing area.46Zimmerman, as noted above, testified that theunit clericals in accounts receivable, namely, Albertson,
Tumolo, and Hurvitz, did not receive 40 to 50 calls a day
but rather each received about five calls a day; that Breggar
and Blakely transferred billing question calls to him and he
answered them himself; and that there were no changes re-
garding handling billing problems after Meidar purchased
Noblit.With respect to WMOs, Stojak testified that she wastrained to handle WMOs utilizing a computer program; that
she was not taught the procedure regarding putting WMOs
on the bulletin board;47and that she may have asked Childs,Tumolo, and other union clericals where some items were
filed with respect to WMOs.48The first negotiating session on the new contracts betweenRespondent and the Union was held on August 20. The fol-
lowing are James Smith's notes of the meeting:NoblitsÐA.M.A. Negotiations1st Meeting
Tuesday, August 20, 1985±7:10 P.M.±at Local #115
For the Company: Allan Lentz, Mike Seidelman,Andy Gormley, Bill ObergfellFor the Union: John P. Morris, Gerald Sheahan, JimSmith, Tiny Lupton, Tom Fisher, Marion Shields, Carol
AndersonMorris: Open meeting stating always had good rela-tionship with Mike Seidelman & hopes it continuesLentz: Stated he expected the good relationship tocontinue & state that he, Allan Lentz, would be the
company spokesman he reviewed the contract proposals
submitted to him & his committee.Lentz: What do you mean by job security
Morris: Our jobs & our workLentz: Guarantees of work or jobs? Whether there iswork there or not?Morris: You are phasing work outÐfor exampleÐselling of shearsLentz: We don't have the business anymore
Morris: What are you doing with the employees &how will it affect them?Lentz: Trying to sell 3 shears that haven't been usedin yearsMorris: Long time employees are involved here
Morris: Only have 9 shears there
Seidelman: 11 or 12 shears are there
Morris: We use only 6
Seidelman: So, we will only use 4 or 5
Lentz: Do you have a specific number of weeks fora number of years service?Morris: Yes, that & what will become of the otheremployees? We want AMA peopled transferred to
Noblits warehouse that you are expanding so muchLentz: What is length of contractÐ1 year?
Morris: That's what we say
Morris: What of AMA work?
Lentz: AMA work?
Seidelman: Let me tell you what I told John Morris.The factory last year lost $246,000. Year before we
probably lost money, but didn't show because of com-
bined operationsWe lost 50% of our market share
Lost Sears businessÐ$2 million volume per year
Sears got their own plant & we'll never get businessbackRemington was our 2nd biggest customer & they arein Chapter 11Those 2 accounts were 33±1/3% of work in plant &we'll never get it backRest of work we financially can't do it
The operation was an ego situation & we lost moneyon itThe Company can't survive on what we were losingmoney onWe sell kickplates for $4.50 & it costs $5.85 toproduceOnly hope in making business grow is to expandhardware part of business that comes mainly from over-
seas & sell to hardware stores & lumber yardsWe are putting in a whole new telemarketing system& merchandising programWe'll expand our merchandising & hardware busi-nessÐour manufacturing business is doomedÐnow we
are hanging in at a loss or breaking evenMorris: Why are you bringing in new people then?
Seidelman: Manufacturing business is just a lossÐLentz: AMA is now manufacturer of last resort. Weget order when everyone else is too busy to take ordersOur competition down the street pays $6.00 per hour
Morris: That's a whole lot of nothing. How will itaffect us & how long will we have jobs?Lentz: I don't know how long it will last
Lentz: We asked people no to take vacations becauseour business was unpredictable & we needed the people
to work. The people scheduled on vacation were the
shear & press operators & we needed themMorris: Will this business be there for a year? 351NOBLIT BROS.49As noted, infra, at this point in time the union members had notauthorized a strike.50A representative of Wald's firm assisted in the interviewingprocess.51Meidar testified that he had been taught that a person in his po-sition should not get involved in negotiation so as to retain his ob-
jectivity.Lentz: I don't knowÐif that is not a predictable an-swer then we got a big problem.Morris: We want an answer.
Lentz: There is no answer.
Morris: Then bring in the people who can give us ananswer.Seidelman: This is busiest month of the year in shophas always been August we are down 50% of business
from last year. We are busy. But not as busy as pre-
vious years. We have 3 weeks left of work in AMA as
of today.Morris: 10 new people in office.
Seidelman: 4.
Morris: 4 in last week.
Andy Gormley: Most are inside sales people vs. out-side sales.Seidelman: Need to build up wrehouse part throughthings like telemarketing.Lentz: Telephone sales people are commission peo-pleÐnot in union.Morris: The problem is all this stuff going around ushas gone far enough & we want some answers people
working at night after we leave.Lentz: No one is working at night we have meetingson Monday & Thursday nights.Morris: Are they learning our jobs at night?
Seidelman: NoÐstraight cut no! This business need-ed a radical changeÐlost money in that factory. Busi-
ness to survive must change.Morris: People losing their jobs. There has to besome decent way of treating them. Don't want the busi-
nessÐyou'll stay in business as long as you have sales.
No one buys that.Lentz: We offer people jobs as long as there is abusiness.Morris: There jobs are gone & what are you goingto do about it? That's what we want to know.Lentz: Ask you for your proposal on severance &you haven't given it to us.Morris: You tell us what you are going to do & wewill respond. Want understanding on what will laid off
people get & also opportunity for them to be part of
that expansion in warehouse portion.You got rid of Burt Moore & the truck & then bringin non-union carriers.Lentz: We go with the cheapest costÐthat's Amer-ica. As management its our responsibility, on your be-
half, to run the business as efficiently as possible.Seidelman: Losing business because Burt couldn't bein 5 different parts of city at one time. Truck was old
costly & we couldn't service customers. Losting [sic]
accounts because Burt could not be 10 places at once.Morris: Wont unload any non-union carriers in thereanymore. Where's Burt's truck?Seidelman: We got rid of it months ago. Can't havea truck service the Delaware Valley & get good service.Marian Sheilds: G & D is doing local deliverieswhere Burt used to same routes.Lentz: Union carriers will not service the localareaÐtoo costly for union carrier will not service local
area.Morris: UPS is there everyday.Lentz: It's cheaper to go non-unionÐits a fact.Seidelman: No immediate plans for building up moreshelving. I don't know what will happen.Lentz: I don't know what's going to happen & wewon't know by September.Morris: You're expecting other people to abandonAMA?Lentz: No, we don't know what's going to happento AMA.Morris: Then, get an answer because that is whatthey want to know.Lentz: A plan for running the business is our respon-sibility.Morris: Anything affecting the jobs is our responsi-bility too.Lentz: I am talking about the running of the busi-ness. The next meeting we'll have proposals regarding
job security transfers to NoblitsÐseverance & re-em-
ployment benefits AMA is no more than 20% of the
business. Mo didn't understand everything about the
business when he bought it. Still learning he didn't buy
it to lose moneyÐits a business.Morris: These people want some answers & they'reentitled to that.Lentz: I agreeÐthey don't want bullshit.
Seidelman: Next meeting will have to come up withsome answers to where you want to go.Next meeting scheduled for Tuesday, August 27,1985Ð7:00 p.m. at Local No. 115.Meeting ended at 8:50 p.m.Lentz' notes of the session (R. Exh. 185) are somewhatshorter:AMATelemarketing
People working (being in) in the office after 5p.m.Ðdoing union work?Don't unload any non-union carrier
±non union carrier doing union driver work
Want AMA employees to work for NoblitDuring this meeting the Union presented its above-describedeconomic proposals to the Respondent. Also Morris said that
the Union wanted a 1-year contract.Toward the end of the meeting, Shields said to Morris thattelemarketers are performing unit clerical's work. Michael
Seidelman then said that was not the case.According to Lentz' unrebutted testimony, at this first ses-sion Morris said that he had strike authorization.49Lentz alsotestified that after this session Respondent placed newspaper
ads for replacement employees.50Sheahan testified that he first learned about the 800 linesbypassing the switchboard operator on August 20. Meidar,
who did not attend this session,51testified that he did not 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
seek the permission of the Union for the 800 lines becausehe did not believe that he needed it.As stipulated to by the parties, Respondent entered into acontract with Boyd on August 22 whereby Boyd agreed to
provide security services for Respondent ``in connection with
the possible strike and picketing of Respondent which began
on September 4, 1985.'' (G.C. Exh. 3).The second contract negotiation session between Respond-ent and the Union occurred on August 27. The following are
Sheahan's notes of the session (G.C. Exh. 54):Meeting at 7PM on Tuesday, August 27, 1985Attending for the Company: Marty Wald, AllanLentz, Mike Seidelman, Andy Gormley and Bill
ObergfellÐFor the Union: John Morris, Gerry Sheahan, TinyLupton, Tom Fisher, Carol Anderson, Joslyn Dean.Wald opened the meeting by passing out a cost anal-ysis of the Union's contract proposal. He also gave out
a reprint of an Inquirer article about the small increase
in inflation. Wald also gave out the company's proposal
on language and economics.Wald was asked where Mo was. Wald said Mocouldn't make it but he (Wald) was there to negotiate
a contract.Wald was told the Union gave no contract languageproposals. We said we didn't propose any language
changes and now Wald was proposing many changes.On his #l proposal we pointed out we had never hada strike or an arbitration and there was no need for
changes. We had a long bargaining relationship that had
worked well.We asked Wald why they wanted to change theGrievance Procedure. He replied that most employers
have binding arbitration. We said we had never had a
strike, or slow down and the existing grievance proce-
dure worked ok, why change it. He said binding arbitra-
tion common everywhere.On his #2 proposal [which deals with drug and alco-hol test, as more fully set forth infra] we asked why
they wanted it. He gave no specifics as to why it was
needed but said they believed it should be in the con-
tract.On his #3 proposal [which deals with the eliminationof the Union's right to approve work rules] we told him
that work rules should continue to be approved by the
Union and the change was unnecessary. We told them
that all the language changes they wanted was a sign
they wanted hardball negotiations because they were
changing long-standing contract language and the
changes were not justified. they said they felt they were
necessary.We asked them if they had a proposal on A-M-Aand they said they had none. We said Lentz said last
week he would have a proposal this week. We said that
the company didn't care about the A-M-A employees.
We knew the company had just hired two ``tele-
marketers'' and asked why laid off A-M-A employees
had not been interviewed for the jobs. Wald said they
could not do the work. We told him that the ``tele-
marketers'' were doing work our people did and our
people could do it. Wald said Mo did not believe theycould do the work. We told Wald to bring Mo to thenegotiations. Wald [said] he had the authority to settle
and said let's wrap it up tonight. We said we couldn't
reach an agreement with all the language he had on the
table so the meeting ended.The cost analysis (R. Exh. 186) Wald passed out at thissession is a four-page computer printout in which it is con-
cluded that the total package proposed by the Union would
increase the labor cost per hour worked about 19 percent
from $16.41 to $19.56.The company proposals submitted to the Union on August27 (R. Exh. 187), read as follows:1. ARTICLE VIIÐGRIEVANCE PROCEDURESections 1 to 4 inclusiveÐSubstitute mandatory grievance and arbitration proce-dureÐdraft attached. [See R. Exh. 188]2. ARTICLE VIIIÐDiscipline: Add Section (f) to Ar-ticle VIII-l(d) as follows: ``Refusal to take a medical
examination to test for the consumption of liquor and/or
the use of drugs.''3. ARTICLE VIIIÐDisciplineÐSection 4ÐEliminate the words ``and are approvedby the Union'' from the first sentence. Eliminate the
word ``approved'' from the second sentence. Rules and
regulations are the province of the Employer subject to
the grievance and arbitration procedures.4. ARTICLE XVIIÐHolidaysAdvance notice of 48 hours shall be required beforean employee may take a personal holiday.5. ARTICLE XVIIIÐ Maintenance of StandardsEliminate the present language and substitute the fol-lowing: ``The Employer agrees that all conditions of
employment relating to wages, hours of work, overtime
differential, and general working conditions, as nego-tiated or agreed upon, shall be maintained at not less
than the highest standards in effect at the time of the
signing of this Agreement and the conditions of em-
ployment shall be improved wherever specific provi-
sions for improvements are made elsewhere in this
Agreement.''The ``maintenance of standards'' concept shall notapply to inadvertent or bona fide errors made by the
Employer or the Union in applying the terms conditions
of this Agreement.6. ARTICLE XXIÐStewardsÐSection 4ÐAdd the following: ``Stewards shall con-fine their time in connection with grievances to reason-
able limits and shall not leave a work station or cease
to perform a work assignment until receiving approval
from the steward's foreman.'' A steward shall not be
involved in a grievance until the employee has first dis-
cussed it with his, i.e., the employee's, foreman. If
processing of a grievance cannot be conveniently done
during working hours or when the steward requests, ``a
mutually convenient time for the meeting shall be set.''
For ``off premises'' duties, advance notice of 24 hours
shall be given.7. ARTICLE XXIIIÐSeniority 353NOBLIT BROS.52The wording of the ad ``Apply in person ... August 26 to Au-
gust 30'' would suggest that this ad appeared in the newspaper be-
fore August 28.Section 6ÐAdd the words: ``To the extent allowedby law'' so that the parties do not violate the National
Labor Relations Board rules regarding super-seniority.8. ARTICLE XXIIIÐSenioritySection 7ÐTo be eliminated or clarified. Present lan-guage is not clear.9. ARTICLE XXIIIÐSenioritySection 8(D)(2)ÐAdd the following sentence: ``Inorder to be called back the employee must be qualified,
without additional training, to perform the work need-
ed.''10. ARTICLE XXIIIÐSenioritySection 13 - Add the words: ``provided the employ-ees who chooses to select another job is qualified to
perform the work in that job without additional train-ing.''11. ARTICLE XVIIÐWelfare, Pension, Scholarshipand Legal BenefitsEliminate Section 22 which allows for strikes duringthe term of the Agreement.12. ARTICLE XXIXÐSUCCESSORS and ASSIGNSEliminate entire Article as it presently reads and sub-stitute: ``The Employer shall not be restricted in the
sale of all or part of its business.''13. The Company shall have the right to hire a Con-fidential Secretary and such person shall not be in the
bargaining unit.14. THE COMPANIES RESERVE THE RIGHT TOADD OR TO MAKE ANY CHANGES IN THEIR
PROPOSALS DURING THE COURSE OF NEGO-
TIATIONS.The Company also responded (R. Exh. 189), to theUnion's above-described proposals as follows:1. WagesÐA) The Company agrees to the Union propositionfor the need for a wage increase. Therefore, the
Company is offering a wage increase of $.15 per
hour.B) As far as the truck driver and the fork lift op-erators, the Company rejects the proposal of MTLR
rates. The Company believes that all llloyees belong
to the same Union and should be bound by the same
Union contract.2. Health and WelfareÐThe Company agrees withthe Union proposal that Health and Welfare should be
raised. The Company offers to raise the Health and
Welfare contribution by $2.00 per week, to $49.70 per
week.3. PensionÐThe Company agrees with the Union re-quest for an increase in pension payment. The Com-
pany offers an additional $2.00 per week, to $47.00 per
week.4. Legal FundÐThe Company rejects any increase inthe Legal Fund contribution to the Union.5. HolidaysÐThe Company agrees that our employ-ees deserve an additional one-day holiday and believes
that should be Martin Luther King's Birthday.6. VacationÐThe Company believes that the currentvacation schedule is adequate. There shall be no change
in any vacations.7. No changes. The Union proposed three additionalpaid sick leave days a year.]8. No changes. [The Union proposed one additionalpaid funeral leave day.]9. Cost of LivingÐThe Company agrees to one costof living increase in a one year contract after six
months of the contract.10. To be discussed.
11. The Management of Noblit Brothers will behappy to entertain the Union proposal of severance pay
for A.M.A. employees.12. The Management accepts the Union Request fora one year contract.Morris rejected all of the above-described Company's pro-posed language changes, indicating that the mandatory griev-
ance and arbitration procedure and the proposed addition to
article XXI regarding stewards were ``strike issues.''Meidar testified that he absolutely was not going to agreeto any contract that did not have a mandatory arbitration
clause. While Meidar also wanted the successor and assigns
clause eliminated from the contract, he testified that he was
willing to resolve that issue with a ``side letter.''Respondent placed the following ad in the Philadelphia In-quirer. The copy introduced herein (G.C. Exh. 8) apparently
appeared in the August 28 and August 29 editions.52It readsas follows:MANUFACTURING WORKERSPress Operators, Forklift, Light Assembly work fortemporary employment. Apply in person 5 p.m. Aug 26
to Aug 30. Treadway Inn 4200 Roosevelt Blvd. Phil.
Ask For Mr. Jackson. No phone calls.The next negotiation session was held on August 29.Sheahan's notes of the meeting (G.C. Exh. 55), read as fol-
lows:Meeting Thursday August 29th at 7PM at Union. Forthe Company: Marty Wald, Allan Lentz, Mike
Seidelman, Andy Gormley and Bill Obergfell.For the Union: John Morris, Gerry Sheahan, TinyLupton, Tom Fisher, Carol Anderson, Joslyn Dean.Meeting started with each side asking the other whatthey were going to do. Marty said to John you and I
had better get together. Wald, Morris and Sheahan went
to next conference room. Morris said you want to get
this straightened out and Wald said yes. Morris said
you put a lot of shit on the table and Wald said so did
you. Wald said we know what you've been getting. He
said you've been settling all over town for 50 50 50
and some increases in fund money and we can live with
that. Wald said they had a real problem with A-M-A.
We said A-M-A is a real problem because many of the
people who work there were black women and they had
high seniority. We were concerned that Arnold Hurvitz
(who had left the company) would buy A-M-A and run
it in another location. Marty said they were not selling 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
53Sheahan testified that when he typed his handwritten notes hedid so ``in a fashion that it will be clear for someone else to under-
stand besides myself.''54Notwithstanding Sheahan's above-described assertion and theimportance of this clause to Respondent, apparently no mention is
made in Wald's notes about whether the Union agreed to the Com-
pany's proposal regarding the successors and assigns clause.it to Arnold and would give a side letter to the unionif we wanted one on that point.We discussed the possibility that the women from A-M-A could file some legal action if they were laid-off
and less senior white workers were retained at Noblits.
Wald did not think that would happen. The Union
called its attorney, Dick Markowitz, and discussed it
with him. Wald also talked to Markowitz on the phone
about this and they agreed that something should be
done to protect the A-M-A workers if they were laid
off.When the conversation was finished Marty said whatare you going to do on economics. He said what did
you give to Trans-Atlantic, that's our competitor. We
said he already had the Trans-Atlantic settlement be-
cause our people had seen it in the plant. He said we
need something we can live with too. He was told he
could get the Trans-Atlantic settlement. Marty said he
didn't have a copy of the Trans-Atlantic settlement with
him and Sheahan got a copy. It was reviewed with
Marty and he copied it down. Wages: 55 ... [cents]

50 [cents] ... 50 [cents].
Health & Welfare $5.00 increase the first year, $5.00the second year, and $5.00 the third year; a $2.00 in-
crease in Legal Fund. We told Wald we wanted three
$5.00 increases in the pension too, and Wald said that
Trans-Atlantic didn't get that because they weren't in
the pension plan. Wald said he could go $4 $4 and $4.
We said that was ok and and he asked what he needed
for A-M-A people. He said they needed his #12 pro-
posal as applied to A-M-A because the business was
going down and that would have to sell it if they could.It was agreed that the A-M-A workers, when laidoff, would go to the bottom of all three seniority lists
at Noblits (The warehouse list, the office list and the
showroom list). When Noblits needed people they
would offer it to these workers and they would get the
jobs in accordance with the seniority provisions of the
contract if they were qualified. Once they had the job
their A-M-A seniority would be used in the future. Laid
off A-M-A employees would receive 1 week severance
pay for each year of service and they would get all
their sick leave days and vacations as well in accord-
ance with the contract language.We told Marty the ``telemarket'' workers had tocome into the unit because they were doing Local 115
work. He said he really didn't know what their job
functions were, but if they were doing our work he had
no problem with our position. He asked if that was the
entire settlement and was told yes. He was asked if he
accepted that and he said I don't have the authority to
accept it, I only have the authority to reject it.That caucus ended when Marty changed his positionon what authority he had. The meeting was re-convened
with the full committees and ended.53At the end of the side-bar meeting Morris grabbed Wald's
notes. Sheahan testified that during the side-bar meeting theUnion accepted the Company's proposal, item 12 set forthsupra, regarding successors and assigns:We said as ... [that] applies to AMA that would
be okay, because he was giving us severance pay, and
he was giving us the opportunity to those people to
move to the Noblit side in the event that AMA went
down the chute, for openings on the other side, and we
knew that in exchange for that we were willing to do
that, that was done ....Wald testified that during the side-bar meeting he did notsay that (A) the Company could live with 55, 50, and 50,
(B) if telemarketers were doing union work he had no prob-
lem with including them in the Union, and (C) he had au-
thority only to reject and not to accept a contract. Also, Wald
testified that during the side-bar meeting the Union did not
agree to any change in the successors and assigns clause, and
the union representatives present did not claim that tele-
marketers were doing union work. According to Wald's testi-
mony, he rejected the side-bar union proposal because it con-
tradicted his authority and instructions in several respects,
viz, it was for a 3-year contract vis-a-vis a 1-year contract,
and it ruled out any language changes and he was operating
under instructions not to yield on the grievance and arbitra-
tion clause and the past practice clause, and it would have
ruled out any change in the successors clause. Wald met with
Meidar and Lentz before this negotiation session, and at this
meeting, Wald was instructed by Meidar to either do better
than the Trans-Atlantic contract or settle for those terms but
on a 1-year basis. Wald was instructed that he had to get
closed-end arbitration. With respect to his handwritten notes
covering the side-bar meeting (R. Exh. 207), Wald testified
regarding the line that indicates 5, 5, 5 pension with 4, 4,
4 underneath, that the 4s do not mean that he counteroffered
4, 4, 4 but rather competitor Trans-Atlantic did not partici-
pate in the Local 115 pension plan, Morris said that the
Union might be able to give Respondent a little leeway, and
Wald inferred from this that he might be able to get Morris
to accept 4, 4, 4 and so he wrote the 4s.54Both Lentz and Wald testified that at the reconvened jointsession meeting with the full committees Wald asked Morris
for a counteroffer and Morris replied that he had none.Fisher testified that when Wald came back into the roomwhere the bargaining committee was he, Fisher, overheard
Wald say that he did not have authority to accept the con-
tract, only to reject it.On August 30 Meidar had the following letter distributed,(R. Exh. 214):To: All Noblit Brothers EmployeesFrom: M. I. MeidarAs I write this letter, I have no idea what will hap-pen with regards to a possible strike. At this point, this
is up to the leadership and membership of the Union.
However, I want to take this opportunity to briefly re-
port to you what has happened and why we have not 355NOBLIT BROS.been able to reach an agreement with the Union. I willnot attempt to cover all the issues in this short report,
just two that I believe are of major importance.I am attaching a copy of the original demands madeby the Union and a schedule we prepared showing that
the cost of the requested increase to the Company
would be over 19%. THIS IS THE ONLY OFFER
THE UNION LEADERSHIP HAS MADE.Obviously, the Company cannot afford an increase incost of over 19%. No company can and still stay in
business. We proposed, as a first counter-offer, a wage
increase of 15 cents an hour and increased payments for
Health & Welfare, Pension, and an additional holiday,
would ... raise our total cost approximately 2.5% a

figure slightly less than the existing rate of inflation.
This offer was rejected by the Union leadership. m is
rejection was expected and is a normal part of any
labor organization. What we did not expect was that the
Union leadership REFUSED TO MAKE A
COUNTEROFFER AND HAS NOT BEEN WILLING
TO DO SO DESPITE REPEATED REQUESTS FROM
US TO DO SO.There are other issues that have to be resolved, pri-marily involving the future of AMA and those who
work there. The situation is very complex. It is not one
that will be solved by the usual method of demand and
counter-offer. It is one that can be solved by the Union
and the Company working together in a spirit of mutual
respect and cooperation. I believe we have developed
the beginnings of a reasonable solution to that problem,
and we are prepared to discuss our ideas with the Bar-
gaining Committee, in an attempt to match the needs of
the employees with the company's ability to re-train
employees and/or pay severance pay. Unfortunately,
this is an area where the Union leadership has not even
made a request that can be answered nor has it offered
any opportunity for a meaningful discussion and/or ex-
change of ideas. I believe that the matter is not one that
can be solved just by paying severance pay, especially
where those employees who have spent most of their
lives working for this company, are concerned. How-
ever, this is an area where the Union leadership and
members must tell us of their concerns, needs and re-
quirements. To date this has not been done.At this point, we have reached a deadlock, and it isa deadlock that only the Union leadership can break. I
am ready to meet with the Union leadership and the
members of the Bargaining Committee at any time to
discuss a reasonable counter-offer. I offered to do that
last night and the leadership refused. I offered to call
in a mediator to help us resolve these problems and the
leadership refused. I offered a ``cooling off'' period
where work could proceed as normal and additional ne-
gotiating meetings could be held and the leadership re-
fused. There is nothing else I can do without jeopard-
izing the future of the Company and the jobs of all who
work here. Under no conditions will I agree to any set-
tlement that will jeopardize the Company.This Company will be open for business on Tuesdaymorning. I hope that the Union leadership will join with
me in resolving our differences. I hope that you will be
allowed to come to work as usual on Tuesday morningso that you will be able to earn the income you needto support yourself and your family.And he gave the following testimony regarding the subse-quent events of that day:[Fisher] said to me why in some kind of not pleasantlanguage but why I am not a part of the negotiation.
And I told him that that is not the place to discuss it
and he told me something to the effect that he called
me a mother fucker and told me that they will teach me
a lesson and he something to the effect that I am an
immigrant they are going to teach me what is American
all about.Meidar also testified that as each employee received theabove-described letter Fisher took it from the employee and
ripped it up. Assertedly only a few of the employees kept the
letter. Meidar testified that he did not discipline Fisher be-
cause ``it was not the time to discipline.'' Fisher denied both
the alleged August 30 conversation and actions described in
Meidar's testimony, as set forth above. Fisher conceded that
he asked Meidar why he couldn't be at the meeting if he is
the owner of the place.Those of Respondent's employees who are represented bythe Union attended a meeting at Local 115 on August 30.
The following are Sheahan's notes of the meeting (G.C. Exh.
57):AMA-NOBLITSÐMeeting at 115, August 30, 1985,5PMJohn Morris, G. Sheahan, J. YeomanJohn: We met w/company Lentz was spokesperson,Wald wants changes in contract:a) Grievances would go to arbitration.b) want you to take exams and tests ... [for] use
of drugs/alcohol.c) DisciplineÐCompany will approve rules.
d) HolidaysÐwant 48 hour notice for personals.
e) Maintenance of StandardsÐMany changes.
f) [Want] ... change in steward clause.

g) SeniorityÐchanges aimed at dumping A-M-A.
h) Don't want union to strike even if H&W delin-quent.i) Wants successors/assigns changed.We told company language was rejected.Lentz only there two monthsÐdoesn't know any-thing about past.Never had strike there.
Wage offer was 15 cents.
Talked about Royal Factories low rates. Told LentzSeidelman had agreement to buy Royal but never didÐ
don't blame low rates of Royal on 115.Trans-Atlantic [TA] is competitor. Wald said he hadfull authority to settle contract.Said we needed T/A settlement. Wald said he couldlive with it, but had problem with A-M-A. We worked
it out, A-M-A people can come to Noblit if qualified.
Once qualified they have their seniority. 1 week pay
per year of service for severance. They get holiday, va-
cations, according to contract. 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55Shields, Hepworth, Albertson, Dominguez, Tumolo, Rosato,Lazarus, Roseanne Rafferty, and Gershkovitz.56As noted above, there is a Tom Fisher who is employed inNoblit's warehouse and who is a steward. Warehouse Manager
Obergfell testified that he spoke with the civil affairs officer when
he came into Noblit on September 3 and he, Obergfell, directed the
officer to shop steward Fisher. Tom Fisher did not deny talking to
Officer Matthews.Telemarketing doing our workÐshould be in unit.Wald said no problem.Wald then said he only had authority to say ``no''Ðhe could reject our proposal but could not negotiate on
his own.It's unfair labor practice to take our work away.Noblit refused to bargain on it and walked out.Vic told Hurvitz his job was to watch her.
Never had problems like this before Mo got here. Hewants to strip contractÐtake your job away from you.
They were bargaining in bad faith, law covers that. We
go back to work Tuesday, if we don't get agreement we
strike on Wednesday over ulp's.Motion strike Wednesday AMÐTom Fisher sec-ondÐAngie Powers Vote: UnanimousMotion to adjourn: Marian Shields
Second: Joe Farrell
Meeting adjourns 5:45PMA number of the employees testified about the meeting.55Some recalled that Morris said that the Company was engag-ing in an unfair labor practice. At least two were not sure
in what context Morris used the term unfair labor practice.
On the one hand, some testified that Morris discussed the
Company proposals. Others testified, however, either that
they did not recall Morris going over what the Company of-
fered, or that he did not tell the employees at the meeting
that the Company offered (1) a wage increase, (2) an in-
crease in Health and Welfare benefits, (3) an increase in pen-
sion payments, (4) to give the employees an additional 1-day
holiday, (5) a cost-of-living increase, and (6) proposed sever-
ance pay for AMA employees. At least one employee who
attended the meeting, Gershkovitz, testified that Morris might
have said that the Company wanted to cut employees sala-
ries, and he, Gershkovitz, put this in an affidavit he gave on
October 30.During the morning of September 3, Union President Jo-seph Yoeman entered Meidar's office at Noblit/AMA unan-
nounced. Yoeman started to discuss matters which Meidar
believed should be discussed at the negotiation sessions.
When Meidar asked Yoeman why not discuss these matters
at a negotiating session, Yoeman replied that Meidar refused
to participate in the sessions. Meidar agreed to participate in
that evenings negotiation session.At some unspecified time between 7 a.m. and 3 p.m. onSeptember 3 Officer Raymond Matthews, who at the time
was in the civil affairs unit, which handles labor disputes, of
the Philadelphia Police Department, following orders, entered
Noblit/AMA to investigate a labor problem. He testified that
during his investigation he spoke with a person, Bill Fisher,
who identified himself as a shop steward of the Union.56Ac-cording to Officer Reynolds' testimony, Fisher said that on
September 4 he and other employees intended to go on strike
because ``Noblit was going to cut their wages in half.'' Ashere pertinent, Officer Matthews' notes of the investigation(R. Exh. 168) read as follows:The assigned spoke with William Fisher, shop stew-ard who stated that the employees will strike at 0500
hours on Wednesday, September 4, 1985, with approxi-
mately twenty (20) pickets some in front and some in
back of the firm. Picketing will be conducted on a 24
hours basis with 4 to 5 pickets. The reason for the dis-
pute is that Noblit wants to cut wages of the employees
from $11.00 a hour to $6.00 a hour.Sheahan's notes of the September 3 negotiation session(G.C. Exh. 56) read as follows:Meeting at 7PM on Tuesday, September 3, 1985 atHoliday Inn, 4th & Arch Streets. The meeting was set
up by the company.For the Company: Moshe Meidar, Marty Wald,Allan Lentz, Mike Seidelman, Andy Gormley and Bill
Obergfell.For the Union: John Morris, Gerry Sheahan, JoeYeoman, Jim Oliver, Tiny Lupton, Tom Fisher, Carol
Anderson, Joslyn Dean.Mo [Meidar] opened meeting by saying that unionoffer so ridiculous it did not merit a counter-offer.John said we always had settlements with Mike be-fore. Now Lentz tells Mike to shut up. Lentz doesn't
understand the problem. Marty says he wants the settle-
ment the other company got and then says he only has
authority to reject it. Where are we supposed to go with
that?Mo said he had meeting with Joe Yeoman this morn-ing. Yeoman said he was there because Mo had guards
with guns in the plant.John told Mo we just wanted the same settlementthat were [sic] taking place all over. Said Employees
can't subsidize your business not asking for more than
your competition got.Mo said he didn't care what other people paid. Hesaid he made many changes. Alan replaced Arnold.
Obergfell replaced former plant manager. Mo said he
cut four people to pay his salary. Said he had plan for
A-M-A that had a shot of working. Trying to turn com-
pany around.John said you're trying to turn us around.
MoÐNo, we aren't. Mo then asked Obergfell ifthere are too many people in warehouse. Obergfell said
they could use less but they didn't cut it.John said business always had peaks and valleysÐOur people got the work out regardless.Mo said there was o/t. John said they had o/t whenthey had the orders. Told them they pay more for inter-
est than for our people. You have 10 less people no in
A-M-A. You have 2 less in the warehouse.John said we did what Mike asked on truck drivers.Then you brought in non-union carriers. You don't un-
derstand union integrity.Mo said in event we have to sell A-M-A we musthave agreement that we have that right. In the event we
have to sell we want to give people severance.John said we won't give up successors clause. 357NOBLIT BROS.Mo said we could take 6 or 8 senior people and put2 in office and 6 in warehouseÐintermingle with rest
of people.Mo offered one week of severance for each week ofvacation if people have to be laid off. Said if we sell
shop it's easiest thing to do. The severance money
could go for re-training.Mo said Tiny will go to officeÐas soon as we haveagreement she will work for Andy.John said we always felt Tiny was qualified for of-fice work. Why wasn't she given a telephone job?Mo said Telemarketing is pure sales people.
GTS [Sheahan] said No they are not. They answerphones our girls answered. They are using same com-
puter programs our girls use for order entry, and our
showroom guys used to handle sales call before they
came.JohnÐThat's right, Mo. What about it?
Mo said we don't understand telephone sales people.They are only paid commission. Mike said they still get
$200 a week draw.Mo said not any more, they don't. We to have usethese people when we need them and get rid of them
when we want to. Must be able to hire them, fire them,
pressure them, use them and abuse them. You do not
know salesmen if you don't think so. We can't be re-
stricted by having them in union.John said they are doing our work. That's why wewant them in unit. We can't have non-union people
doing our job below the rate.Mo said they get paid commission.
GTS said but they are doing our work. We representcommissioned salespeople in Union elsewhere and a
rate can be negotiated. We can't have them doing work
our people do unless they are in the union. We have
to protect our work. Whether you call them telesales or
mail order clerks or whatever they are still doing union
work. Just because you pay them commission and call
them something else doesn't mean they are not doing
our work.Mo said we seemed to be at an impasse on this andshould move on to something else.Yeoman asked how can we move on to other issueslike wages and health & welfare when we don't know
who we are bargaining for? You have to get this
straightened out.At that point the company caucused. They returnedafter ten or fifteen minutes and Marty Wald said on the
question of work telesales people doing it's non-nego-
tiable point. They packed ... their brief cases and left

with the union committee still sitting at the table.In conceding that the Union did not file a grievance over al-legations that the Company took bargaining unit away,
Sheahan pointed out that the contract expired on September
1. Sheahan also conceded that when he typed his handwritten
notes he made changes but assertedly such modifications
were made to make the notes more readable and he changed
nothing of substance.As explained on the witness stand by Wald while testi-fying herein, his notes of the September 3 session (R. Exh.
209) read as follows:Section 3, 1985, joint meeting, for unionÐOliver, ...
Shehan, Yeoman, et al. ... [meaning] the union com-

mittee. Morris wasn't there at the beginning, but he
came in somewhat later. Company ... Meidar, ...

Lentz, ... Obertfeld [Obergfell], Gormley, Mike

Seidelman, and Wald. Seven thirty p.m. we started. . .
[the] [j]oint meeting ... No ... union counter offer

... company offer rejected, ... AMA proposal, side

letter of sales business in lieu of eliminating article
XXVIX Roman 29. severance pay. 9:07 ... Morris,

... contract goes with sale, 9:08 ... Meidar, six to

eight senior peopleÐ two to office, six to warehouse,
intermingled. To others severance equal vaction [sic]
schedule.... 
Tiny to go to office with settlement.... Hicks transferred by seniority. And office, ...

two warehouse by seniority. ... Warehouse junior em-

ployees to be laid off. Six to warehouse ... [Meidar]

possibly six to be laid off in warehouse, ... Mike

Seidelman. Two to be laid off.... 
Two to be laid offin office. ... Meidar. Trying to bring company's in,

only hope, equal industrial distributor, target is auto-
motive industry, etc. plumbing. ... Sheahan Tele-

marketing. MM [Meidar] only works if there is com-
mission. ... employees will produce or leaveÐsales

while responding to ``where is my order.'' Morris and
... Sheahan tele-sales belonging to union. ... union

caucus, ... around 10:05. Joint meetings ... 11:00

p.m., Sheahan ... . tele-sales must be union for con-

tract. Meidar explains different nature of job. Company
needs flexibility for their sales people. ... Morris,

must be unionÐtele-sales. ... impasseÐmove to next

point.... 
[Sheahan] no, not till tele-sales is resolved.... company caucus 11:25, then ... Joint meeting

11:43....With respect to this session Wald testified that the Unionwould not agree to contract language changes; that the Union
refused to enter into a ``side'' letter with Noblit/AMA re-
garding the successors and assigns clause in the contract; that
severance pay was not called for by the labor agreement be-
tween AMA and the Union but the Company offered it; that
during prestrike negotiations the Union did not (1) ever make
any proposal that work be taken away from the telemarketers
and returned to the bargaining unit, (2) make any mention
of or complain about the installation of toll-free 800-tele-
phone lines, (3) claim that show room employees' work was
being done by telemarketers, (4) claim that the work of an-
swering customer inquiries about billing problems was being
done by telemarketers (5) complain that the work of taking
telephone orders had been taken away from bargaining unit
people, and (6) ever specify any work that they claimed was
being done by telemarketers; and that a substantial amount
of time was spent at the September 3 session discussing tele-
marketing and most of the time was taken by Meidar ex-
plaining why telemarketers could not and should not be in
the Union.Meidar testified, regarding the September 3 session, thathe never said the Union's offer was so ridiculous it did not
merit a counteroffer and the Company had in fact made a
counteroffer; that he insisted on mandatory arbitration; that
he insisted that the successors and assigns clause be elimi-
nated or qualified in a ``side bar'' letter; that during the ses- 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
57Meidar testified that Wald did not vote because he was not partof management and Meidar abstained because he did not want to in-
fluence the vote. Wald testified that he and Meidar did not vote; that
the four who voted had previously heard Meidar's comments during
the joint session; that the four did not leave the caucus room to dis-
cuss the matter before voting; and that the four voted in the same
room Meidar and Wald occupied at the time.58Lentz and Obergfell also testified about this session. Their testi-mony does not differ in substance from that of Wald and Meidar as
summarized above. While Obergfell testified that he did not recall
Meidar saying that he wanted to be able to ``use'' and ``abuse'' tele-
marketers, Lentz testified that Sheahan said ``abuse them'' and then
put it in his notes as if Meidar said it. Lentz also testified that tele-
marketing was talked about by four of the union representatives at
this meeting, namely, Shields, Sheahan, Yeoman, and Oliver; and
that the Union said ``the only defense ... [to] telemarketers doing

union work is to have them in the union.''59On September 10 Munro gave an affidavit to one of Respond-ent's attorneys, Price, in which Munro refers to the incident but not
to what Farrell allegedly said. On September 12 Munro testified in
a state court about the incident and apparently about what was said.
Munro could not, at that time, however, identify who allegedly made
this threat. When he gave an affidavit to a Board agent on Sep-
tember 20 he installed the following change in his September 10 af-
fidavit, which modification was written in by Board Agent David
Faye: ``Picket Joe Farrell yelled that he would kick his fucking ass
if he tried to get in there.'' The September 10 affidavit was made
a part of the September 20 affidavit.60Humberto Bulgado and Hector Freytas, with the latter driving.61The record indicates that Gertner named them as follows: ``JoeFisher, Joe Farrell and Pat Nefferdorf, Terry Smith and Tom
Quinn.''62On the way, according to Gertner's testimony, they flaggeddown a policeman and told him what occurred. Assertedly the offi-
cer told them to move on indicating that he would investigate.63Tom Quinn, Terry Smith, Joe Farrell, and Pat Nefferdorf.sion the Union did not (1) accuse the Company of commit-ting any unfair labor practice, (2) indicate it was going to
strike over any unfair labor practice, (3) complain about the
loss of work of answering customer inquiries about billing
problems, (4) complain about the alleged discontinuance of
phone calls to showroom employees, (5) complain about the
installation of the toll-free 800-lines, (6) mention WMO
work, and (7) did not demand that the work allegedly being
done by telemarketers be given back to bargain unit employ-
ees; that after the Union demanded that telemarketers be in
the unit, the company representatives caucused; that during
the caucus, Lentz, Mike Seidelman, Gormley, and Obergfell,
at the behest of Meidar, and without discussing the matter
further among themselves, took a secret vote on whether
telemarketers should be in the Union;57that the vote was aunanimous no; that the company representatives returned tothe joint session and said they were at an impasse on that
issue and they wanted to move on to another subject: that
the Union representatives declined indicating that they want-
ed to finish discussing the telemarketing question; and that
Wald asked the Union for a counteroffer and when he did
not receive one the meeting ended.58The following was stipulated at the beginning of the hear-ing herein (G.C. Exh. 2):StipulationsRespondent Noblit-AMA, Charging Party TeamstersUnion Local 115 and the General Counsel hereby stipu-
late and agree to the following:1. That all of the employees set forth in paragraph10 of the Amended Third Consolidated Complaint here-
in with the exception of Dennis Stasen, Mary Sutton
and Robert Miller were on Respondent Noblit-AMA's
payroll on September 3, 1985, that all of them went out
on strike on September 4, 1985, and that none of them
have been offered reinstatement by Respondent Noblit-
AMA to their former or substantially equivalent posi-
tions of employment. Both the General Counsel and
Respondent Noblit-AMA reserve the right to litigate the
employee status on September 3, 1985 of Dennis
Stasen, Mary Sutton and Robert Miller.2. That Respondent Noblit-AMA has made no writ-ten notation in the personnel files of the employees set
forth in paragraph 10 of the Amended Third Consoli-
dated Complaint with respect to any alleged picket linemisconduct engaged in by those individuals. Nothing inthis Stipulation shall be construed as precluding Noblit-
AMA from offering into evidence written evidence of
misconduct and/or disciplinary action for picket line
misconduct that was not contained in their personnel
files.3. That Respondent Noblit-AM has no written recordof any disciplininary action imposed on any strike re-
placement employee, supervisor or manager of Re-
spondent Noblit-AM with respect to any alleged con-
duct engaged in by those individuals in connection with
the strike and picketing of Respondent Noblit-AMA
which has been ongoing since September 24, 1985.It is alleged by John Munro, a supervisor of Boyds whowas present at Noblit on the first day of the strike, that on
that day Joe Farrell, a striking Noblit employee, said to
someone who apparently wanted to enter Noblit ``What the
fuck you doing? You are not to come in here. I'll kick your
ass.'' Yeoman and Oliver spoke to Farrell, who then left that
area.59Farrell testified that he said to the individual in ques-tion: ``this place is on strike, would you honor our picket
line.'' Also Farrell testified that ``Joe Yeoman and Jim Oli-
ver were there and they came down, they said, all right, you
can go to the other entrance because all they'reÐthey were
going to explain it to the man.''On Friday, September 6, Dennis Seidelman handed outpaychecks around noon to strikers on the picket line. They
were having a barbeque. It was before they were assigned
shifts and so most of the strikers were present.With respect to September 6, Vladimir Gertner testifiedthat since motor carriers could not serve Noblit/AMA be-
cause of the strike, he and two other individuals60used arented truck to transport merchandise from Noblit to the local
terminal of Consolidated Freightways, a regular-route motor
common carrier; that they left Noblit at 1 p.m.; that on the
way to the terminal the truck was forced to stop when Oli-
ver's car blocked its path on a side street; that Oliver threat-
ened the three men in the truck saying ``we are going to kill
you; that a number of strikers61jumped on the truck's cabbeating their fists on the windshield; that after about 15 to
20 minutes Oliver and the strikers left; that the truck pro-
ceeded to the terminal;62that when the truck came onto Con-solidated Freightways premises Tom Fisher's car followed it
and some of the strikers,63again beat their fists on the truck 359NOBLIT BROS.64It is noted that Quinn was convicted in Philadelphia of aggra-vated assault in connection with a labor dispute, and that an adminis-
trative law judge in the Board proceeding did not credit his testi-
mony that the assault was provoked. Originally Fisher gave an affi-
davit, dated March 29, 1986, indicating that he was at the union hall
from 10 a.m. until after the plant closed on September 6. This was
subsequently changed with Fisher indicating he left for the union
hall around noon.windshield, and tried to open the doors; that part of the cargobeing transported was found on the pavement; that at Con-
solidated Freightways terminal Tom Quinn said to the three
in the truck: ``We will kick your ass''; that as the police ar-
rived the picketers backed off outside Consolidated
Freightways property; and that he made a formal complaint
to the police but they did not arrest anyone.Ronald Lenkiewicz, the terminal manager of ConsolidatedFreightways' Philadelphia terminal, testified with respect to
what occurred on September 6 that around midafternoon he
heard a truck horn outside his window and Oliver ap-
proached him; that he and Oliver left the office and went
outside where he, Lenkiewicz, saw Gertner and two other
people in a truck cab with a number of people jumping on
the truck, banging on its window, and trying to reach into
the cab; that he told Oliver to get the pickets off Consoli-
dated Freightways property and when Oliver spoke to them
they stopped beating on the truck and dispursed; that he did
not recognize any of the people he saw beating on the truck;
that the police arrived and had the pickets go from the gate
area totally off Consolidated Freightways' property; that the
incident occurred about 2:30 or 3 p.m.; and that a carton
from the truck was found in the parking lot that day.Oliver testified that he knew nothing about the above-de-scribed side street incident; that he was on the way to the
union hall when by coincidence he saw the truck and fol-
lowed it to the Consolidated Freightways terminal; that there
was some picketing at Consolidated Freightways but the
pickets did not jump on the cab of Noblit's truck and pound
on the windows and threaten the occupants; that he had
brought the pickets from Teamsters Local 500; and that ear-
lier that morning he brought four Local 500 pickets over to
the picket line.Each of the strikers identified by Gertner, namely, Tom(not Joe) Fisher, Farrell, Nefferdorf, Terry Smith, and Quinn
testified that they did not participate in the events of Sep-
tember 6 as described above by Gertner.64They concededthat they followed trucks leaving Noblits, but they testified
that this practice had not yet begun on September 6. Fisher
testified that he was at the union hall from 12 noon to 3:30
p.m. on September 6. either the men he allegedly spoke towhile at the union hall, Sheahan and Henninger, nor the man
who allegedly drove him between the hall and the picket
line, Henninger, corroborated this.Quinn testified that he left the picket line about 2 p.m. togo home to shower and change and then pick up his
girlfriend from work at 3:30 at 3rd and Spring Garden for
a day trip to Atlantic City. Quinn also testified that while he
picketed at Consolidated Freightways twice he did not re-
member entering onto this motor carrier's terminal property.
After viewing pictures taken of him on this carrier's prop-
erty, he conceded that the first time he went to picket at
Consolidated Freightways he did go onto the carrier's prop-
erty.Quinn's girlfriend, Andrea Mihalsky, testified that Quinnpicked her up at work at 3:30 p.m. at 3rd and Spring Garden;
that Quinn was not wearing clothes he normally wears on thepicket line; and that she and the dressed-up Quinn went to
Atlantic City when he picked her up from work and returned
to Philadelphia later that evening.Striker Harry Costigan, with respect to September 6, testi-fied that he arrived at the picket line about 5:45 a.m. and re-
mained there until 4 p.m.; that Fisher arrived on the picket
line between 7 and 8 a.m. and he left the picket line around
noon; that Fisher returned to the picket line between 2:30
and 3 p.m. and he was still there when Costigan left for the
day; that Quinn left the picket line about the same time Fish-
er returned to the line; that Nefferdorf, Terry Smith, and
Farrell all arrived at the picket line sometime that morning
and he believed it was between 8 and 9 a.m.; and that he
did not see Nefferdorf, Terry Smith, or Farrell leave the
picket line at any time during the day.Regina Pflaumer was hired by Noblit on September 6. Shetestified that she was told the job was permanent by Lentz
and Meidar; and that she was not told by Meidar or Lentz
that she was replacing striking employees temporarily. She
began working at Noblit on September 9.Another Noblit employee who began working on Sep-tember 9, William Hirschman, testified that the week before
he answered an ad in the Inquirer, was interviewed, and was
told to report for work on September 9 on West Girard
Street, Philadelphia, in front of the police station where he
would be picked up by a van and transported to Noblit's fa-
cility; and that he did as directed and he was put to work
in Noblit's warehouse.About 6 p.m. on September 11 Meidar left theNoblit/AMA facility to go home. In the car with Meidar
were John Munro, who was driving, and a Boyd security
guard, Richard Lane. Meidar's car was followed by Yeo-
man's car which was driven by Alvaro Quinones. Yeoman
and others were also in the car. Initially Munro tried to lose
Quinones in traffic. Quinones testified that they followed
Meidar's car because they saw Munro put a box in the trunk
of the car and assertedly they believed that the car was going
to be used to make a delivery. It allegedly was their intent
to follow Meidar's car to its destination and engage in ambu-
latory picketing. At one point Meidar's car stopped at or near
an intersection with a traffic light. Meidar testified that
Munro expressed ooncern over the fact that he might not be
able to act efficiently as a bodyguard if he was behind the
wheel. Munro asked Meidar to drive the car. Meidar testified
that he believed that this switch occurred when the car
stopped at this intersection. (Earlier Meidar testified that the
switch occurred later.) A Boyd security van stopped momen-
tarily at the intersection and after Munro talked to the van's
driver it left the scene. Quinones' testimony regarding what
occurred shifted. At first he testified that Meidar's car cut
him off and blocked his way, and that he was afraid to at-
tempt to leave the scene because he was aware of the fact
that John Munro carried a gun. Then he testified that Yeo-
man told him to stay at the intersection. Finally he conceded
that he could have made a U-turn from where he had stopped
the car in a median area between the southbound and north-
bound lanes of Delaware Avenue in downtown Philadelphia.
(See U. Exh. 32 and R. Exhs. 224, 225, 231 and 233.) Obvi-
ously the continuing intent of Quinones and Yeoman was to 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
65The man who smashed Robinson's windshield was arrested bypolice officers who witnessed the occurrence. Small was interviewed
by the police regarding the incident. He could not recall, however,
whether he told the police about an individual taking the keys out
of the van.follow Meidar's car. For when Meidar's car left the intersec-tion Quinones followed and he continued doing so until the
occupants of Meidar's car were able to flag down a police-
man who temporarily detained Quinones et al. while Meidar
et al. went on their way. Only Meidar and Quinones testified
about this incident. Meidar's recall of the specifics of what
occurred was admittedly flawed.Mary Sutton and Dennis Stasen both testified that about 1week after the strike commenced they began to appear at the
picket line at Noblit/AMA. Both worked for Respondent but
were not working at the time because of medical problems.
Sutton appeared on the picket line on a periodic basis usually
1 day a week until her ``legs got a little stronger.'' Stasen
was at the picket line almost every day for the first 2 or 3
months.The parties stipulated that the following strikers testifiedon behalf of Teamsters Local 115 at a related injunction pro-
ceeding brought by Respondent Noblit/AMA in the Court of
Common Pleas, Philadelphia County, Philadelphia, Pennsyl-
vania: Heather Hurvitz on September 12, Thomas Fisher on
September 16, and Winifred Wall, Blanche Creighton, and
Elaine Childs on September 24.Nefferdorf testified that he was present at the first injunc-tion hearing before Judge Avellino on September 12; that he
recalled being pointed out by Willie Faulk as the individual
who Faulk claimed threatened him at the toll booth of the
Tacony-Palmyra Bridge; and that he neither encountered
Faulk at such a toll booth nor did he ever threaten to kill
Faulk. Faulk did not testify herein.Boyd security guard Anderson Small testified that on Sep-tember 13 he was driving an escort van following a rented
Noblit tractor-trailer driven by Joseph Robinson which was
going to Northern Shipping on State Road in Philadelphia;
that Boyd security guard Lane was in the van with him; that
they were followed by four or five cars of picketers; that the
picketers, who had passed the Noblit truck, had set up a
picket line blocking the entrance of Northern Shipping; that
Robinson appeared to be attempting to drive through the
picket line; that one of the pickets hit the van's windshield
with a piece of wood; that Robinson ceased his attempt and
instead he started ``straighten the truck out'' to drive up
State Road; that at that point a red pickup truck passed the
van Small was driving and began to pass the tractor trailer
on the driver's side; that there was a collision between the
pickup and the tractor trailer; that Robinson drove up State
Road, made a U-turn and started to drive back up State Road
toward where the van was still stopped; that one of the occu-
pants of the pickup truck got out and jumped up onto a flat-
bed truck that was parked in the middle of State Road and
as Robinson passed the flatbed the man, using a piece of
wood, smashed the passenger side of the windshield of the
tractor (R. Exhs. 194 and 195); that the pickets began con-
verging on Robinson's truck and when he, Small, and Lane
got out of the van to assist Robinson, Small saw striker
Quinones take the van keys and immediately leave the
scene;65that when the incident occurred he did not knowQuinones' name; that he subsequently saw Quinones on thepicket line and he, Small, pointed him out to John Munro
who obtained Quinones' name; that while on the picket line
Quinones motioned the tractor trailer on to Small by swing-
ing his right hand back and forth over his head while saying
``Where's the keys''; that albeit he learned Quinones' name
the day of the above-described incidents, he, Small, could
not remember Quinones' name 5 days later when he gave an
affidavit; that his affidavit of September 18 does not mention
Quinones saying ``Where's the keys'' and making the afore-
mentioned motion; that while he was pointed out the man on
the videotape who took the keys out of the van when he tes-
tified in a Philadelphia Common Pleas Court on September
16 about this incident, he did not testify that Quinones later
said ``Where's the keys'' while making the aforementioned
motion; that when he gave the affidavit and when he testified
in Common Pleas Court he was not asked about what
Ouinones did or said while on the picket line; and that the
Board agent who took the affidavit asked him what happened
on September 13 and let him tell what happened.Quinones testified that his was the last of the approxi-mately four pickets' vehicles to arrive at Northern Shipping
on September 13; that when he arrived on the scene the po-
lice were already there; that he noticed that the windshield
of the truck driven by Robinson was smashed; that Tom
Fisher told him to go back to Noblit and get a union official
to oome to Northern Shipping; that he did not get out of his
car and take the keys from the Boyd security van; that Yeo-
man was at the Noblit picket line and he returned with
Quinones, both in Yeoman's car to Northern Shipping; that
when he returned to Northern Shipping he did get out of
Yeoman's car; that he was not accused or questioned about
taking the keys while he was at Northern Shipping; that he
knew nothing about it until the following day when he went
to the picket line and he was told that he was being accused
of taking the keys; and that he never made the above-de-
scribed motion while saying ``Where's the keys.''Fisher testified that he was present at the September 13 in-cident at Northern Shipping; that Robinson who operated the
tractor trailer ``tried to run Joe McGuckan's truck [the afore-
mentioned red pickup] off the road and Joe went into the
telephone pole right there''; that Robinson made a U-turn;
that he did not see anyone smash the windows on Robinson's
truck; that when Quinones drove up he, Fisher,went down to Quinones' car before he ever got out andtold him to go back to the picket line and he could
bring one of the business agents up so we could just
talk to him and discuss what happened at Northern
Shipping;that Quinones never got out of his car; that when he testifiedabout the incident in the Common Pleas Court in Philadel-
phia on September 16 he did not mention the telephone pole;
that he did not see McGuckan throw a stick at a windshield;
that on September 16 he did testify in Common Pleas Court
that ``the way it looked'' McGuckan threw the stick at the
truck driven by Robinson for his, McGuckan's, own safety;
that after the above-described testimony was brought to Fish-
er's attention by Respondent's attorney, he, Fisher, saw
McGuckan throw a stick at the windshield of the truck driv-
en by Robinson; that in an affidavit dated March 13, 1986,
he stated, ``Quinones walked over to me and I told him what 361NOBLIT BROS.66The photograph was taken of the right side of the truck and, ashere pertinent, it also shows most of the hood.67It is alleged that the day before, September 18, two men starteda physical confrontation with three individuals from Overnite Trans-
portation (Overnite) over whether one of that company's trucks
struck a female picketer while attempting to cross the picket line.
Two of the individuals from Overnite were supervisors. Both testi-
fied herein, with one alleging that one of the union representatives
had an open knife in his possession and it scraped the truckdriver's
stomach. This witness was not sure of the identity of the two men
but it was stipulated that during the injunction proceeding in the
Philadelphia Court of Common Pleas in September 1985, he identi-
fied Yeoman and Oliver, who were in the courtroom, as his assail-
ants. Overnite's truckdriver did not testify herein. Neither did Yeo-
man. And albeit Oliver testified, he was not asked to refute these
allegations. The female picketer, Wall, testified that she suffered a
scrape on her leg in the incident.68O'Farrell Jr. left a job paying $10.21 an hour to work atNoblit/AMA. His pay at Respondent was $6 an hour. He testified
that it was his intent to stay at Noblit/AMA until the labor problem
was settled.happened. He got right back into his car and left''; that not-withstanding what he stated and read in the affidavit it is his
testimony herein that Quinones never got out of his car; and
that Quinones' car was 15 to 20 yards from the Boyd van.Striker Terry Smith testified that he was present at North-ern Shipping on September 13; that as Robinson ``inched''
the tractor-trailer forward in his attempt to go through the
picket line he hit McGuckan's red pickup truck; that he did
not see any of the pickets smash any of the windows on the
truck operated by Robinson; that when Quinones arrived on
the scene he stayed in his car and Tom Fisher walked over
to Quinones; that he did not see any of the pickets take keys
from the Boyd Security van; that he did not assault Robinson
that day; that Robinson filed a private criminal complaint
against him but Robinson never followed through on the
complaint; that McGuckan drove his pickup truck in front of
Robinson's truck; that Robinson's truck ran over the front of
the pickup and the pickup went into a pole; that the affidavit
he gave to the Board on February 19, 1986, does not indicate
that the pickup went into a pole; that when it was hit the
pickup truck was parked in the entrance; that Robinson's
truck ``went over the top'' of McGuckan's truck; that dam-
age to the pickup truck involved its left front fender, the
bumper was ``mangled,'' and the ``hood was pretty mangled
up to''; and that when Quinones stopped his car it was a car
length away from the Boyd van.After Respondent's attorney showed Terry Smith a photo-graph of McGuckan's pickup truck (R. Exh. 216),66Smithtestified that the only damage visible in the photograph was
to the right side of the front bumper; and that he ``imag-
ined'' that the right side of the truck struck the telephone
pole.On the morning of September 19 a Boyd van transportingemployees from the pickup point twice unsuccessfully at-
tempted to cross the picket line. Estienne Santiago, a Boyd
assistant director, special services testified as follows about
what then occurred:After he [the van driver] pulled outÐa while laterÐyou knowÐI was observing the picketers, at which
time I heard one of the picketers yell, ``Hey, let's get
them.''And, they started getting all riled up, and so forth,at which one point the guy yelled again, ``Hey, let's go
get them.'' And they ran inside the property, stormed
the property, which they ran towards the doors, which
we had ordered locked, but they started banging and
kicking in the doors and Civil Affairs had to get in be-
tween them and the doors, and so forth.They also charged one of our vans that was parkedon the side ofÐsecurity personnel. They started to rock
the van, and hitting the windows and so forth.....
[W]e had a video man on the roof at the time theystarted storming theÐor charging the property.They started throwing rocksÐ
....
As they were stoning him, he radioed me to tell methat they were stoning him, which I had already ob-served, and I told him to stay up there and get as muchfilm as he could, which wasn't much being that he was
being stonedÐand being, you know, they were throw-
ing things at him, and he had to finally come down for
his safety.We had to pull him off the roof.Santiago also testified that later that morning the picketerswould not allow him, two other Boyd employees, and Lentz
to cross the picket line as they tried to leave Noblit's prem-
ises.67Boyd guard Small, while driving a Boyd van on Sep-tember 19, was first chased on Interstate Highway 95 by two
vehicles with the passenger in one, George Rosario, hitting
the van with a baseball bat breaking the side rearview mirror,
shattering the windshield and denting the van. On his way
back to Noblit Small was again chased by ``another car with
pickets'' but this chase did not last as long as the first and
there is no assertion that the occupants of this car damaged
the van.William O'Farrell Jr. on September 20 spoke to Obergfellat the Girard Avenue pickup point about getting a job with
Noblit/AMA. Obergfell told him to report Monday, Sep-
tember 23, at the pickup spot and he would be given an ap-
plication and he could start work. O'Farrell Jr. did not give
his real name when he applied for the job because he is the
son of the president of another Philadelphia Teamsters local
and because he wanted to be hired so that he could keep the
Union apprised of what was occurring inside the plant.68Hehired on as John Lewis and his contacts at the Union were
Sheahan and Henninger.Small testified that on September 20 he drove a Boyd vanwhich accompanied a rented tractor-trailer used by Noblit to
Consolidated Freightways; that they were followed from
Noblit by a few carloads of pickets; that when they arrived
at Consolidated Freightways doors a Noblit employee, Victor
Ramos, got out of the van to help unload the trailer; that 5
minutes later Ramos jumped back in the van, which was
parked next to the trailer; that Ramos had a black and blue
mark between his shoulder and neck and his right hand was
bleeding; that when Ramos jumped in the van he said ``he
was attacked by people inside, to just get out of there''; that
as he pulled out he saw three men coming at the van, with
one holding a long black object in his hand; and that as he
pulled out of the Consolidated Freightways terminal one of 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
69Santiago corroborated this testifying also that when he droveback into Noblit another window was smashed. Santiago reported
both incidents to Civil Affairs. Another Boyd guard, Jesus Varela,
testified that this same evening a picketer, Pete Stacey, threw a rock
which broke one of the van's windows and hit George Genoa, a re-
placement employee of Noblit.70Earlier Creighton testified that she and Childs were still standingat the small entrance and both of them were leaning against a car;
that a second van was just behind Varela and it almost collided with
Varela's van; and that she ran into the middle of Richmond Street
to evade Varela and then the second van almost hit her and Childs.
It appears, therefore, that Creighton was not standing ``out on Rich-
mond Street'' as the first van approached but rather this is where
she ended up while, according to her testimony, evading the first
van. Griffiths testified that she was in the van which almost hit
Creighton; that Creighton ran in front of the van; that Creighton
looked like she was in shock; that Creighton threw ice at the van
windshield; that the driver swerved to avoid hitting Creighton and
the impact of the ice; that Creighton ran across in front of the van
and ended up on the driver's side; that Creighton's face showed that
she was startled; that the ice was thrown when Creighton was in
front of the van; that the ice was slushy, crushed iceÐnot cubes;
and that if Creighton had not continued to run she would have been
struck by the van.71Dorothy Pflaumer oorroborated this testifying that Andersonpassed by ``in the car with another driver.''72Dorothy Pflaumer corroborated this testifying that the car wasdamaged a week or two later; that it had to be repainted; and that
she told Lentz the day after the car was damaged about the damage
and Anderson's statement.73O'Farrell corroborated this testifying additionally that Meidarsaid if the replacement employees stuck with him he would stick
with them. O'Farrell testified that this occurred on Wednesday, Sep-
tember 25, while Hirschman was not sure if it occurred on Sep-
tember 22 (a Sunday) or September 23.the pickets threw a bottle and shattered the whole wind-shield.Tom Fisher testified that ``[w]hen the trucks went out[from Noblit], I didn't remember the exact dates but when
the trucks went out, I followed them for ambulatory pick-
eting''; and that while he picketed outside Consolidated
Freightways he never went inside that carrier's property.Replacement employee Regina Pflaumer testified that onSeptember 20 she was in a Boyd van which crossed the pick-
et line on the way to the dropoff point at the end of the
workday; that Santiago was driving the van; that a man put
his fist through one of the side windows in the van69andshe got glass in her eye; and that later that evening she had
to go to a hospital to have the injury treated.Striker Blanche Creighton testified that on September 20she and Elaine Childs were standing in the small driveway
at the end of the working day at Noblit/AMA when Varela
entered the premises; that she and Childs had to jump out
of Varela's way; that he was driving so fast he left skid
marks on the pavement; that she saw Varela laughing when
she and Childs jumped out of the way; that Varela loaded
other replacement employees in the van and then drove out
the big entrance; that Varela then drove at she and Childs
and when she jumped out of the way the contents of a cup
she was holding spilled; that she did not intentionally throw
the contents of the cup at the van; that Childs said ``I'm
hurt'' and she was limping; that later that evening Varela
told her ``if you go to court and testify against me I'll come
get you''; and that she was ``standing out on Richmond
Street as the van approached.''70On arriving at the dropoff point on the evening of Sep-tember 20 Regina Pflaumer and her mother, Dorothy
Pflaumer, went to the latter's car. Regina testified that as
they were getting into the car Carol Anderson drove by in
a car driven by someone else and Anderson said ``sorry Dot,
I know what your car looks like''71and then said to ReginaPflaumer ``I'll get you you little flithy [sic] bitch scab.''Anderson testified that on one occasion she saw Dorothyand Regina Pflaumer getting into their car near the police
station; that she ``had another passenger with [her]''; that she
was in the area to pay a bill at Paul's Appliance which is
a few doors away from the police station on Girard Avenue
(U. Exh. 35); that she just said ``Hi Dot'' and kept going;
that everyone would know what Dorothy Pflaumer's car
looked like since it was parked in Noblit/AMA's parking lot
long before the strike began; that she did not subsequently
damage Dorothy Pflaumer's car; and that striker Sue Floyd
was with her when she saw the Pflaumers.Floyd testified that she is ``always in Carol's car; and thatshe was never in a vehicle with Carol Anderson when either
said to Dorothy Pflaumer ``I know what your car looks like''
or made any threatening comments or statements to Regina
or Dorothy Pflaumer. Floyd did not specifically testify that
she was in a vehicle with Anderson on September 20 and
Anderson only said ``Hi Dot'' as they passed the Pflaumers
near the police station.Regina Pflaumer testified that about two evenings laterwhen she and her mother returned to the mother's car to go
home they discovered that the paint on the car ``was eaten
away.'' They never found out who damaged the vehicle.72O'Farrell began at Noblit/AMA on September 23. In fill-ing out the application (R. Exh. 36) for employment that
morning he lied regarding his name, address, social security
number, and past employment. O'Farrell asked Obergfell ifhis, O'Farrell's, job was secure and assertedly Obergfell said
that he ``would like to say it was, but at that time he
couldn't say.''Replacement employee Hirschman testified that when hefirst started at Noblit he believed that the job was temporary.
On September 23 all the warehousemen (about 30 to 40 peo-
ple) ``all of the temporary people,'' assembled in the front
office at Noblit and Meidar told them ``that the people that
were out there were to stay out there, and were not coming
back, and we were here to stay permanently.73On September 25, Obergfell told Hirschman that he wasbeing promoted and would receive a raise.Pickets showed up in front of the police station on GirardAvenue on September 25, and there was a confrontation be-
tween them and the Boyd personnel while the latter were at-
tempting to pick up replacement workers to transport them
in vans to Noblit/AMA. Five individuals testified about the
confrontation with the last, Harry Hawkins, sponsoring a vid-
eotape film (G.C. Exh. 100), he took during the incident.
John Munro, a director of special services with Boyd, was
the first to testify regarding the confrontation. He testified
that he had a verbal confrontation with Yeoman; that his
brother, Dennis Munro, had a verbal confrontation with Joe
Farrell; that a fight broke out and Pat Nefferdorf grabbed
him by the tie and tried to pull him down; that Nefferdorf
went down; that a book and a $26,000 check from Noblit for 363NOBLIT BROS.74The check covered services for 1 week.75Commonwealth of Pennsylvania v. Patrick Nefferdorf, MC85092557, dated January 22, 1986. The charges of simple assault,
theft, and receiving stolen property were withdrawn by the prosecu-
tion.76Seidelman testified that Rosa Santos also followed them, severalpaces behind Anderson; and that Santos was also ``hollering.'' He
did not specify what Santos ``hollered.''77Stojak also testified that the crowd which followed them num-bered between 20 and 30 people; and that Santos ``wasn't doing
anything. She was just leading the crowd along, sort of going with
the tone of the event.''78It was stipulated that present at that proceeding were Yeoman,Brainard, Wald, and Price.security services fell from his pocket;74that Nefferdorf kepthim from retrieving the book and tried to pull him down,
that he then kicked Nefferdorf ``once or twice, or I don't
know how many times I kicked him on the sides''; that Jua-
nita Lupton punched him in the face when he was kicking
Nefferdorf; that he has never seen the check or book since;
that actually Nefferdorf grabbed the book when it fell to the
pavement; that the Civil Affairs officers restored order; that
when the Civil Affairs officer told Nefferdorf to empty his
pockets ``on a mailbox'' the book was gone; that he was not
taken anywhere by the police but he was asked to go to East
Detective District to file a complaint against Nefferdorf; that
Nefferdorf was arrested that day for taking the book; that
when the confrontation was broken up he told Civil Affairs
``He's [Nefferdorf] got my book''; that while the videotape
film doesn't show that, it doesn't show the whole conversa-
tion; that he has a black belt in karate and he fights in karate
competitions; that before any punches were thrown, he
pushed Joe Farrell after Farrell kneed his brother Dennis
Munro; that when Farrell cocked his fist he told his guards
to let guard Lane go so he could protect himself; that he was
nowhere near Yeoman during the altercation; that he did not
touch Yeoman; that he did not know who Boyd guard
Manny Bridges was referring to when he said ``That guy had
brain surgery''; that the videotape film shows him imme-
diately after the confrontation feeling his pockets for the
book; and that the Commonwealth of Pennsylvania withdrew
prosecution of Nefferdorf.75Lupton testified that when the above-described altercationbroke out on September 25 she was standing by the curb and
not by John Munro; that she was knocked down when Lane
went after Farrell; that because of her weight, 380 pounds,
she needed help to get up; and that she did not strike John
Munro or see Farrell knee or strike Dennis Munro, or see
Nefferdorf take a book or a check from John Munro, or see
the pickets spit at replacements.Regarding September 25, Farrell testified that he did notknee Dennis Munro; that he did not approach Lane, clench
his fist, or walk toward Lane; that Lane attacked him; that
Dennis Munro bumped him with his stomach and John
Munro pushed him; that in 1981 he had a major brain tumor
removed; that his jaw was injured in the altercation; and that
he was not arrested on September 25.Nefferdorf, with respect to September 25, testified thatJohn Munro hit him without provocation; that he was pulled
down and held down by a Boyd guard; that John Munro
kicked him 10 to 12 times while he, Nefferdorf, was being
held down; that he was able to grab John Munro's leg and
pull him down but Munro was able to get back up and con-
tinue to kick Nefferdorf who was still being held down; that
at that point the police broke it up; that he did not grab John
Munro's tie; that he neither took a book or a check from
John Munro nor did he see either of these items on the
ground that day; that 2 to 3 minutes after the fight was bro-
ken up a Civil Affairs officer told him that John Munro said
that he, Nefferdorf, took the book; that he denied this andtold the officer he could search him; and that the officer de-clined.Hawkins in testifying about September 25, testified that heremembers shutting the camera off just one time, namely,
when John Munro kicked Yeoman in the back and a dog was
``chewing up [Yeoman's] hand'' and he, Hawkins, went to
Yeoman's assistance.Lentz gave the following testimony about a conversationwhich allegedly occurred at 1:40 p.m. of September 25:I was standing out in ... [Noblit/AMA's] yard, Jimmy
Oliver walked not up to me but he was on the sidewalk
so that he was perpendicular to me and said I have a
message for you faggot boss. I said I don't have a fag-
got boss. He said tell your faggot boss that what hap-
pened now is between him and me. This is no longer
a strike matter. He's going to have to settle this with
me.At the end of the working day on September 25, Obergfellwas the first to get out of a Boyd van at the dropoff point
at the Girard Avenue police station. Regarding what hap-
pened at that point, Obergfell testified that Carol Anderson
called him a motherfucker and a scab and spit in his face;
that he saw Anderson spit at Gormley also but he did not
know if she hit him; and that he told Lentz about the inci-
dent.Dennis Seidelman testified that on the same evening An-derson and a group of people followed him, Karen Stojak,
and Lisa Baines from the above-described dropoff point to
his car, which was parked in that neighborhood; that Ander-
son called Stojak a ``motherfucker,'' shook her fist at Stojak,
and spit on Karen several times; that Anderson told someone
to get his license plate number saying ``we will get him he
won't come up here anymore''; and that he believed that he
told Meidar and Lentz about the incident the next day.76Stojak testified, regarding this incident, that for fourblocks Anderson held up her fists and shook them and did
nothing but taunt her, attempt to provoke her, and repeatedly
spit on her face and neck.77Anderson denies all these allegations conceding only thatshe was there on September 25 and that she called them
scabs. She would not, however, call any of her accusers a
liar. According to her testimony police were present through-
out and they never said anything to her about her behavior.
And she testified that she could not recall if she used ob-
scenities on the picket line.In the evening of September 25, Noblit/AMA and theUnion entered into the following consent decree:78 364DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
IN THE COURT OF COMMON PLEASPHILADELPHIA COUNTYTRIAL DIVISIONÐCIVIL BRANCHNOBLIT BROTHERSAND COMPANY, et
al.September Term, 1985v.TEAMSTERS LOCALUNION NO. 115, et al.Civil Action No. 3557 inEquityCONSENT DECREEANDNOW
, this 25th day of September, 1985, pursu-ant to the agreement of the parties, it is hereby OR-DEREDas follows:1. Defendants and any other persons acting on behalfof or in concert with them are enjoined from preventing
or attempting to prevent, by obstruction or blockage,
any person or persons or vehicle or vehicles from freely
entering or leaving the property of the plaintiffs,
A.M.A. Manufacturing Corporation and Noblit Brothers
& Company at Richmond and Norris Streets, Philadel-
phia, Pennsylvania; provided, however: that defendants
may temporarily delay the entry of any vehicle (other
than one driven by or transporting any of plaintiffs' em-
ployees) into plaintiffs' premises for a period not ex-
ceeding fifteen minutes; provided further, that the pre-
vailing practice during the strike on the picket line with
respect to vehicles driven by or transporting plaintiffs'
employees shall continue.2. Plaintiffs, defendants, or persons acting on theirbehalf or in concert with them, and all employees of
Boyd Security Services are hereby enjoined from com-
mitting any acts of violence.3. Defendants and persons acting on their behalf areenjoined from trespassing or entering onto plaintiffs'
property.4. Nothing in this decree prohibits plaintiffs fromurging employees, customers and others to cross the
picket line.5. Jurisdiction shall be retained by the Court for thepurpose of ensuring compliance with this decree.6. This consent decree is conditioned upon plaintiffs'discontinuing the use of Boyd Security Services not
later than October 5, 1985.7. This injunction shall, if necessary, be enforced bythe Sheriff of Philadelphia County and by any other law
enforcement agency, including the Philadelphia Police
Department.Noblit/AMA's attorney, Wald, went to the pickup point atthe Girard Avenue police station on the morning of Sep-
tember 26 and testified as follows about what occurred:I got there around 6:15 am. I went to the precincthouse, and introduced myself to the captain. He didn't
seem to be very interested in who I was. I went outside
and I observed that opposite the precinct house on the
corner were about forty ....men ... and as the
morning progressed this number increased probably toabout 200 people, and I saw a great many things thatmorning. At one point, this was the pick-up point for
the replacement workers, where they would be picked
up by a van supplied by the employer. And, at one
point, I heard across the street, one of the people in the
crowd yell, there come some of them, and a group of
men started running in the direction in which that per-
son was pointing. I saw the van come back and it was
surrounded by members of the mob, including several
officers of the teamsters 115 union and the civil affairs
unit, the so called labor squad tried to extricate the van,
and I guess they were able to do so, but the van was
never able to make the pick up. There also came sev-
eral large tractor-trailers, and they positioned them-
selves so as to block the road, and there was
Zuckerman, I believe, on the name of most or all of
them, and the civil affairs unit tried to prevent this,
however, at one point, a police car was stationed to pre-
vent, to block the flow of traffic went on Girard Ave-
nue, so that there was some success in blocking the
street. I saw one man get on the rear of a trailor, work-
ing on the, I guess what you would call the under-
carriage of the machinery, under the trailer, and civil
affairs people grabbed some of the drivers, who jumped
out, leaving their vehicles, and pushed them back in.
Eventually [they] broke the blockade. There was an as-
sault on the police line. There must have been around,
at one time, maybe 60±80 police, counting uniformed
policemen and civil affairs people, and at one point
........[t]he mob led by John Morris started running towardthe police line, and stopped when they got within a few
feet of Captain Shanahan, who was in front of the po-
lice line or in its sort of apex or middle. Then Mr. Mor-
ris started shouting at Captain Shanahan that he
shouldn't be defending the replacements. That they
were all from out of town, and scabs, and what not.
They didn't pay city wage tax. He pointed to me and
said that I didn't pay and city wage tax, and he started,
subsequently he started berating someone who I later
learned to be Dennis Seidleman, saying that, referring
to him as a brother of the owner........I ... learned that two of my negotiators had been beat
up. Captain Shanahan came to me, and said that, well
he indicated that he either couldn't or wouldn't get the
replacements into work or take steps to allow the em-
ployer to do so. And, he asked me he said, if you will
agree to shut the plant for the day, and not take these
people into work, I can get the agreement from 115 to
disperse the crowd, and I refused to enter into that
agreement. And, I said I didn't have authority and I
wouldn't do it. And, he asked me if I could reach Mr.
Meidar, which I eventually did. He told me I could not
use the phone in the precinct house, because that would
be a breach of the police force neutrality, and that I
would have to use the public phone on the sidewalk.
I eventually reached Mr. Meidar and explained that he 365NOBLIT BROS.79Noblit replacement employee Aaron Lee Warren testified that onSeptember 26 he saw the strikers chase someone up the street and
start beating and kicking that someone; and that he later found out
that it was Obergfell.had a choice between these people staying there, maybeeight hours, ten hours, who knows how long, indefi-
nitely, or agreeing to Captain Shanahan's terms. And,
Mr. Meidar agreed to Captain Shanahan's terms. Then
sometime later, the crowd began to disperse, and some
of the replacements drifted off, others. There was an at-
tempt by union officials to get some of the replace-
ments to sign union cards, which some of them did.Wald testified that he did not know the names of the replace-ment employees and he did not report back to Noblit/AMA
management any names of individuals who signed cards.
Others testified about the September 26 demonstration,
namely, Varela, O'Farrell Jr., Hirschman, Dennis Seidelman,
John Munro, Griffiths, and Hawkins. Their testimony, how-
ever, does not substantively add to or detract from the testi-
mony of Wald, as set forth above. Consequently, it will not
be treated herein although it has been considered. Similarly
that portion of the videotape (G.C. Exh. 100) dealing with
the September 26 demonstration albeit not specifically treat-
ed herein, has been considered.Three serious incidents are alleged to have occurred duringthis demonstration. Allegedly some of Respondent's man-
agers, two of whom were on the bargaining agreement nego-
tiating committee, were, as Wald testified, beaten up. Three
of Respondent'' supervisors testified about the incident,
which occurred just after 7 a.m. Gormley testified as follows:The Company and its security service arranged for apickup point at Girard and Montgomery Avenues in
front of the police station, and there employees or
workers were vanned or bussed across the picket line
to the company property.I live in New Jersey and I commuted to Philadelphiawith several others.On the morning of September 26, 1985, I commutedin a private vehicle driven by Bill Obergfell. I was a
passenger in the front seat. There were two other em-
ployees, Bill Zimmerman and Jeff Ryan in the back
seat.As had been the practice, we parked on a side streetin the neighborhood a half mile or more from the pick-
up point. We were walking to the pickup point; we
were proceeding south on Montgomery Avenue towards
Girard Avenue when I noticed 6±8 men standing on the
corner whom I knew immediately to be union activisits.I said to my companions. ``There they are. There isnothing we can do but continue walking normally,''
which we did.Then these men spotted us, I heard them yelling myname, ``There's Gormley. Don't let Gormley get by.
Get Gormley.''I continued to walk. They andÐthey moved moreswiftly, and then I stopped and they continued, and
when they got within striking distance one of the young
men hauled off a real haymaker, struck me on the face,
under the left eye.I did not know what to do. I knew I was hurt be-cause there was a lot of heat rushed to that facial area,
and I felt blood trickling down my face.I didn't know whether to fight back, or to continueto stand, or whether to fall down and perhaps satisfythem, and it would not continue further, so I decidedto go down. I went down on my right side to protect
my only kidney.While on the ground, someone kicked me. There wasa lot of commotion. I heard them yell. ``Let's get
him!''....
Then, I don't know how long I was on the ground,I suppose a minute or two minutes, I got up, I looked
back, and Bill Obergfell was lying on the ground, part-
ly on the sidewalk, partly in the street.I walked back, some people were trying to attemptto take care of him, so then anger was mounting in me,
and I started to run around the corner trying to find my
attackers, and when I got around Girard Avenue, there
was bedlam and chaos.The street was milling with literally hundreds of peo-ple. The replacement workers were huddled against the
police station wall. Several looked at me and saw my
bleeding face and they gasped, and I knew that I wasn't
doing any good there, so I decided to go back around
onto Montgomery Avenue, which I did.Bill Obergfell was stil [sic] lying on the ground. Wetried to assist him to his feet, but he wanted to get to
his feet on his own power, which he finally did.....
And then then [sic] the police, a uniformed police-man took Bill and myself to St. Mary's Hospital acci-
dent ward ... and,
....
At the hospital I was given a tetanus shot, extensivefacial x-ray, and then the surgeon came to the operating
roomÐto the accident ward, and said, ``you have a
very nasty gash there. If I don't stitch it you will have
a bad scar.''I said, ``Well, go ahead,''
Six stitches were put in my face, and I guess thenwe left the hospital, and were taken to the East Detec-
tive Division at Front and Westmoreland, where we
gave statements. We spent about 2 hours at this police
station, and then the policemen took us to where our
car was parked, and we returned to our homes.Obergfell testified that about 10 of the demonstrators yelled``There's Gormley'' and ``Don't let him by us.'' Obergfell
saw Gormley get hit in the face. He, Obergfell, testified that
someone he did not know started throwing punches at him;
that initially he was able to avoid getting hit but when Tom
Fisher also threw a punch at him he was distracted and
knocked down by the individual he did not know; that he be-
lieves that as he was going down the punch thrown by Tom
Fisher hit him in the back; that four to six people ``worked
... [him] over''; that the inside of his eye was scratched

very severely and it was about 10 days before he could read
with that eye.79Zimmerman testified as follows about the in-cident: 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
80While O'Farrell testified that they arrived at the picket line be-tween 8:30 and 9 a.m. Hirschman placed their arrival about 10:30
a.m. The latter was pretty sure he saw John Munro at Noblit while
he, Hirschman, was at the picket line.81Zimmerman testified that he did not see any replacement em-ployee sign an authorization card and that he did not know John
Lewis or Hirschman.Well on the morning we were going to work AndyGormley, Bill Obergfell, Jeff Ryan and myself. When
we were headed towards Girard Avenue on Mont-
gomery, when approximately four or five people yelled
out ``there's Andy Gormley.''Upon hearing that, about 10 or 15 people camecharging around the corner. Bill Obergfell moved for-
ward apparently ahead of the other three of us to say
something and he was immediately attacked by about
six or seven people.Another two or three came up to Andy Gormley andmyself and one of them struck Andy Gormley in the
face and knocked him to the ground. I turned to get
away and I was kicked the back of the leg. At that
point I turned and took a bottle of tear gas which I had
in my pocket and shot it at the pack of.Photographs of the injuries suffered by Gormley, Obergfell,and Zimmerman (R. Exhs. 179, 183, and 211, respectively)
were received. Tom Fisher gave the following testimony
about the incident:Bill Obergfell, Andy Gormley, Bill Zimmerman andanother gentleman. I don't know his name.....were coming up the street, we had our picket signs onand we were just yelling, you are scabs, you are cross-
ing our picket lines, taking our jobs.And as I said that, Bill Obergfell pushed me and toldme to get out of his way. So as he pushed me, I
grabbed him in self defense and at the time that I was
holding onto him, Bill Zimmerman sprayed mace on
me, in my eyes.....
After the mace, I just couldn't see right and I believesomeone yelled that the cops were coming. And then
everything broke up. As far as later on, I proceeded
back to Girard Avenue with the rest of the demonstra-
tors.Also, Fisher testified that he did not attempt to hit Obergfellor Gormley; that he did not hear anybody say ``there's
Gormley. Don't let Gormley by''; that no criminal changes
were brought against him; that he did not kick Zimmerman;
that there were six or seven people in the involved group of
demonstrators and he was the only Noblit employee; that he
held Obergfell for 1 minute and did not see or feel Obergfell
being hit; that after holding Obergfell for 1 minute he was
sprayed by Zimmerman and he, Fisher, could not see for the
next 2 minutes; and that when he regained his sight he did
not see Obergfell or Gormley.Noblit Supervisor Leonard Covey testified that on Sep-tember 26 he drove to the pickup point with Peter Hulyeau;
that one block from the Girard Avenue police station they
noticed six replacement employees standing on the corner
and he talked to the employees; that a crowd of 30 to 40
people which was about 350 feet away started to come to-
wards him and when the crowd had advanced about 50 feet
someone in the crowd yelled ``there they are''; that he and
Hulyeau made a U-turn on Girard Avenue and left; that Mel-
vin Sharp, a striking Noblit employee who worked for him,
was in the crowd and he had a 3-foot long stick in his hand;that he believed he told Meidar about the incident the nextday; and that when the crowd moved on them it was also
moving in the direction of the strike replacements.Warren testified that regarding September 26 that he spokewith Covey and Hulyeau at the pickup point; that he was
standing with three other named individuals; that about 10 to
15 pickets chased them; that they turned and ran and he
didn't see what happened to Covey and Hulyeau; that some
of the unidentified pickets attempted to punch him and an-
other Noblit replacement employee, Matthew Williams; and
that he did not report this incident to management at
Noblit/AMA.With respect to the above-described allegations, Sharp tes-tified that he did not see Covey or Hulyeau that morning;
that he neither saw a group of pickets chase either of these
two men that morning nor did he chase them; that he was
not carrying a stick or anything else at the demonstration;
and that the allegation about carrying a 3-foot stick must beconsidered in the light of the fact that there were ``all of
these police out ... [there].''
Collectively replacement employees O'Farrell (Lewis Jr.)and Hirschman testified that after signing the union author-
ization cards and after the above-described demonstration
broke up they went to the picket line; that they were the only
two replacement employees to go to the picket line; that they
stayed at the picket line between 20 and 30 minutes; and that
Boyd security personnel pointed at them when they were at
the picket line.80Hirschman testified that later that day he telephonedNoblit/AMA to ascertain the location of the new pickup
point; that he spoke to Zimmerman, who earlier that day had
seen him sign an authorization card;81that Zimmerman toldhim he, Zimmerman, would get back to him; and that Zim-
merman never called back.Oliver was on the picket line at Noblit/AMA on the morn-ing of September 26. He gave the following testimony re-
garding an incident which allegedly occurred that morning:A. Mr. Meidar was riding in the back of I think itwas a black or dark grey Lincoln Town Car, it was
aroundÐexcuse me, it was around 9:00 in the morning.
He was pulling out, he was sitting in the back seat,
John Monro [sic] was driving and another security was
riding in the front seat. Moshe Meidar was sitting di-
rectly behind the passenger on the passenger's side in
the back seat. As he approached the picket line, I
pushed through, the car stopped ... across the picket

line.....
[s]o the pickets had to step ... back.

....
I walked over to the car and I asked Mr. Meidar, Isaid why do you have the security beat up on Joe
Yoeman [sic] and Joe Yoeman is the President of the
Local 115, business agent. He pointed at me and he 367NOBLIT BROS.82Rafferty testified that at various times Boyd guards Bridges,Lane, John Munro, and Varela asked her to perform oral sex and
when her husband confronted Bridges the latter said that his penis
was bigger and that is why Mrs. Rafferty wanted him.83This would follow from his above-described experience of Sep-tember 11 when, after realizing his mistake, he asked Meidar to
drive the car so that he would be in a better position to carry out
his bodyguard responsibilities. A great deal of violence had occurredContinuedsaid you next. I said what do you mean, I am next. Hesaid, you next, you are going to get the same thing that
Joe Yoeman got. And I said well, if I am going to get
the same thing Joe Yoeman got, you can get me right
down here every morning, you can get me down here,
if you think you can get me. He said you are going to
get the same thing. And I said come on, here I am, if
you want to get me, get me now. He said, you are
going to get the same thing Joe Yoeman got. And then
the pickets also asked him, what do you mean, are you
threatening him? And he said they fired, they are all
fired, they are not coming back to work, I have already
hired new employees.Regarding this alleged incident, Oliver further testified thatwhen Meidar said ``they'' were all fired he pointed at the
pickets; that Quinn, Tom Lafferty, someone whose first name
was Sukie, Hurvitz, and Rafferty were there; that he was
next to Meidar's car window and about 6 inches from
Meidar; and that the window was open part way. On cross-
examination Oliver testified that his October 7 affidavit to
the Board erroneously indicates that Meidar's window was
only down one-fourth of an inch and it should read 2-l/4
inches; that his October 7 affidavit to the Board does not
specifically indicate that Hurvitz and Rafferty were there but
the affidavit, after naming individuals, refers to ``others'';
and that he did not threaten to kill Meidar. Regarding Sep-
tember 26, Hurvitz testified that early in the morning on Sep-
tember 26 she saw Meidar in a car driven by John Munro;
that there was also a uniformed Boyd guard in the car but
she did not recall who he was; that Meidar was in the back
seat on the passenger side, John Munro was driving the car,
and the other security guard was on the front seat, passenger
side; that the following transpired when Meidar's car
stopped:Jimmy Oliver asked Mo Meidar if he liked whathappened to Joe Yeoman the day before, and Mo
Meidar said yes, he did, and he pointed at Jimmy Oli-
ver and he said that he was next, and Jimmy Oliver
said what, and then Mo Meidar said you are next, and
Jimmy said, what the same thing that happened to Joe
YeomanÐthe same thing that happened to Joe Yeoman.
And Mo Meidar said, you know, you are next, and
Jimmy said I am here everyday, if you want me, you
know where to find me.And then one of the other pickets asked Mo Meidar,you know, who was next, you know, what is going to
happen next, and he said that is it, everybody is
through, you know, you are all fired, you know, every-
body has been replaced.....
When he said everybody was through
....
He pointed at a lot of pickets that were standingaround [;]that she was with Rafferty when it happened; that part of thecar was over the picket line; that the car was completely free
to leave but she did not recall if anyone was picketing in
front of the car; that the passenger front window was open
about 2 inches and she did not know if the rear one was
open; that she knows Boyd security guard Varela from thepicket line; that an affidavit she gave to the Board on Octo-ber 3 does not mention this incident; that the October 3 affi-
davit states that she was an employee of Noblit; and that onOctober 3 she considered herself to be an employee of
Noblit.Rafferty, with respect to the alleged incident, testified thatnormally she was on the picket line from 10 a.m. to 2 p.m.
but sometimes she got there earlier or left later; that between
10 a.m. and noon on September 26 she saw Meidar in a car
being driven by John Munro leave the Noblit/AMA facility;
that there was a Boyd guard in the front seat but she was
not sure who he was; that Meidar sat in the back behind the
unidentified guard; that she was on the passenger side of the
car; that she heard the following:I heard Mr. Oliver mention, he said something to theeffect of, are you proud of what your goons did to Joe
Yeoman, and he [Meidar] saidÐhe said, yes, and your
are next, and he [Meidar] pointed right at him [Oliver]
very deliberately, that is why I remember that, and at
that point he said something, what do you mean, be-
cause I am next, and he said, yes, you are next.And that was all that Mr. Oliver had to say to him.There was other conversation also.....
Then Tommy Quinn, Thomas Quinn, he had saidsomething like to Mr. Meidar, well are we all going to
get hurt, and he goesÐ....and Mr. Meidar then pointed and saidÐhe startedpointing randomly to different people and he said all of
you people will never walk through these doors again,
you are fired, been replaced. As he was pointing, he
was very deliberately accenting each ... [word] with

a point.that she was standing with Hurvitz when it happened; thatgetting fired made an impression on her; that, that when she
gave an affidavit to the Board on September 30 regarding the
sexual harassment that she received from the Boyd guards,82she did not mention the above-described verbal exchange;
that in her affidavit she indicated that she was employed by
Noblit because she did not think she was justifiably fired;
that she knows Varela and would recognize him immediately
if she saw him; that she cannot identify the Boyd guard in
the car; and that while the guard was very close to her she
was looking at and listening to Meidar.The testimony of two of the occupants of the car (all in-volved agree that Munro was in the car with Meidar), differs
dramatically from the testimony described above. Munro tes-
tified that about 8:30 a.m. he left Noblit in a car with
Meidar; that the vehicle was driven by Varela and he,
Munro, was on the passenger seat in the front;83that Meidar 368DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
since then. It does not follow, therefore, that Munro, especially withanother Boyd guard in the car, would have sat behind the steering
wheel.84Boyd security guard Small corroborated this.85Munro was not 100-percent sure that Oliver said this or ``[t]hehit's on you and your brothers white asses'' because assertedly one
or the other was also uttered to him the day before.86Meidar testified that on September 25, Yom Kippur, he wassummoned from temple and went to the plant, and Oliver made a
statement as he, Meidar, crossed the picket line.87He testified that he was aware that Noblit and the Union hadentered into a consent decree, as set forth supra, which spoke to the
allowable temporary blocking of vehicles.88Varela further testified ``He [Oliver] was standing like in anangle-wise towards the car, so that if there was any civil affairs on
his left side, they could not see what he was doing.''was behind the driver in the back seat; that all the windowsof the vehicle were up because of the spitting and violence
and he had instructed that the windows be closed at all
times;84that the air-conditioner and the radio were on in thecar; that as they exited Noblit the following occurred:Well, we hadn't crossed it [, the picket line,] yet. Wewere approaching the south entrance, we were trying to
exit out there, and the pickets were in front of the car.Mr. Oliver was one I remember off the top of myhead.And the pickets were in front of the car, and weÐas we were trying to exit, you know, they were on the
sidewalk and we were on the Noblit property, and they
were walking around in front there, that's when Mr.
Oliver looked at me, because the day before, there was
an altercation in front of the precinct, Girard, the pick-
up, and there was some fighting and things of that na-
ture went on there, and Mr. Oliver looked at me and
he motioned with his hand, like made a shape of a gun,
and he put it to his head and heÐas if he was pulling
the trigger, and he pointed to me and he says, ``Yeah,
the hit's on your white ass. You're gonna get it. You're
gonna get it.''You know, back and saying he was going to kill meand stuff like that, and then he likeÐhe was right in
front of the car, then he bent down and he pointed to
Mr. Meidar and he goes, ``That scumbag Munro isn't
going to be with you every day. You know, one morn-
ing you are going to wake up and as you walk out your
door, my face will be the last one you see on this
earth.''At that point, you know, they continued walkingaround, and they eventually opened the line and we
left[;]that Meidar did not say anything to anybody; that the frontgrill of the car was at least 2 feet from the picket line; that
Oliver said ``[t]he hit's on your white ass'';85and that in anaffidavit he gave to the Board on October 4 he indicated thatOliver said the hit was on him and his brother.Meidar testified, regarding this incident, that Varela andMunro were in the car with him, with Varela driving; that
the car stopped at the picket line as it exited Noblit, with the
front bumper at the beginning of the picket line; that Oliver
threatened his and Munro's lives; that he did not say any-
thing; that the car windows were closed and the car's air-
conditioner (at least the fan) and radio were on; that when
Oliver made the threats he was standing, Meidar believed, in
front of the car by the left side of the car; that he was also
not sure but he believed he was sitting behind the driver and,
therefore, on the same side of the vehicle as Oliver; and that
Oliver made the following statement:He said to me something to the effect that white assMunro is going to have to sleep in your house because
one day I will come up to your house and the last face
that you see will be mine.He also said one day I will meet you in a dark alleyand the whole thing will be over. He also said to me
I am the godfather. You know the godfather. I am the
real godfather. It is no longer an issue between the
Union and Noblit, it is now between you and me.I am not sure precisely, I think the godfather state-ment he made on the 25th. I am properly sure about
that. The white ass Munro, I am quite sure he made on
the 26th. The alley statement I am not sure whether he
made on the 25th or 26th.86Varela testified that he drove, Munro was on the front pas-senger seat, and Meidar was in the back seat behind the driv-
er's seat; that he stopped 4 to 5 feet from the picket line;
that Oliver was on the picket line and he made the following
statement:He was, what he had said was directed to JohnMunro and Mr. MeidarÐIÐseveral things he has said,
but from what I really recollect, it was that, ``I am
going to get you,'' using foul language.....
He said, ``I am going to get you motherfuckers.'' Healso mentioned that, ``The contract is on,'' he men-
tioned that, and then he started making gestures with
the hand, assuming that he had a gun.He had a paper folded up, he had it in his right hand,making gun gestures on it, at Mr. Munro and Meidar,
they were at an angle for them to see the gesture of a
gun.....
he ... said that Mr. Meidar, wherever he goes be bet-
ter have John Monro [sic] on his ass, because one day,
or the day that he answers the door, or answers a door
or be at the door, that the face he will see is his [Oli-
ver's] and it will be the last face, ... that ... [he]

seesthat neither Meidar nor Munro said anything to Oliver or thepickets; that the car windows were closed; that Oliver went
beyond the picket line onto Noblit property by the front of
the car when he made his threats; that they were held at the
picket line for about 15 minutes;87and that Oliver used thepaper in his right hand to block the view of Civil Affairs of-
ficers, who were standing to his right, so that they could not
see the gun gestures he was making with his left hand.88Ramon Ramos, who at the time was a truckdriver forNoblit/AMA, gave the following testimony regarding an inci-
dent which occurred on September 26. (It is noted the origi- 369NOBLIT BROS.nal complaint in aforementioned Case 4±CB±5114 allegedthat this incident occurred on or about September 25.)It was about 5:00 o'clock p.m., I don't remember... what day it was, there was about 30 to 20 pick-

eters and there was more picketing on the picket line
and mostly went to ten cars, and they stopped me at the
picket line at least 15 to 1/2 hour at the picket line.
And, I couldn't get out of there until, all the otherÐ
what are they called, some kind of cop, they were di-
recting me out, inch by inch, so I could get out of
Noblit, so I could go to U.P.S.At that particular time I was already out and I makemy left-hand turn to go to U.P.S. So they all started
following me, about 10 cars and this red pickup with
two side pipes ... they were trying to cut me off,

playing games over in the streets, and things like that.So when I got to the PÐsome kind ofÐsome kindof gas station, I was driving down through there, this
white rambler, about '73 rambler cut the red pickup, the
red pickup try to cut me off, as soon as the red pickup
cutÐcut the truck off, cut me off, the rambler came to-
wards my side, the driver's side, and I see Al Quinones
smiling at me.All I seen that coming out of there was a 22 rifle,about 8Ð8 inch 18 inch, not so big. So, he came and
he shotÐshot at me. He smiled and he shot at me, and
I slammed the brakes. I was ducked down. All of a
sudden I hit the car in the back of the quarter panel.
That's when they took off through a small middle
street, and they got away.That's when I had to go to 8th and Race, and putthe truck inside there, police station. And I couldn't go
nowhere else and showed the cops what would happen
... the cops ... asked me a lot of questions, how did

things happen, I told them, I was shot.Q. Why didn't you stay there?
A. Because there was two shooting and I didn't wantto stay there, and I didn't get a chance to get off that
truck. There was no other way to get to a police station.JUDGEWEST: I am sorry for interrupting, but tomake sure the record is very clear in this point, you
said, ``I was shot,'' did you mean the truck? You per-
sonally were not hit by any of the bullets were you?WITNESS: No.Ramos testified further that Quinones had threatened his life;that before he left Noblit/AMA with the truck he inspected
it and he did not notice any hole in the side of the truck;
that he first noticed a hole in the side of the truck by the
driver's door at the police station; that although he wasn't
present when the truck was subsequently photographed, and
he didn't know who took the photograph, the photo (R. Exh.
178) accurately shows the condition of the truck after the
shooting; that he thought the police arrested someone for
this; that when he gave an affidavit to the Board on Sep-
tember 30 he did not know the name of Quinones; that
Quinones was arrested and brought from New Jersey to a
precinct house (apparently in Philadelphia) where he, Ramos,
identified him; that there were four people in the rambler;
that Quinones' window was down all the way when the car
came alongside the truck; that half of Quinones' body was
out the window; that the above-described affidavit is in errorin that in it he states ``He [Quinones] rolled down the win-dow''; that when he saw the rifle he slammed on the brakes
and that is when Quinones fired the shot and that is when
the escort van smashed into the back of the truck; that he
testified in Federal court on November 1 that the window
was down and Quinones rolled it down more; that what was
shot at him was not a bullet but rather a pellet from an air
pellet gun; and that after the pellet was fired he slammed on
his brakes and the security van went into the back of his
truck.Lentz testified as follows about the truck:Q. It wasn't in fact, a hole that went all the waythrough the truck, was it?A. No, it was a dent in the side as I remember. Sev-eral dents.Quinones testified that he never threatened Ramos, his life,his property, his family, or his friends; that he told Ramos
to stop calling female striking employees ``sluts'' and
``whores''; that Ramos threatened his life; that Ramos had
a security guard in the truck with him the day he, Ramos,
claims Quinones shot at him; that he was riding in a white
Gremlin (American Motors) belonging to Tommy Tomaglia
which followed the truck and the escort van; that the escort
van had Boyd security guards and employees in it; that there
were about three other vehicles following the truck and van;
that on Delaware Avenue just before Spring Garden Street
the van pulled away from the back of the truck and started
passing Ramos' truck; that at that point Tomaglia decided to
pass Ramos' truck and follow the van; that as they passed
the truck, with enough room between the car and truck to put
another car, Ramos swerved it and hit the side of the car;
that Tomaglia was able to pull away from the truck; that
Ramos chased them and when he turned on Spring Garden
he had to brake and that is when the van, which was now
behind the truck, hit the truck; that Tomaglia then turned
down a small street and Ramos did not follow; that they
went back to the picket line; that the only thing in the car
was a picket sign; that he never shot at a truck driven by
Ramos; that while he was questioned about the incident he
was never charged criminally; that Ramos did not threaten
his, Quinones', life but Ramos said he was ``going to fuck
... [Quinones'] car up''; and that he was aware that this

incident was being videotaped.Union cameraman Hawkins testified that he videotaped theincident (G.C. Exh. 100), while riding in one of the cars fol-
lowing Ramos' truck; that while the van originally was be-
hind the Ramos' truck, at one point it was in front of
Ramos' truck and then it pulled behind Ramos' truck; that
Ramos' truck brake lights wet on just before he hit the
Gremlin; that Ramos hit the Gremlin twice; that the van hit
the back of Ramos' truck when he made the turn onto Spring
Garden; and that Ramos then drove the truck to the police
station at 8th and Race Street in Philadelphia known as the
Round House.At 7 a.m. on September 27, O'Farrell (a.k.a. replacementemployee Lewis Jr.) was at the pickup spot on Girard Ave-
nue. The only other replacement employee present was
Hirschman, who called Noblit and was given the new pickup
spot, namely, Front and Spring Garden. A Boyd security van
picked up O'Farrell and Hirschman at that point and dropped
them off at Noblit. O'Farrell testified that on arriving at 370DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Noblit, Gertner stopped Hirschman and told him to go to theoffice; that Gertner then told O'Farrell to also go to the of-
fice; that Gertner left the office after a few minutes and
when he returned Hirschman asked him if this was over sign-
ing union authorization cards; that in response to this ques-
tion Gertner shook his head yes; that he then asked Gertner
``if it was ... [he and Hirschman] stopping at the picket

line to see the regular employees that worked at Noblits and
... [Gertner] said what are you talking about''; that Gertner

then left the room; that replacement employee Nelson Lynn
then opened the office door and told him and Hirschman that
all the replacement employees were angry at them because
they signed the cards and went to the picket line; that
Gertner then returned and told them they were fired for strike
disobedience; that he told Gertner his check was 3 days short
and Gertner said it would be mailed; that there was no dis-
cussion about his rate of pay other than the paycheck not
covering all the days he had worked; that he saw the pick-
eters on the way out but he did not shake hands with them;
that while working at Noblit he had two meetings with rep-
resentatives of the Union to report what was happening at
Noblit; that he never asked Gertner for more money because
it didn't matter what he was paid since his purpose in work-
ing at Noblit was not to make money but rather to provide
the Union with information on Noblit; and that the only rea-
son he asked Wald about the pay rate at the above-described
demonstration the day before was because he wanted the
strike replacements to know what the difference in pay was
between theirs and the strikers.Hirschman corroborated the material portions ofO'Farrell's testimony, adding that he, Hirschman, did not ask
about the rate of pay because he was happy with it.Gertner testified as follows regarding the alleged firings ofO'Farrell and Hirschman:On September 26 we had a massive demonstration infront of Noblit and another place on Girard Avenue. At
that time, Mr. Lewis and Mr. Hirschman weren't
present at work. The next day when they arrived on
September 27th, it is a common procedure for the man-
agement for people who do not call in and say I am
not going to be there for a reason to ask them what
happened yesterday.So that procedure occurred on Friday and at first Iapproached Mr. Hirschman and said happened yester-
day. He said I couldn't make it. I was cut in the picket
line. I was beaten by the strikers and so forth. So I say
why don't we go into my office and sit down and talk
about it, what happened. And when we went there, he
said again he repeated about being abused by the strik-
ers. I looked at the fellow and I said you look pretty
good for a person who was beat up last night.And he didn't comment. He just said I been withLewis and at that point I called Lewis and I say what
happened and he said yes they beat us up and like that.
And after that, Lewis took over the conversation and
said....
Lewis asked me directly a question to me is it truethat previous employees of Noblit were to make at that
time $10.85 an hour and I said yes that is correct. He
said he would like the same wage. Why don't we makethe same money. I said you were hired for $6.00 anhour. You agreed to work for us and that is the condi-
tions which you agreed to. And after he asked me for
the $10.85 an hour, I said I had to go and see my supe-
rior which is Alan Lentz which is the Vice-President of
the company.And I went to his office. I told him the problem. Heasked me to wait inside in his office. He made a call
to Mr. Marty Wald and consulted with him on the
phone. And when he got off the phone the answer to
me was we cannot meet their wage request.At that point, I came back to the office and I toldhim fellows I cannot help you with asking for more
money. I am not in a position to grant you any raises.
You are more than welcome to stay and work if you
wish. At that point they said no we don't want to work
for you for ... [$6]. You can stick your job you

know. I said here is Friday. The payroll was done at
that point. I say I only think you can remain and work.
If not, I will be more than happy to give you your
checks which I did.At that point I said well let me give you a securityescort through the picket line you know because I was
fearful of letting two young people go through a mas-
sive picket. I said you knew anything could happen.
But they say we don't need any protection and at the
minute they got their checks they walked out through
the door. They walked through the picket line and
shook hands with those people on the picket line. They
emerged victorious. I don't know for what reason and
they stayed on the picket line for probably an hour, an
hour and a half and then they disappeared.Gertner further testified that he did not know Lewis Jr.'s trueidentity at that time; that he did not know Hirschman and
O'Farrell signed authorization cards at that time and such
cards never came up during this meeting; that he did not tell
them they were fired for strike disobedience; that these two
employees were late on September 27 and that is why he
wanted to speak to them; that he didn't ask to speak to any
other employees who did not come to work on September
26; that about 50 percent of the employees (Noblit had about
32 replacement employees in the warehouse) came to work
on September 26; that he saw Hirschman and Lewis Jr. at
the picket line on September 26 and they were there a couple
of hours; that he was not aware of any other replacement
employee going on the picket line; that he did not ask Lewis
Jr. to come to the office but rather he thought Hirschman
went and got Lewis Jr.; that he told them they could stay at
$6 an hour but Lewis Jr. refused; that Hirschman and Lewis
Jr. stayed on the picket line for about 30 minutes on Sep-
tember 27 and Philadelphia experienced a hurricane that day;
that he later told Obergfell, who was out September 27, that
these two quit; that he did not tell Dorothy Pflaumer that
Hirschman and Lewis Jr. were terminated; and that he did
not have conversations with the other approximately 15
warehouse employees who were out on September 26 be-
cause ``I knew that they were turned back, most of them
... [that] day so I knew their reasons.''
Dorothy Pflaumer testified that she wrote ``terminate'' onthe personnel files of Hirschman and Lewis Jr. not because
she was instructed to write this but rather because they were 371NOBLIT BROS.89Dorothy Pflaumer testified that she changed the ``terminate'' onHirschman's and O'Farrell's personnel files to ``quit''; that these
changes were made a few weeks before she testified herein on May
22, 1986; that the former's file was changed as a result of her check-
ing timecards for some reason she could not recall and the latter's
personnel file was changed as a result of Noblit's attorneys' office
calling to check on the dates Lewis Jr. worked; and that these
changes were made after the files were produced pursuant to a sub-
poena of General Counsel.90Wisler testified that she quit because she did not feel safe goingto work; that a girl riding in the same Boyd security van got glass
in her eye when the van window was smashed and the police offi-
cers present did nothing; and that she did not believe that she was
receiving adequate protection. Dorothy Pflaumer testified that she
wrote terminate on Wisler's personnel file not because she was ter-
minated but because Wisler was no longer with Noblit.91Regina Pflaumer testified that Meidar gave a speech about everyother evening during the violent part of the strike; that during the
speeches Meidar did not say striking employees were fired or that
they were out for good; that Meidar said that replacement employees
had a job as long as they worked and wanted to stay; and that
Meidar never discussed how he would be able to keep replacement
employees if the striking employees returned to work. Replacement
employee Aaron Warren testified that Meidar told the employees
during his speeches that they had a job there as long as they per-formed their job. Warren testified that Meidar ``made us feel it was
permanent.'' Griffiths testified that she asked Meidar what happens
if the strike ends and the strikers want to come back; and that
Meidar said ``as long as we are in litigation, no one knows.'' Siuda
testified that Meidar said that as long as they did a good job they
would be employed; and that based on what Meidar said she be-
lieved that her job was permanent. Ramos testified that he responded
to an ad, in a newspaper and he believed that the job was temporary;
and that his brother who works at Noblit, ``got me over here.''92Also he testified that in order to enter an order into the systemwith the computer a person has to be trained in the order entry pro-
gram and customer service representatives and telemarketers have
not received this training.no longer with the Company and she did not know why theyleft; that if she knew that an employee quit she would write
``quit'' on the personnel file otherwise she wrote ``termi-
nate.''89Lentz testified regarding Hirschman's and Lewis Jr.'s de-parture from Noblit as follows:I think we reached a mutual decision on both parts,they apparently wanted more money than we were will-ing to pay, and therefore we agreedÐthey all agreed
that they couldn't work for us anymore. [Emphasis
added.]Subsequently Hirschman applied for a job at the Univer-sity of Pennsylvania. He testified that he believed that he in-
dicated on his application for employment at the University
that he was fired from Noblit for strike disobedience. The
parties stipulated that Hirschman filled out an employment
application at the University of Pennsylvania on September
30; that in giving his reason for leaving Noblit, Hirschman
wrote ``strike'' and nothing else; that Hirschman was hired
October 17; and that his initial rate of pay was $7.50 an
hour.Theresa Wisler was hired by Noblit in August 1985 andshe quit her job at the end of September 1985.90Wisler washired as a customer service representative and she testified
that before the strike she handled about one WMO a day be-cause ``they were pretty good with the flow, usually they
were shipped the following day''; that she took over the
switchboard operator's job a few days after the strike began;
and that during that period of the strike while she was
switchboard operator she received WMO calls constantly.With respect to the speeches he gave to the replacementemployees, Meidar testified that he never said that the strik-
ers were out for good; that he never said that the strikers are
never coming back; that, in effect, he told the employees that
if they stuck by him and if they performed then they would
have a job; and that because of the high turnover during the
strike he had to assure replacement employees.91Regarding certain changes which occurred after the strikecommenced, Zimmerman testified that there was one ac-
counts receivable person instead of the three before the
strike, and there were less order writers. Senuik testified that
the new computer eliminated manual steps and neither tele-
marketers nor customer service representatives did thesesteps.92Stojak testified that she was trained in telemarketingbefore the strike and didn't do it then but she began tele-
marketing, making outgoing phone calls, after the strike
commenced.Allegedly a number of incidents involving strikers oc-curred sometime in September 1985. First, Susan Griffiths
testified that a couple of days after the above-described Sep-
tember 26 demonstration, she was in a car with Meidar re-
turning to the plant from Noblit attorney's office; and that
apparently as they crossed the picket line Hurvitz told Grif-
fiths ``that's the why [she] keep[s] [her] ... job ... [she]

suck[s] everybody and that ... [she] gives great blow jobs

especially to Moe Meidar.'' Hurvitz denied making such a
statement.Second, Warehouse Manager Edward Lichtenfield testifiedthat striker Blanche Creighton banged on the side of Ted
Haldis' car, kicked the tire, pointed her finger at the window
and hollered; that Oliver and Yeoman had to pick her up and
carry her; that Creighton was on the passenger side of
Haldis' car and he, Lichtenfield, was in his car which was
to the left of Haldis' car; that he is deaf in his right ear and
could not hear what Creighton said; and that he was told to
keep car windows shut and he did. Creighton denied ever
kicking, touching, or banging on the side of a car driven by
Haldis.Third, Lichtenfield also testified that striker Tom Fishersaid to him as he waited to cross the picket line ``when we
come back, you are gone. Remember when we come back
you are gone''; and that the first time he told anyone in man-
agement or management's law firm about the above-de-
scribed conduct of Creighton and Fisher was 1 week before
he testified on May 9, 1986. Fisher denied making this state-
ment.Fourth, Scotkin testified that, when he was on Noblit'sdock, striker Hurvitz yelled to him ``Don't sleep too lightly
tonight, sucker''; that the next morning he discovered that
his van, which he parked on his property in back of his
home, had four slashed tires; and that he told Lentz about
the tires and the statement made by Hurvitz. Hurvitz denies
making the above-described statement and she denies
``flatten[ing] the tires on ... Scotkin's car.''
Fifth, Scotkin testified that strikers Tom Fisher and TerrySmith walked behind him (``followed'' him) and Lichtenfield
near the pickup and dropoff point; that ``[o]ne of the security 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
93Scotkin explained that he used the word ``chased'' becauseFisher and Smith kept pace with him and Lichtenfield although they
were not running.94At one point Scotkin testified that he wrote up this incident.Later he testified that he was confused and he did not write the inci-
dent up.95Smith testified ``we'' followed them but he did not specificallyindicate who the we included.96Gertner also testified that the Union cameraman alone, who isnot an employee of Noblit/AMA, followed him on two separate oc-
casions.97Regarding Respondent's attorney's position letter, which will betreated, infra, and an allegation contained therein, namely, that he
yelled in a threatening manner at Scotkin ``Wait until we get back
in there,'' Costigan testified that he never said it; that he did talk
to Scotkin and Lichtenfield as they crossed the picket line; and that
both said the people in the plant were doing a lousy job and Scotkin
said he hoped Costigan would come back.98Strikers Smith and Gershkovitz, who is Jewish, testified thatthey never heard anyone utter antisemitic remarks to Meidar as he
crossed the picket line.99The latter testified that she was sure she saw a sign on the pick-et line early in the strike with the words unfair labor practice dispute
on it. On the other hand, Feder testified that she did not see any
picket signs early in the strike refer to unfair labor practices; that
she saw only those signs held close to the van and at a point she
ignored pickets and read. Still pictures taken early in the strike,
which pictures were shown to Wall on cross-examination, do not
show that the signs refer to unfair labor practices. R. Exhs. 241±246.people in the van saw us being chased''93by them and hegave them a ride to Lichtenfield's car; and that this occurreda day or two after the mass demonstration on Girard Ave-
nue.94Fisher testified that he or Terry Smith might havestood there and called Scotkin and Lichtenfield a scab as
they got off at the dropoff point but he never threatened ei-
ther of these men or indicated that he would do any bodily
harm to them. Smith testified that one day when Scotkin and
Lichtenfield were dropped off at the Girard Avenue police
station he95followed them about one half a block just walk-ing behind them and calling them scabs; and that he did not
touch them or indicate that he would do any sort of bodily
harm to them.Sixth, Lentz testified that during the week of September9, while he was just outside of the plant trying to convince
a truckdriver to cross the picket line, striker Elaine Childs
came up to him and said ``get the fuck back in the office
where you belong. We know where you live''; and that on
September 26 when he pulled into the yard, apparently refer-
ring to Noblit's, he noticed the paint on his car was bub-
bling; and that he did not write down the Childs' statement
but it was one of the reasons for refusing to reinstate her.Seventh, Gertner testified that striker David Robinson saidto him as he, Gertner, crossed the picket line ``be careful,
don't hit me. Because if you do so, I am going to kick your
ass.'' Robinson denies making this statement. Further he tes-
tified that he never, in connection with anything, threatened
to harm Gertner.Eighth, Gertner testified that Tom Fisher chased him sev-eral times after work on I-95 at a high speed trying to intimi-
date him. Fisher testified that he never followed Gertner
home from work; that he also takes I-95 north to get home;
and that he never was involved in any high-speed chases
with Gertner.Ninth, Gertner testified that on several occasions TerrySmith followed him on his way home.96Smith testified thathe lives in the northeast of Philadelphia; that he has seen
Gertner on his way home on occasion; that one time he saw
Gertner in a shopping center while he, Smith, was on his
way to pickup his wife at work; and that he never threatened
to do bodily harm to Gertner.Tenth, Meidar testified that every time he crossed thepicket line striker Harry Costigan, who was an excellent em-
ployee, would (1) flash a 10-inch by 15-inch card with dif-
ferent antisemitic remarks, and (2) said antisemitic statements
in German; and that Costigan suggested in Genman that he
wished the Nazis had done a better job and that Meidar
should be in hell. Costigan testified that he does not speak
German; that he did not tell Meidar that he Costigan, wishedthe Nazis had done a better job; and that he never made anantisemitic remark to Meidar.97Eleventh, Meidar testified that striker Tumolo also madeantisemitic remarks; that she said (1) ``they didn't do a good
job not killing him''; (2) the Arabs did not do a good job,
(3) he should go back to Israel and get killed in a war or
``go fight the fucking Arabs. Why are you fighting us here.
You know we are going to see that you get out of the coun-
try''; and that he fought in the Israeli Army as a combat offi-
cer in two wars with the Arabs. Tumulo denies making
antisemitic remarks to Meidar.98She concedes that she didtell him to go back to Israel.And 12th, Feder testified that strikers Kurvitz and Wallspeaking in harmony told her ``Feder, we are going to get
your condo, your mercedes and your husband''; that she told
Lentz, Michael Seidelman, Bakely, and Breggar about the
statement; and that she never made a written statement about
this. Both Hurvitz and Wall deny making such a statement.99Joseph Farrell testified that he said ``No shit'' to Meidaronly after Meidar talked about Farrell's cancer operation and
called him ``bubblehead.''Sharp testified that he did not pour ketchup on ManagerGill Sidelsky.Kunevich testified that sometime after the strike beganNoblit stopped using the old order blanks because the com-
puter was able to have a price punched in or, in other words,
override the price and there was no need for the old hand-
written form.Victor Fontanes testified that during the first week in Oc-tober 1985 as he left work and waited at the picket line
Elaine Childs walked in front of his car, pointed her finger
and shouted ``Victor you are done''; that he submitted a
written statement regarding this to his supervisor, Gormley;
that he believed that he was told by Gormley after the events
in front of the police station to write down incidents that oc-
curred to him on the picket line.Griffiths testified that early in October 1985 she was inher car trying to leave Noblit/AMA; that she read magazines
and did not look up during the 15-minute waiting period; thatit was the normal practice for someone to tap on the front
of the hood of her car when it was time to go; that Anderson
banged on her car walked around to the driver's side of Grif-
fiths' car and forcefully banged on the window; and that An-
derson was on Noblit property when it happened. Anderson
denied that this ever occurred. 373NOBLIT BROS.100Dorothy Pflaumer corroborated this testifying that it occurredwhile they were waiting at the picket line to come to work one
morning; that she told Lentz about this incident; and that Wall was
mistaken about her grandson attending St. Cecilia's.101It was stipulated by Respondent and the Union that this letterwas sent by certified mail on October 21 and it was returned un-
claimed to sender on or about November 8. Christy did not know
if another letter was sent to Gershkovitz.102The two specific occasions involved an emergency phone callfrom his brother indicating that he should call home and an exten-
sive discussion about the negotiations. Gershkovitz explained that the
matters at hand on these two occasions were more important than
getting his eyeglasses back.103Feder testified that the first time Gershkovitz said ``You oldwhore, you slut'' and the second time he said ``You're dead, you
old whore and slut''; and that she found out from one of Respond-ContinuedCreighton testified that she never spit at anyone whocrossed the picket line and she never spit at anyone who did
business with Noblit.Regina Pflaumer testified that striker Wall told her mother,Dorothy Pflaumer, ``she knew ... her [Dorothy Pflaumer's]

grandson Clint went to school at St. Cecilia and she would
get him'';100and that Wall ``repeatedly said she would getus and when she came back to work she would make things
miserable.'' Wall testified that she never said to either Doro-
thy or Regina Pflaumer ``we know where you live. We're
going to get you'' or that ``we will get your grandson, Clint
at the St. Cecilia school''; that while she knew Dorothy
Pflaumer had a grandson she did not know where he went
to school; that she never said to Regina Pflaumer ``You'll
pay for this we'll see what happens when we get our jobs
back.''William Christy, an employee of the Bell Telephone Com-pany of Pennsylvania, is the custodian of records for the
anonymous call center in Lansdown, Pennsylvania. He testi-
fied that a circuit trace was placed on Noblit/AMA's tele-
phone at their behest; that a successful trace occurs when the
telephone company is able to trace four calls to the same
number over two different dates or three calls to the same
numer on one day; that the telephone company was able to
trace two numbers; that a tracing report for October 2, 3, 4,
and 7 (R. Exh. 201) shows that Noblit/AMA received four
calls from Gershkovitz' phone on October 3, and one call on
October 4; that Noblit/AMA's switchboard operator charac-
terized these calls as either cursing or hangup (R. Exhs. 201
and 202); and supporting printouts (R. Exh. 203); that actu-
ally Respondent's switchboard operator did not ever list the
third above-described call and the ``hang up'' designation by
the telephone company on Respondent's Exhibit 202 could
be an error; that if all of Noblit's incoming lines were busy
at the time the Noblit switchboard operator designates for re-
ceiving an harassing call, the telephone company would not
include all the numbers of the incoming calls in its report but
rather it would list those who had called once before; that
if there wasn't a call at the time designated by Noblit's
switchboard, the telephone company clerk, would pick the
call closest to the time designated by Noblit's switchboard
operator; that the telephone company sent Gershkovitz a let-ter dated October 18 advising him that (a) his telephone was
identified as the calling number with respect to harassing
calls to Noblit/AMA and (b) his phone would be discon-
nected ``if additional annoyance calls are made from the
phone for which you are responsible;101and that he did notknow if Noblit/AMA had this information before a deposi-
tion was given on January 21, 1986, but the standard oper-
ating procedure is for his office to turn it over to the tele-
phone company's security department and then it would have
been up to Noblit/AMA to get the information.Gershkovitz testified that he did not make repeatedharassing phone calls to Respondent in an attempt to tie upthe switchboard; that he did make four calls to Respondenton October 3 to try to get the extra pair of prescription sun-
glasses worth $70 which he left in a box in the showroom;
that he told the switchboard operator that he was a striker
and he wanted to speak with somebody to get his property,
and he was put on hold; that he hung up ``after a while''
and then called back only to be very abruptly put on hold
again; that he thinks he called back again that day but was
again put on hold after he told the operator who he was; that
he called back the next day, October 4, and again was put
on hold; that he never did get his glasses back; that he
doesn't remember whether he called any other time to get his
glasses; that during these calls, he did not use obscenities, he
did not curse, and he did not threaten anyone; and that the
first time he found out about the alleged annoying phone
calls was when he received a letter from Noblit in March
1986, advising him that he was not eligible for reinstatement
and he contacted the Union to find out what was going on
and was advised of the alleged calls. On cross-examination
Gershkovitz conceded that during the strike he spoke to
Meidar more than once and he never asked to have his glass-
es returned;102that he never wrote a letter to the Companyindicating this his glasses were there; that before March 1986he did not contact the Union in an attempt to get his eye-
glasses back; that he made no effort to call the Company
about his eyeglasses before October 3; that he made no effort
after October to get his glasses back; that between September
4 and June 2 he was on the picket line pretty much every
day and he never told any supervisor that he wanted his
glasses back.Feder testified that she was the switchboard operator fromwhen Wisler left until Siuda came to the Company; that the
period involved was from the middle of September 1985
until the middle of October 1985; that while she was on the
switchboard she received anywhere from 10 harassing calls
a day to any number all day long; that these calls ranged
from hangups to cursing, to blow dryers to screaming; that
she recognized only one of the voices which she heard,
namely, Gershkovitz; that over the years she spoke with him
at Noblit; that he screamed the same things to her when she
walked out of Noblit, viz, ``You old whore, you slut''; that
while she was on the switchboard she kept, when possible,
a log of harassing phone calls on a yellow lined pad in the
switchboard operator's drawer; that the phone company
would call her and she would convey the information from
the sheets she had; that she did not have the log and could
not recall if she made an entry on it regarding the
Gershkovitz calls; that she did not tell Lentz about
Gershkovitz' phone calls; that she could not be sure that he
called several times on one day because she could only recall
a total of two telephone calls on 2 days and she could not
recall if they were consecutive days;103that she was not told 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ent's attorneys 2 weeks before testifying herein that the telephonecompany traced two calls to Gershkovitz.104Speyer, who is a legal assistant in Respondent's law firm, sub-sequently testified that he conducted interviews on two separate oc-
casions, viz, once in September 1985 and once in the week of Octo-
ber 7; and that pursuant to the newspaper ad the applicants were
looking for a Mr. Jackson.105Gertner testified that he personally checked Pitts' references.106These words appear on the front of the application, and on thethird page which is designated for interviewer's use.107The parties stipulated that the application of another Noblit re-placement employee, Warren, involved one large sheet of paper fold-ed in half so that there are four printed (in green ink) pages (not
photostated) and the last page on the interviewer's page.108One of the applications of replacement worker Nelson Lynn,dated August 26, indicates that he was interviewed by Speyer.109A segment of G.C. Exh. 100, the videotape, deals with the inci-dent. It does not, however, show the collision.to preserve the telephone log so that it could be used to pros-ecute the phone callers who were making harassing phone
calls; that of the hundreds of harassing phone calls she re-
ceived Gershkovitz was the only caller she could identify but
she did not believe that was important enough at the time to
mention to anybody in the Company; and that when she
spoke to the telephone company representative providing the
information for them to conduct a trace, i.e., what type of
harassing phone calls received at what time, she didn't think
to tell the representatives that she recognized Gershkovitz as
being an individual who made a harassing call at a specified
time on a specified day. Gershkovitz denied Feder's allega-
tions both with respect to the telephone calls and what she
alleged he said when she walked out of Noblit.Gertner testified that he was responsible for the hiring ofthe truckdrivers; that Boyd did not assist him in any way in
securing the truckdrivers; that he was the person who inter-
viewed them; that he hired two truckdrivers since October
1985; that Foulk was a truckdriver and he responded to an
ad in the paper; that truckdriver David Hofkins applied for
a job and he was hired that same day, October 8; that truck-
driver Wilson Pitts applied for a job on October 7 and a
week later he told Gertner that he could start on October 28
and that was his starting date; that he took the initial inter-
view of Pitts; that he could not explain why there is a page
in the application that says for interviewers use, interviewed
by David Blair Speyer;104that he did not know who Speyeris; that the above-described page indicates interviewed by
David Blair Speyer date 10/7, 11:30 a.m.; that Pitts appar-
ently signed the application on 10/7/85; that he ``interviewed
Mr. Pitts too''; that he did not confer with anyone before hir-
ing Pitts;105that he did not recall whether Pitts' application,when he received it, had ``Highly Recommended'' written on
it;106that he did not write ``Rate 5 +'' in a circle on thefront page of the application and he had no idea what it
meant; that he did not make any notes on Pitts' application;
that he had Pitts' application on his desk along with other
applications;107that he called Pitts and asked him if he wasstill interested in the job and they set up an interview; and
that he interviewed Pitts on October 7 or a day later.Speyer testified after Gertner that he, Speyer, was em-ployed in 1985 at the law firm used by Respondent; that he
was involved with interviewing applicants for jobs at Noblit
after the strike ccmmenced;108that he interviewed between75 and 100 applicants at the Treadway Motor Lodge Motor
Inn on Roosevelt Boulevard, Philadelphia; that he filled out
the third page, the interviewer's sheet, on Pitts' application(G.C. Exh. 105; that he wrote the words ``Highly Rec-ommended Driver'' on the upper left hand corner of the first
page, ``Highly Recommend'' in the center of the first page
and ``Rate 5 +'' on the first page with a circle around it and
that he always filled out these pertinent interviewer's sheet.A truck driven by Noblit truckdriver Ramos was involvedin a collision with a picketer's car just outside a Best West-
ern Hotel in Philadelphia on the evening of October 8.109Ramos testified that he did not tell Quinones after this colli-
sion ``[s]ee this is what you get when you mess with me.''
Quinones testified that Ramos had told him ``plenty of times
that he was going to destroy me and destroy my car''; and
that after the collision Ramos said, ``That's what the fuck
you get for following me.'' The police took Ramos into cus-
tody at the scene of collision.Dorothy Pflaumer wrote ``terminate'' on Ramos' file andlater crossed the word out. She testified that she thought
Lentz told her to take Ramos off the payroll.Lentz testified that he told Dorothy Pflaumer when Ramaswas arrested and put in jail that he should be taken off the
payroll; that what he meant was that Noblit would not pay
him while he was in jail; and that if she wrote terminate on
Ramos' personnel file she misunderstood him.On the evening of October 9 Varela was involved in anincident with Noblit truckdriver Genoa and some union pick-
ets just outside the aforementioned Best Western Hotel.
Varela testified that he was taken into custody by the police.
Part of what occurred was videotaped by Hawkins, the union
cameraman. (G.C. Exh. 100.) While it does not appear on the
film, Hawkins testified that by keeping both eyes open dur-
ing filming he saw Genoa pound on the hood of the car oc-
cupied by the picketers and he heard him yell, ``I'm going
to get your ass now and I'm going to kill you.'' The film
shows the police searching two individuals and removing ob-
jects from their person. Hawkins testified that one of the ob-
jects was a knife. Sharp testified that he was in the involved
car; that its occupants were at the Best Western Hotel to fol-
low the truck to do some ambulatory picketing; that they fol-
lowed the truck to the hotel and they were going to set up
their picketing; that the driver of the truck ran over to the
car and shook it and threatened its occupants saying that he
was going to kill them; that a Boyd captain or sergeant was
present, and the police pulled a knife out of his boot; and
that the Boyd individual was arrested at the scene.One of the vans transporting replacement employees to thedropoff point on Girard Avenue on October 11 apparentlyran out of gas. Two other vans utilized for the same purpose
accompanied it. Also, a number of picketers followed in their
cars. When the van was pushed to the side of the road a con-
frontation occurred between Boyd guards and replacement
employees on the one side, and on the other side, picketers,
which included individuals who were not employees of
Noblit/AMA. Windows in the vehicles used by both sides
were smashed. One individual suffered injuries sufficient
enough to be taken to the hospital. A few of the participants
frotheach side were arrested. And eventually all charges were
dropped. Of those present, Varela, Hawkins, and replacement
employee Linda Rollins testified about the incident. And the 375NOBLIT BROS.110Wald also testified that Boyd Security was used in prior Team-sters strikes in Philadelphia, namely, Northwest Turkey, Leaseway,
and John Wannamaker.111She testified that she was not aware in October 1985 of a listof strikers which was to be checked off if they engaged in mis-
conduct. Regarding another list, she testified that she did not recall
giving John Munro a list of names and addresses and phone numbers
of strikers; and that she would not have given John Munro a list in
her own handwriting. On cross-examination Lentz testified that
Union's Exh. 31, which is a list of seven strikers; namely, Farrell,
Terry Smith, Fisher, Nefferdorf, Quinones, Costigan, and George
Boruch, and their addresses appear to be Dorothy Pflaumer's hand-
writing; that he never saw the list before; and that he did not know
whether or not she made a list for John Munro. Quinones testified
that he gave an affidavit to the Board on October 3 in which he indi-
cated that John Munro (a) told him that he had a contract on him,
(b) told him he knew his, Quinones', address and then stated it and
(c) said to a guard ``Don't worry about him, because I am going
to get him ... I have a contract on him''; that he failed to mention,

because it slipped his mind at that time, that Munro had a listÐa
piece of paper''; that when Munro told a guard who assertedly was
attempting to engage Quinones in a physical confrontation not to
worry about Quinones because he, Munro, had a contract on
Quinones and he then opened up a piece of paper, shook it back and
forth, and read Quinones' address; that Munro was 4 to 5 feet away
from Quinones; and that Munro told Quinones more than once that
he had a contract on him and the first time, as described above, oc-
curred before the September 25 confrontation at the Girard Avenue
police station.segment of the Union's videotape (G.C. Exh. 100), dealingwith this incident was received in evidence.Meidar fired Boyd Security on October 21 after the Unionfiled a motion for contempt and Judge Avellino, as Wald tes-
tified, ``told . . . Meidar in effect to discontinue [using Boyd]
or go to jail.''110The parties entered into the following stipulations regard-ing October 22:That the signed affidavits of Carol Anderson, ElaineChilds, Blanche Creighton, Joseph Farrell, Margaret
Goral, Thomas Lavin, Burton Moore, Thomas Fisher,
Alvaro Quinones, Melvin Sharp and Maria Tumolo
were attached to the Petition for Injunction filed by the
Regional Director for the Fourth Region on behalf of
the Board on October 22, 1985 in the United States
District Court for the Eastern District of Pennsylvania.
By entering into this Stipulation, Noblit-AMA are not
admitting that any of their managers, supervisors or em-
ployees knew that the affidavits of the above persons
were attached to said petition. [(G.C. Exh. 2.]Mr. Price: . . . [t]hat the temporary restraining orderwas entered on October 22, 1985 and although that wasscheduled to expire 10 days later, that was extended for
some period of time upon motions by the Regional Di-
rector.The hearing on the petition for the 10 day injunctionwas extended over quite some period of time and when
the second deadline after the first extension expired, it
was not extended again but the injunction was entered
shortly thereafter. And the Judge had indicated to the
parties that if there are any problems in the short pe-
riod, that to bring it to the attention and then take some
steps.But there was a temporary restraining order enteredon October 22nd which was in effect for some period
of time and there was a short gap between that injunc-
tion entered on November 21st. Although [as] I said the
Judge indicated that he would take steps, entertain a pe-
tition for any problems that would occur in that short
gap.Ms. Joseph: Yes. Just so it is clear on the record,this is the injunction vis a vis the Union, Your Honor,
that forced a consent decree concerning the Employer
too. What we are talking about here is just concerning
the union.On October 23 Meidar appeared before Judge Avellino ad-vising him that Noblit/AMA had replaced Boyd with a new
security firm. Meidar testified that while he was in the court-
room that day he had the following conversation with Yeo-
man:... he came to me and said something to the effect
that why don't you get rid of those scumbags. They are
temporary employees anyhow. And we assure you that
once we have a contract, we will not strike you. And
my reply was to him that I object to his language. They
are not scumbags. And he might use another word. Iam not trying to be precise whether he used scumbagor a similar word. It is difficult for me to remember.And I said I object to your language and in additionto that, they are not temporary. They are permanent and
I would be very happy to talk to you anytime and sit
and negotiate anything you wish. And he said to me it
is not up to me to negotiate. Why don't you call John
Morris. And I said well John knows my number, he can
call me. And he said to me you call John and I said
okay, I will call John. And we called John and nego-
tiated thereafter. Nothing came out of it but it was the
beginning for a new wave of negotiation.Dorothy Pflaumer testified that in late October 1985 shebecame aware of a box where written notations of alleged
picket line misconduct could be placed; and that she did put
something in the box.111Griffiths testified that sometime after the Federal Court In-junction, October 22, a box was set up and those working
in Noblit were instructed to put in the box written statements
regarding their observations of strikers who violated the in-
junction.Griffiths also testified that a list of strikers was passedaround and she and others working at Noblit were supposed
to check off the names of people who they saw acting in an
unlawful manner; and that there was a memo at the top ofthe list with instruction.Covey testified that Obergfell told him that the supervisorswould get together and review the list of strikers and discuss
some of the people they had complaints about; that when he
saw the list of strikers it had checkmarks; that he and
Hulyeau and some of the supervisors got together and they
agreed regarding who they saw in the crowd at the Girard
Avenue police station on September 26; and that he didn't
recall whether the name of Melvin Sharp came up; and that
while he told someone in Noblit/AMA management about
the incident with Melvin Sharp he could not recall whether
he did so in 1985. 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
112Subsequently Gormley testified that he was supposed to checkoff anyone he saw commit an unlawful act on the line and the cause
for dismissal may have come later.113Burton Moore; Lossie Hicks, John Humbart, Maria Tumolo,Thomas Fisher, Andrew Juhas, Rosanne Rafferty, Warren Nash, Pat-
rick Nefferdorf, Ernst Dicken, Juanita Lupton, Joseph Adams, James
Skea, Jr., Eberton Mills, Thomas Quinn, Harry Costigan, Melvin
Sharp, Theresa Boyle, Carol Anderson, Michael Rosato, Joseph
Farrell, Carl Gershkovitz, Lois Etheridge, Suzanna Floyd, Suzanna
Petrella, Brenda Hepworth, George Boruch, John Krzywicki, AlvaroQuinones, Winnefred Wall, Alford Mayer, Rosemary Murphy, Ray-
mond Barthelomew, Elain Childs, Susan McDonald, Vivian
Russikoff, Angela Dominges, Joslyn Dean, Thomas Greene, George
Harris, Anna Maria Albertson, Ben Sendler, James Scanlon, Mar-
garet Goral, Dolores Hart, Elsie Kuzinski, Thomas Lavin, Alice
Revis, James Zinc, Heather Hurvitz, Terry Smith, Marion Shields,
Pat Noblit, Maryann Babiarz, Alice Revis, David Robinson; Rose
Marie Kashow, and Jeanette Kueny.114Zimmerman earlier gave similar testimony. Meidar, Lentz, andGertner testified about specified employees hired during or after Oc-
tober 1985.Obergfell testified that he met with the supervisors whowork for him namely, Covey, Lichtenfield, and Gertner, re-
garding the list of strikers,Gertner testified that he knew a list of strikers existed but``we were not supposed to do anything with it''; that he did
not put a checkmark next to anyone's name on the list; that
he was never instructed to do anything with the list; and that
Obergfell never spoke to him about the list.Gormley testified that after the September 26 incident,while he was waiting at the picket line, striker Melvin Sharp
told him, ``We will get your other eye''; that when the list
of strikers was circulated he checked off Sharp's name; that
he did not recall whether he reduced the incident to writing;
that after he put a checkmark on the list he told one of
Noblit's attorneys about the incident but he could not recall
when he told the attorney, where he told the attorney, or who
contacted whom; that he told some one from Noblit or from
the law firm; that when the list of strikers was circulated he
was instructed to check off any employee on the list who
committed acts on the line that would be cause for dis-
missal;112and that when Sharp made the statement Obergfellwas in the car. Sharp denied ever making any statement to
Gormley about getting his other eye.The following letter (G.C. Exh. 59) was hand delivered:October 25, 1985Mr. Alan Lentz
Vice President, Finance
Noblit Brothers, Inc.
2055 Richmond & Norris Streets
Philadelphia, Pa., 19125Dear Sir:Please be advised that Teamsters Union Local No.115 hereby makes an unconditional offer to return to
work on behalf of all the employees of Noblit Brothers,
Inc. and A.M.A. Manufacturing Corporation who are
within the bargaining unit represented by this Local
Union.In view of this unconditional offer, the strike againstNoblit and A.M.A. is now terminated. All employees
will report to work at their normal starting time on
Tuesday, October 29, 1985.If you have any questions, you may contact the un-dersigned.Sincerely,Joseph YeomanPresidentTeamsters Union Local No. 115The parties stipulated that after October 28 specified em-ployees113filed for unemployment compensation benefits.Some involved reopened claims for those who were on layoffbefore the strike.When asked why he didn't discharge the replacements torehire the strikers Meidar testified as follows:Because I made a commitment. I had an obligation.Early on when the strike started, I was hoping, I was
probably naive to a point, that the strike would be a
very short one. Also I was reassured by the union
members and leaders that it was going to be a long
strike. Early on I thought it was going to be a short
strike and my intent was to bring people on a tem-
porary base.But once the violence started, and once I recognizedthat I had to make a commitment to the people, other-
wise they all going to leave, the situation changed and
they become permanent.Also, he testified that since the Union wrote the letter offer-ing to return to work the Company has not hired any new
employees in any positions formerly occupied by union per-
sonnel.114By letter dated October 28 (G.C. Exh. 60) Meidar re-sponded to the Union's offer as follows:Dear Mr. Yeoman:This letter is in response to yours of Friday, October25.You are to be informed of the following. First, allpositions are filled. However, we are mindful of the
rights resulting from your unconditional offer of rein-
statement and will act according to the law.As you are the agent for the union, we would appre-ciate your notifying your members not to report to
work unless and until notified otherwise. They will not
be allowed to enter the premises on Tuesday, October
29, 1985.We are somewhat confused by your October 25,1985 letter and what followed it. Your letter stated that
``the strike against Noblit and A.M.A. is now termi-
nated.'' However, there was picketing Friday night, Sat-
urday, and Sunday and this morning. If the strike is
over, why is there picketing? Second, we have received
many reports that your members have declared that
they would come in and destroy the Company from
within; also that they would get even with management,
especially the warehouse management, with the result
that the latter would be forced to leave. These hap-
penings appear to us to be inconsistent with your writ-
ten declaration that the strike is over. 377NOBLIT BROS.115Counsel stipulated to the authenticity of the document.116Anderson, Childs, Costigan, Creighton, Farrell, Thomas Fisher,Hepworth, Hurvitz, Lupton, Warren Nash, Nefferdorf, Quinn,
Quinones, David Robinson, Sharp, Terry Smith, Tumolo, and Wall.117The list was marked for identification as R. Exh. 193. It wasnot received in evidence since albeit it was covered in General
Counsel's subpoena it was not produced until after General Counsel
rested. This matter will be dealt with more fully infra. It is sufficient
here to note that the exhibit was placed in the rejected exhibit file;
that certain of the individuals on the list have a checkmark next to
their names (it appears that all of the checkmarks were made with
the same felt-tip marker and possibly by the same person); that the
margin contains, next to certain of the names, a word or words suchContinuedWe look forward to meeting you soon to enter intoa new collective bargaining agreement, including a
strike settlement agreement.The Union responded as follows (G.C. Exh. 61):October 30, 1985Dear Mr. Meidar:I am in receipt of your letter of October 28, 1985concerning this Local Union's unconditional offer, on
behalf of each and every employee in the bargaining
unit of Noblit and AMA, to return to work. You indi-
cate in your letter that the employees will not be rein-
stated at this time.Please be advised that as unfair labor practice strik-ers, the employees are entitled to immediate reinstate-
ment. In addition, it is our understanding that no per-
manent replacements were hired. On this basis also, the
employees are entitled to immediate reinstatement even
if you consider them to be economic strikers. In any
event, they are entitled to immediate reinstatement and
your failure to recognize that will subject you to further
penalty of law, including but not limited to back wages
and benefits.You further raise in your letter some concerns aboutthe striking employees if they were to return to work.
You may rest assured that the employees would per-
form their work, as always, to the best of their ability
and would not engage in any untoward conduct. Indeed,
we request that you provide us with information as to
the basis of your assertions to the contrary since we be-
lieve that those assertions are both unfounded and un-
true.In addition, the Local Union requests that you pro-vide it with the names and addresses of the replacement
employees, as well as their date of hire, job classifica-
tions and rates of pay and all benefits.Finally, the unconditional offer of reinstatementmade on behalf of the employees still stands. Your fail-
ure to act in accordance with the law in response to that
offer is unfortunate and indicates a very real desire to
prolong this situation. Nonetheless, the Union is pre-
pared to resume negotiations and we ask that you con-
tact us so that we may arrange a mutually convenient
time to meet.Very truly yours,John P. MorrisSecretary TreasurerUnion Local No. 115Striker Costigan filed a claim for unemployment insuranceon October 30. (G.C. Exh. 106.) The second page of the ex-
hibit is the Employer's statement. In it Lentz checked off the
yes box indicating that he anticipated rehiring this individual.
Lentz dated the statement November 5. The statement refers
to a letter,115also attached, from Lentz dated November 5which reads as follows:Interstate Claims OfficeOffice of Employment SecurityP.O. Box 3561Harrisburg, PA 17121Subject: Unemployment Compensation Requests
This employee's unemployment is due to a strike thatbegan on September 4, 1985. As a result of the strike,
all positions have been filled by other employees. At
the present time, no positions are available because of
the strike. On October 25, 1985, the union, Teamsters
Local No. 115, made what it called an ``unconditional
offer to return to work'' effective on October 29, 1985.
This is not a valid or bona fide offer. The union did
not state the terms under which its members would be
willing to return to work. On October 28, 1985, the em-
ployer wrote to the union and advised them, among
other matters, that it looked forward to meeting with
the union to enter into a new collective bargaining
agreement, including a strike settlement agreement. No
such agreement has been reached and the strike and
picketing has continued.Meidar sent the following letter (G.C. Exh. 62) to theUnion on November 4:Dear Mr. Morris:This has reference to your letter of October 30, 1985.I do not agree that this is an unfair labor practicestrike. For your information, the current wage scales
exist:Noblit WarehouseÐ$6.00/hour to $7.00/hourA.M.A. Mfg. Co.Ð$6.00/hour
Noblit OfficeÐ$6.00/hour to $8.125/hourContrary to your statement, no replacement workerswere hired on a temporary basis.Because of threats, intimidation, and actual violenceoommitted by the strikers against the replacement
workers, I cannot comply with your request to provide
you with the name and addresses of the replacement
workers.I do not feel it appropriate to discuss the balance ofyour letter at this time.Eighteen employees116who went out on strike receivedthe following one-sentence letter (G.C. Exhs. 9±26, respec-
tively) dated November 5, signed by Lentz: ``This is to no-
tify you that you are not eligible for reinstatement in your
job due to serious strike misconduct.''With respect to these letters Lentz testified that he cir-culated a computer printout list of all employees who had
been employed prior to the strike;117that the list was cir- 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
as ``threats'' ``cursing'' ``spit'' or ``throwing'' all in the same hand-writing (Lentz apparently made all of these notations); and that, as
at least one witness who saw the list testified, there were no signa-
tures or initials on the list of the person who allegedly complained
about the misconduct.118Costigan, Creighton, Hurvitz, Dave Robinson, Quinn,Nefferdorf, Sharp, and Tumolo. On redirect, counsel for Respondent,
utilizing letters Lentz sent to the office of Employment Security re-
garding unemployment compensation requests, had Lentz testify that
Sharp, quoting from the letter, R. Exh. 197, ``made threats upon the
safety and well being of management personnel at various times dur-
ing the strike''; that Creighton, again quoting from a similar letter,
R. Exh. 198, ``threw objects, cursed and spat at other employees at
various times during the strike''; and that Nefferdorf and Quinn,quoting from similar letters, R. Exhs. 199 and 200, respectively,
``physically assaulted employees of the firm and made threats on the
well being of others.'' The body of the letters, treated in this note,
are the same as that set forth above regarding Costigan except that
they contain two additional paragraphs. One is the language quoted
in this note. The other reads the same for each of the individuals
specified, namely, ``In addition, if there were vacancies, this par-
ticular employee would not be entitled to re-employment because of
willful misconduct engaged in during the strike.'' Lentz also testified
that Costigan might have been declared ineligible for reinstatement
for making antisemitic remarks to Meidar but he did not remember.119Lentz testified that he was aware Ramos allegedly ran intoscmeone's car; that Ramos was arrested and incarcerated; and that
Noblit posted bail for Ramos.culated to the supervisors and then to employees and ``theywere asked to check off the names of those they felt had en-
gaged in any kind of illegal or threatening activity''; that he
did not specify what kinds of illegal or threatening activity
was to be considered; thatWhen the list came back to ... [him] ... [he] then
interviewed the supervisors and the various employees
to determine what activity they had witnessed to or had
happened to them and then based on that ... [he] de-

termined who [to] send the letters to;that he sent the letter to Childs for one reason, namely, thatshe said to him ``we know where you live''; that he sent the
letter to Anderson because Stojak complained to him that
Anderson spit on her and cursed at her on September 25 and
there were no other reasons; that he did not remember who
he spoke to about specified employees and, without referring
to the list, he could not remember why he sent them a let-
ter118that be believed Gertner complained about JosephFarrell regarding the incident at Northern Metals when a
truck window was smashed or possibly regarding an incident
or incidents at Consolidated Freightways; that a letter was
sent to Tom Fisher because he hit Obergfell on September
26 and because he was involved (Lentz oould not say how)
in the incident at Northern Metals where truck windows were
broken and van keys were stolen and the incidents at Con-
solidated Freightways; that a letter was sent to Hepworth be-
cause Griffiths told him that Hepworth admitted to her (sub-
sequently Lentz testified that he was told Hepworth either
admitted or didn't deny it) that she, Hepworth, had made the
phone calls to tie up the switchboard; that there is no evi-dence from the telephone company that Hepworth was in-volved in tying up the switchboard; that John Munro told
him that Lupton hit him on September 25; that he made the
decision on who was ineligible for reinstatement without dis-
cussing the specific employees with Respondent's law firm;
that he spoke to Ramos about Quinones and the alleged
shooting incident and apparently, as indicated above, he saw
the ``[s]everal dents'' in the side of the trunk;119that Santosreceived a letter as a result of her involvement in the incident
where allegedly Anderson threatened and spit on Stojak; that
Terry Smith received a letter because he, Lentz, was told by
Gertner and Obergfell that Smith was involved with Tom
Fisher in hitting Obergfell and in the incidents at Consoli-
dated Freightways and Northern Metals; and that Wall re-
ceived a letter because Dorothy and Regina Pflaumer told
him Wall threatened the former's grandson.While the above-described alleged misconduct occurredsometime before November 5, Lentz explained that he waited
until November 5 to notify certain employees that they were
ineligible for reinstatement becauseWell, until then, first we were very busy and I didn'thave the time to do it but we had talked about it.Secondly, after the unemployment claims were filed,we were advised that the onlyÐthat a good defense
against paying unemployment claims were to describe
to the unemployment bureau that these people had been
guilty of strike misconduct and were not eligible to re-
turn to work.That was why we picked that time to write those let-ters.I only had, as a matter of fact, three or four days todo it because of the time span. You have to answer
those unemployment requests within three or four days
after you get them, so it was done rather quickly.Meidar testified that he thought he mentioned the above-described driving incident with Quinones to Lentz; and that
he was sure he told Lentz about the antisemitic remarks of
Tumolo and Costigan in September 1985.Hepworth testified that during the strike she did not at anytime make repeated phone calls to Noblit/AMA's switch-
board and she never told any fellow employee or anyone in
Noblit/AMA management that she did so. Subsequently, dur-
ing the trial herein one of the counsel for Respondent stated
that since the only evidence Respondent had regarding
Hepworth's alleged misconduct was inadmissible hearsay
evidence, Respondent was willing to withdraw the letter of
notification to Hepworth of ineligibility for reinstatement.On November 12 Morris sent the following letter (G.C.Exh. 63) to Meidar: 379NOBLIT BROS.120Lentz testified that the assets of AMA were sold the last weekof November 1985; and that before the strike AMA had about 35
bargaining unit employees with between 7/10 on layoff.121U. Exh. 17 is the Notice of Determination by the PennsylvaniaDepartment of Labor and Industry Office of Employment Security.122Replacement switchboard operator Suida testified that aboutthree or four times a day someone would come to pickup an order;
and that when the customer came in for an order she would call
someone from the warehouse and they would get it and bring it to
``the front.''Dear Mr. Meidar:I have reviewed your letter to me of November 4,1985. I am somewhat surprised by some of the com-
ments that you have made therein.In particular, your assertion that no replacementworkers were hired on a temporary basis is somewhat
hard to fathom. It is our understanding that the replace-
ment employees were hired on a temporary basis. We
specifically request that you provide the local union
with information to support your oontrary contention.With respect to the status of the strike we must ex-press our total disagreement with your view that the
union is not engaged in an unfair labor practice strike.
To the contrary, the strike was precipitated by the com-
pany is [sic] unfair labor practices. It has been pro-
longed by those unfair labor practices.It appears to the local union at this time that you aresimply engaging in union busting. Throughout the last
two months, the local union has been prepared to meet
with you in order to reach a fair and equitable collec-
tive bargaining agreement. It is obvious at this point in
time that you do not desire to reach such an agreement.
Indeed, your refusal to reinstate the striking employees
based in their unconditional offer, an offer that still
stands, only leaves us with the impression that your ac-
tions throughout have not been taken in good faith.The local union is desirous of reaching a fair solu-tion here. The lack of good faith exhibited by the com-
pany, however, together with the discharge of the strik-
ing employees and the refusal to lawfully respond to
the unconditional offer to return to work, makes such
a resolution doubtful. Nonetheless, the local union will
continue to negotiate in good faith in an attempt to re-
solve this dispute.With respect to the first negotiating session held after thestrike began, November 14, Lentz testified that the Union's
proposal (R. Exh. 192), among other things, called for no
changes in the contract language, wage increases of 60 cents
the first year, 60 cents the second year, and 60 cents the
third year; that Wald asked the union representatives if they
were willing to return to work at the rate Respondent was
then paying replacement workers; that the only response
Wald received was the above-described union proposals; and
that Union Vice President Sheahan asked if AMA had been
sold and when he was told it had not he said that he did not
want AMA to be sold.120Respondent's position statement signed by Respondent'sAttorney Price dated December 2 was received. (G.C. Exh.
104.) It provides the alleged reasons why 19 of the strikers
were denied reinstatement, and it is attached as Appendix B.While Respondent first opposed the granting of unemploy-ment compensation claims to all employees who filed, Lentz
testified that Respondent eventually withdrew their appeal of
the granting of these benefits.121In February 1986 Alex Able, Meidar's brother-in-law, wasplaced in charge of telemarketing, in addition to being thesupervisor of computing and customer service. At that time,according to the testimony of Feder, a division occurred be-
tween telemarketing and customer service.By letter dated March 20, 1986 (G.C. Exh. 71), Lentz ad-vised Gershkovitz that he was not eligible for reinstatement
to his job due to serious strike misconduct.Additional changes which occurred after the strike beganinclude closing down what remained of the showroom and
having customer service take the telephone calls from the
``will call'' customers and the people in the warehouse
picked the order. Lentz testified that Noblit expanded the
number of telemarketing phone lines to seven, with the lines
going directly to answering machines which the customer use
to place an order; that people in sales or customer service
then transcribe the order from the machines; and that Noblit
has one person designated to handle the will calls.122Gertner testified that during a recess of the trial hereinTerry Smith followed him to a shopping center on his,
Gertner's, way home; and that Smith lives in Bucks County
and would also go in the same direction as Gertner on Inter-
state 95. Smith testified that enroute to picking up his wife
he stopped in a gas station and saw Gertner in a shopping
center; that he never threatened to kill Gertner or ``kick his
ass.''At the behest of Respondent and over the objections ofGeneral Counsel and the Union the record herein was re-
opened by my order dated October 31, 1986, to allow Re-
spondent to introduce what are described as offers of rein-
statement and the rejections of the offers. It is the Respond-
ent's position that the documents, when considered in con-
junction with record evidence that ``the Union refused to
agree at the bargaining table to return at the wage rates then
paid the replacements clearly demonstrates that the offer to
return was a sham.''At the reopened hearing Lentz testified that when theswitchboard operator Suida advised him that she was leaving
he wrote to Hepworth on August 29, 1986, and September
8, 1986 (R. Exhs. 249 and 250, respectively) offering her the
job at the rate of pay Respondent were paying Suida, namely
$8.35 an hour; that by letter dated September 9, 1986 (R.
Exh. 251), Hepworth responded as follows:I am in receipt of your letter of August 29, 1986 of-fering to me a position as a Switchboard Operator at
Noblit Brothers, Inc. Since the offer is improper, how-
ever, I must decline.You indicate in your letter that the pay rate for theposition is $8.35 per hour and that some form of hos-pitalization and group insurance benefits are provided.
The letter does not indicate what, if any, other benefits
are provided, such as holidays, vacation, maternity
leave, pension, etc. In addition, the letter does not indi-
cate whether any of the terms and conditions in effect
under the expired agreement with Teamsters Local 115
remain in effect.As an unfair labor practice striker, I believe that Iathentitled to the wages and other terms and conditions 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
123Lentz indicated in the letters that if more than one person ac-cepted the position would go to the most qualified individual.124Shields, Albertson, Dominguez, Susan McDonald, RosemaryMurphy, Vivian Russikoff, Susanna Petrella, Roseanne Rafferty,
Jane Scanlon, Theresa Boyle, R. Exhs. 253 and 254, 256 and 257,
259 and 260, 262 and 263, 265, 267, 269, 271, 273, and 275, re-
spectively. Some of the recepients of this letter did not have experi-
ence on the switchboard. Since they held more difficult jobs, Lentz
testified, he believed that they could handle the job.125R. Exhs. 255, 258, 261, 264, 266, 268, 270, 272, 274, and 276,respectively. The body of the first four of the above-described letters
declining the offer reads the same as Hepworth's above-described
September 9, 1986 letter. Beginning with the fifth above-described
letter declining the offer, the body of the remainder (except for the
date specified in the first paragraph) read substantively as follows:I am in receipt of your letter of September 17, 1986 offeringme a position as a Switchboard Operator at Noblit Brothers, Inc.
Since the offer is improper, however, I must decline.You indicate in your letter that the pay rate for the positionis $8.35 per hour plus the fringe benefits that you outlined in
your letter. You further indicate that other benefits previously
offered under the collective bargaining agreement with Local
115 are no longer being offered, and in fact, none of the terms
and conditions of the expired agreement have remained in effect.The law has accorded me certain rights as an unfair laborpractice striker who has made an unconditional offer to return
to work. Therefore, I believe that I athentitled to an offer of re-
instatement that is substantially equivalent to the wages, bene-
fits, and other terms and conditions that were in effect under the
collective bargaining agreement with Local 115. Since the wages
and other benefits are substantially below those set forth in the
collective bargaining agreement, I believe that your offer is not
a proper one.Subsequent letters modified the last sentence of the letter with ``andbecause the job you have offered to me is not substantially equiva-
lent to my former position as a Computer OperatorÐCustomer Cred-
it'' or ``Customer Billing'' or ``Order Processor'' depending on the
position the employee held before the strike.126William Domaradski, Jr., Tollevsen, Rosato, Joseph Adams,Raymond Bartholomew, George Boruch, Joslyn Dean, Ernest Dick-
ens, Thomas Green, George Harris, Andrew Jahas, John Krzywicki,
Lazarus, Alford Mazer, John Munford, Ben Sandler, Denis Stasen,
and Burton Moore, R. Exhs. 277, 279, 281, 283, 285, 287, 289, 291,
295, 297, 299, 301, 303, 305, 307, 309, and 311. Other than
Domaradski none of the recipients of this letter had previously per-
formed janitorial work at Respondent.127The involved janitor, Matt Williams, was never fired and therewere no warnings or notations of disciplinary action in his personnelfile. Lentz testified that Williams had an attendance problem. The
first paragraph of the body of Respondent's letter reads ``We may
soon have an opening for the position of janitor. The position pays
$7.50 per hour plus fringe benefits as outlined below.''128R. Exhs. 278, 280, 282, 284, 286, 288, 290, 292, 294, 296,298, 300, 302, 304, 306, 308, 310, and 312. In each of the letters,
the employees take the same position as taken in the letter described
above with some modifications to speak to the question of whether
the position is substantially equivalent to specified positions, i.e.,
showroom salesmen or to speak to specific circumstances, i.e., the
fact that Stasen was under a doctor's care, still receiving workers'
compensation and was not able to resume employment at that time.129Ben Sendler, Dean, and Moore. R. Exhs. 313, 315, and 317,respectively. The first paragraph of the body of the letters reads:
``We have an opening for that position of Receiver/Fork Lift Oper-
ator. me position pays $9 per hour plus fringe benefits as outlined
below.'' The last sentence of the second paragraph of the letters
states ``if I do not hear from you by ... September 26, 1986, I

will assume that you are not interested in the position.''130R. Exhs. 314, 316, and 318, respectively. The letters read basi-cally the same as the other registered letters as set forth supra, with
obvious changes regarding the position and rate of pay. Also, each
of the letters indicates that Respondent's requirement that the em-
ployee respond within 1 day is unreasonable.that were in effect under the collective bargainingagreement with Lccal 115. Since the wages and other
benefits you have offered are substantially below those
set forth in the collective bargaining agreement, I be-
lieve that your offer is not a proper one [;]that he subsequently forwarded a letter to Hepworth on Sep-tember 12, 1986 (R. Exh. 252), answering some of the ques-
tions she had raised in her letter of September 9, 1986; that
he did not receive a response fram Hepworth to the above-
described September 12, 1986 letter; that he then wrote let-
ters to all the relief operators offering them123the positionat the same pay;124that each one declined the offer in a sep-arate letter;125that on September 16, 1986, he wrote to mem-bers of the bargaining unit about a possible opening in a
janitorial position126because ``we had a disciplinary problemwith the existing janitor and we felt he might have to be re-
placed'';127that each of the recipients of this letter wroteback declining what each characterized as an improperoffer;128that a forklift operator position opened up when Re-spondent had to terminate an employee who was a forklift
operator; that he sent out letters dated September 24, 1986,
to individuals who had previously been in the receiving de-
partment;129and that each of the recipients of these letterswrote back declining what each characterized as an improper
offer.130B. AnalysisAs noted above, the complaint alleges that Respondent un-lawfully transferred the work of taking telephone orders and
answering certain customer inquiries regarding the status of
orders and billing from unit members to unrepresented em-
ployees, without prior notice to the Union and without hav-
ing afforded the Union an opportunity to negotiate and bar-
gain with respect to such acts and conduct and the effects
of such acts and conduct.General Counsel, on brief, argues that Respondent insti-tuted numerous changes in its operations which resulted in
a significant loss of unit work; that Respondent failed to no-
tify the Union that it was transferring telephone sales, which
accounted for about 60 percent of the show room employees
work, out of the showroom; that transferring the telephone
sales from the showroom did not turn upon a fundamental
change in the nature and direction of Respondent's business
since it still sells to customers directly from its facility; that
while WMOs, which at one time accounted for 20 to 25 per-
cent of the 10±15 unit clericals' workday, had decreased
since the first few months of 1985, they completely dried up
when during the summer of 1985 Respondent trained its
``customer service/telemarketers'' to research WMO calls on
the computer terminals in their cubicals while they had cus-
tomers on the phone; that the new customer service-tele-marketers were not even aware that unit clericals had pre-
viously researched WMO calls, and the former asked the lat-
ter where to locate needed information; that while the unit
clericals were able to fill the time they usually spent on
WMOs with cross-training and cleaning customer files, such
tasks would eventually end and layoffs, would no doubt re- 381NOBLIT BROS.131G.C. Br. p. 44. It is pointed out by General Counsel that theUnion filed the charge on September 10. G.C. Exh. 1.132Respondent argues that its decision to utilize a computer fallswithin the scope of nonmandatory decisions established in Otis Ele-vator Co., 269 NLRB 891 (1984), which, as pertinent, spoke tolabor-saving machinery. Also, Respondent argues that since the
charge was not filed till September 10, under Sec. 10(b) this part
of the complaint is barred to the extent it seeks to remedy any al-
leged unfair labor practices occurring prior to March 10.133R. Br., p. 44.134In the alternative Respondent argues that if this was a unilateralchange it had nothing to do with labor costs and under Otis, supra,a decision to change methods of sales is not a mandatory bargaining
subject.sult; that even if the customer service representatives startedusing a computer in December 1989 to research WMOs, the
WMO sheets continued to be posted for union clerical re-
search through March 1985, and when the unit clericals no-
ticed that the decrease was not merely temporary they com-
plained to the Union and Respondent's management; that
Section 10(b) of the Act does not begin to run until the ag-
grieved party is put on clear and unequivocal notice; that
here there was a continuing unfair labor practice because de-
spite the repeated requests through the spring and summer of
1985 to return the unit work, Respondent continued to trans-
fer more and more unit work to its unrepresented employees;
that the unit billing clerk employees lost work because dur-
ing the summer of 1985 Respondent made unilateral changes,
namely, new ``customer service/telemarketers'' bypassed the
billing clerks and either transferred billing problem calls di-
rectly to Zimmerman or left messages regarding these calls
in his bin, and installed five 800 lines three of which by-
passed the switchboard and resulted in Zimmerman receiving
billing problem calls instead of the billing clerk; that the bill-
ing clerks cross training and make-work project of cleaning
out customer files would have ended at some point and lay-
offs would have occurred; that Michael Seidelman's meeting
with and letter to Union officials regarding the reduction of
the showroom did not result in a waiver of the Union's right
to bargain about the elimination of unit work because it had
no real notice that such action by Respondent was imminent;
that once the Union became aware of the unilateral transfer
of bargaining unit work it protested and demanded without
success both before and during collective-bargaining negotia-
tions that the work be returned to the unit; that, as Sheahan
testified, at the strike vote meeting on August 30 Morris told
employees:They got these people that they call this tele-marketing operation doing the work of Local 115. As
you know, they have been taking this work away in bits
and pieces all summer, and now they are in a position
that this is going to be a permanent arrangement from
their viewpoint and they are not even going to negotiate
with us on that point, and it is our judgment that not
negotiating with us on that bargaining unit work is an
unfair labor practice on their part and we are going to
file charges, and we are going to have an unfair labor
practice strike.131The Board has held (a) that if an employer's unfair labor
practice causes or prolongs a strike, the strike is an unfair
labor practice strike even though other issues may be in-
volved, and (b) the employer's unlawful conduct need only
play a part in the employees' decision to strike or continue
to strike for the strike to be considered an unfair labor prac-
tice strike; and that while the employees and the Union were
concerned about Respondent's contract language and eco-
nomic proposals, a significant factor in the decision to strike
was Respondent's unilateral transfer of bargaining unit work
to unrepresented employees.On brief, the Union contends that Respondent dem-onstrated union animus with the surreptitious nature of its
unilateral changes considered in the light of its hiring a secu-rity firm and seeking replacements before the expiration ofthe contract and, therefore, it cannot rely on the defense of
First National Maintenance Corp. v. NLRB, 452 U.S. 667(1981); that consequently this case does not involve merely
a question of whether the decision to resume bargaining unit
work was solely a managerial decision; and that if the Re-
spondent's failure to discuss the telemarketing issue or the
unilateral changes and their impact on the bargaining unit are
determined to be unfair labor practices within the meaning
of the Act it should necessarily follow that the resulting
strike commencing on September 4 is deemed to be an unfair
labor practice strike from the beginning.Respondent, on brief, contends that it did not engage inany unfair labor practices prior to the commencement of the
strike; that Noblit had no duty to bargain over the alleged
changes because the de minimis changes had no demon-
strable adverse effect on the bargaining unit employees and
they were not motivated by labor costs; that customer service
representatives began using the computer to perform WMO
inquiries in December 1984132and even before that theyoften did their own WMO searches; that the firing of
Eckstein and the reduction in the amount of time it took to
ship merchandise caused the additional decline in WMOs
and the decline was totally unrelated to the hiring of the tele-
marketers; that the claim of Albertson and Tumolo that they
received 40 to 50 calls a day dealing with customer inquiries
regarding billing is belied by the telephone logs (G.C. Exh.
72), which show that for the first 4 months of 1985 they
handled only a few calls a day, generally averaging around
five each; that the installation of the toll free lines had abso-
lutely nothing to do with saving labor costs but rather was
motivated solely by a desire to generate more sales; thatthe discontinuance of incoming sales calls to the show-room was a foreseeable outgrowth of the basic under-
lying change of reducing the showroom to a pick-up
counter. Since Noblit had sought and obtained the
Union's consent before reducing the showroom to a
pick-up counter, there is no basis for complaining that
the foreseeable consequences of such agreed upon
changes were unlawfully implemented unilaterally;133that the discontinuance of the incoming sales calls to the
showroom did not contribute in any way to Tollevson's lay-
off but rather it was the shrinking of the showroom thatcaused his transfer to the warehouse and the slowdown in the
warehouse that caused his layoff;134that there was no dutyto bargain over the discontinuance of telephone sales calls to
the showroom since this function always rested primarily
with the customer service representatives; that the burden is 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
135Gershkovitz' testimony that he saw R. Exh. 235, the mailer di-recting customers to place orders by phone with the customer service
department, before the trial herein, negates any hint that this may
have been fabricated for the trial.136Sec. 8(d) defines the duty to bargain as ``the performance ofthe mutual obligation of the employer and the representative of the
employees to meet at reasonable times and confer in good faith with
respect to wages, hours and other terms and conditions of employ-
ment ....'' Sec. 29 U.S.C. §158(d).
on General Counsel to place evidence in the record of acausal link between the strike and the alleged unfair labor
practices in order to establish that the strike was an unfairlabor practice strike; that the reference in the picket signs to
alleged unfair labor practices occurred only some time after
the strike began and, therefore, the allegation of an unfair
labor practice strike was an afterthought; that the Union
wanted to obtain for laid-off AMA employees an opportunity
to work in Respondent's only area of expansionÐtele-
marketing; that the Union waived the right to bargain over
the loss of telephone orders and billing complaint work by
failing to make a timely demand for bargaining; and that in-
stead the Union demanded that Respondent disregard the will
of the telemarketers themselves, whom the Union had been
unable to enlist into the Union, and force them into the bar-
gaining unit without even any election.The showroom was once reduced in size long beforeMeidar purchased Respondent and that reduction did not re-
sult in any unit member being adversely affected. Contrary
to Respondent's assertions, Michael Seidelman did not put
the Union on notice in April 1985 regarding the extent of its
most recent actions with respect to the showroom. And its
argument that the Union should have anticipated the outcome
begs the question.An employer violates Section 8(a)(5) of the Act when, ab-sent waiver by the appropriate bargaining agent of its em-
ployees, it takes unilateral action with respect to matters
which affect its employees' terms and conditions of employ-
ment which are mandatory subjects of bargaining, without al-
lowing the bargaining agent a meaningful opportunity to bar-
gain about the change or alteration. Armour Oil Co., 253NLRB 1104, 1119 (1981).Was the transferring of the telephone orders previouslyhandled by the showroom a mandatory subject of bar-
gaining? Before the involved reduction, Noblit, with its
showroom, competed with its own local retail hardware cus-
tomers. Inventory was displayed for the customer to see.
Someone could walk into the showroom and purchase the
products Respondent sold. The showroom personnel were
there to service the walk-in and will-call customers. show
room employees, along with customer service representa-
tives, also handled telephone orders. There is conflicting evi-
dence with respect to the importance of taking telephone or-
ders by show room employees vis a vis their waiting on cus-
tomers who were in the showroom. The evidence shows that
when there were a lot of people in the showroom a light
would be turned on which signaled the switchboard operator
not to send anymore telephone order calls to the showroom.
On the other hand, management witnesses testified about
irate customers complaining about having to wait to be
helped while showroom personnel took telephone orders.
Documentary evidence demonstrates that showroom per-
sonnel were expected to take telephone orders and they were
expected to handle both the telephone orders (if necessary
just answering the phone getting a name and number so as
to be able to call back later) and the customers in the show-
room. Only when it became impossible to perform both of
these functions was the ``eternal'' light turned on.But while taking telephone orders was an important partof the show room employees' job, this function was shared
with customer service representatives. Indeed there is testi-
mony and documentary evidence that fielding such calls wasthe primary responsibility of customer service representa-tives.135After Meidar purchased Respondent a decision was madeto deemphasize Respondent's retail showroom. Will-call cus-
tomers were required to call in their orders 24 hours in ad-
vance of pickup. The size of the showroom was reduced so
that inventory was no longer displayed as it had been in the
past. As Michael Seidelman indicated in his April 9 letter to
Morris, what was a showroom would become a ``pickup type
of showroom counter on a wholesale level.'' In other words,
the nature of this aspect of Respondent's operation changed.
With this change there was noneed for four employees. In-
deed there wasn't sufficient space in the pickup area for four
employees. Two were sent to work in the warehouse. These
two transfers were the result of a change in the nature and
size of this aspect of Respondent's operation. While the
Union was put on notice about the change it was not notified
that the change would result in one employee being trans-
ferred and another eventually being laid off. Also, the Union
was not notified that the telephone orders would be trans-
ferred to customer service representatives/telemarketers. As
noted above, however, Respondent argues that Tollevson's
layoffs in no way was the result of the transfer of telephone
orders; that this transfer was foreseeable consequence of re-
ducing the showroom to a pickup counter; and that the Union
consented to the reduction. While it might be stretching it to
say the Union consented, the Union was placed on notice
that there would be a change in the nature of this aspect of
Respondent's operation. The Union did nothing regarding
this matter. As asserted by Respondent's witnesses the even-
tual discontinuance of sales calls to the showroom had noth-
ing to do with labor costs. The discontinuance of these sales
calls was not a mandatory subject of bargaining within themeaning of Otis Elevator Co., supra, in that that case specifi-cally excluded from Section 8(d) of the Act those of manage-
ment's decisions which deal with changes in the method of
sales.136It is argued by the Union that the record demonstratesunion animus on the part of Respondent. Contrary to Re-
spondent's contention on brief, Dominquez did testify that
she told someone of the conversation she allegedly heard be-
tween Meidar and Michael Seidelman. But the person she al-
legedly told, Sheahan, never corroborated this at the trial
herein notwithstanding the fact that he did testify that when
union representatives were first introduced to Meidar he said
``[i]ts always wise to know your enemy.'' If she had relayed
what she allegedly overheard to Sheahan it is hard to believe
that neither he nor someone else on the Union's negotiating
team would not have reiterated these remarks during negotia-
tions. It is my opinion that when all that occurred is consid-
ered, Meidar did not make these remarks. And the Union's
assertion that Respondent's hiring a security firm and seek-
ing replacements before the contract expired when consid- 383NOBLIT BROS.137Since WMO forms were posted through March 1985 and Re-spondent has not shown that it gave notice in December 1984, its
Sec. 10(b) of the Act statute-of-limitations argument must fail.138While General Counsel points out on brief that Stojak testifiedthat she researched four or five WMO calls a day in August before
the strike, Stojak testified that a majority of those calls could be an-
swered from the computer terminal.139General Counsel argues that since three of the toll-free linesbypassed the switchboard operator, all billing calls which bypassed
the switchboard operator would have been directed to Supervisor
Zimmerman and not to billing clerks. These lines were installed ap-
parently to save customers telephone charges and thereby increase
sales. It was not demonstrated that they had anything to do with sav-
ing labor costs.ered in conjunction with the alleged unilateral changesamounts to antiunion animus has no merit. The Union made
it very clear, in advance of the expiration of the contract, that
a strike was a distinct possibility. In these circumstances, any
employer which wanted to continue operating with the real
threat of a strike hanging over its head would have taken
those measures which would be necessary to assure contin-
ued operations. Taking those measures in these circumstances
does not warrant a finding of antiunion animus. The Union's
claim of antiunion animus has no merit.In view of the fact that the change in the nature of theshowroom and the resulting transfer of telephone orders did
not turn on labor costs and since the Union did not at any
time request to bargain over the effects of these changes, it
is my opinion that it cannot be found that Respondent has
violated any duty to bargain about the effects of its decision
regarding the showroom. As noted above, the showroom was
reduced in size once before without any effect on its nature.
Here, however, the Union was placed on notice that the na-
ture of this aspect of Respondent's operation was going to
change. Notwithstanding this, the Union sat on whatever
rights it may have believed it had. It cannot now successfully
argue that Respondent violated a duty to bargain over the ef-
fects which could reasonably occur with this change.The circumscribed role unit clericals played in handlingWMOs became even more limited in December 1984 when
customer service representatives began to use the computer
terminal to research WMOs. Even before that some of the
customer service representatives handled many WMOs with-
out any help from unit clericals.137And after customer serv-ice representatives began to utilize the computer, one indi-
vidual, Eckstein, accounted for most of the WMOs unit
clericals researched. These were lost when he was fired in
March 1985. WMOs further declined when Noblit drastically
reduced the time it took to ship an order.138As noted, unitclericals handled this work in their spare time. It has not
been demonstrated that Respondent acted for an antiunion
reason or from a desire to modify or lower labor cost. There
were no layoffs attributed to the decline in the number of
WMOs handled by unit clericals and they sustained no per-
ceptible loss of employment or earnings. Consequently, while
the effect the change would have on the employees is a crit-
ical factor, here one is left to speculate, along with the Gen-
eral Counsel regarding a fear of future impairment of job op-
portunities. The court, in Equitable Gas Co. v. NLRB, 637F.2d 980, 990 (3d Cir. 1981), stated:Absent evidence to support a ``demonstrable adverseimpact on employees in the unit, Westinghouse, supra,150 NLRB at 1577, we refuse to speculate about future
impairment of work opportunity where the evidence
does not support any such fact or conclusion.'' See Dis-trict 50, UMW, supra.Although we concede that the determination of whatconstitutes a ``demonstrable adverse impact'' may bedifficult to explain, we are satisfied that where findings,fully supported by the evidence, reveal that no layoffs
have resulted from the subcontracting practice and no
diminution of earnings or loss of job opportunities have
occurred, it cannot be said that the impact upon the em-
ployees was demonstrably adverse.Respondent argues that its decision to utilize a computerclearly falls within the scope of nonmandatory decisions es-
tablished in Otis Elevator Co., supra at 893 fn. 5, which in-volve a ``decision ... to invest in labor savings machin-

ery.'' In the circumstances here present there was no duty to
bargain over the change or over the effects regarding WMOs.While some unit members complained about a reduction inthe number of billing problems they handled after Meidar
purchased Respondent, testimony and documentary evidence
does not bear out their position regarding the magnitude of
the reduction. The evidence does not establish that to the ex-
tent there was any reduction it was because nonunit employ-
ees were handling these problems. Nonunit employees con-
tinued to refer these problems to the appropriate department.
General Counsel points out that a change occurred in that the
calls and memoranda which used to go to individual unit
members in the department, for the most part, went to the
supervisor in the department, Zimmerman. Apparently the al-
leged change speaks to a reduction in the number and not
to a total cessation for there is evidence of record that unit
clericals continued to receive some of this type of work. The
record does not demonstrate that anyone other than Zimmer-
man or the unit members handled these problems imme-
diately before or after the Meidar purchase. Zimmerman al-
ways handled some of these problems. So if there was a re-
duction in the number of problems the unit members han-dled, it was because either there were fewer problems to han-
dle or because Zimmerman decided to handle more of the
problems himself.139As pointed out by Respondent on brief,before the strike, no one even registered any complaint re-
garding the alleged transfer of handling some of the customer
inquiries about billing matters. It is not alleged that any of
the billing clerks was in any way adversely affected by this
alleged change. And again, (General Counsel's speculation is
no more than just that. Equitable Gas Co., supra. To the ex-tent that Zimmerman may have reduced bargaining unit work
by keeping more of this work for himself, the reduction was
at most insignificant and apparently would be the result of
the type of management decisions which Otis Elevator Co.,supra designates as not included in mandatory bargaining.
Poststrike changes in the department may have been dictated
by factors which were not present before the strike and,
therefore, they are not determinative in resolving this issue.Consequently since contrary to the allegations in paragraph14 of the complaint there was no obligation to bargain, it ob-
viously follows that contrary to the allegations in paragraph
17 of the complaint the above-described strike was not
caused or prolonged by the above-described alleged changes. 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
140A number of his other assertions regarding what transpired thatday were also belied by the same videotape, i.e., that Lane was only
defending himself against O'Farrell and that he, Munro, does not
allow his guards to talk to the tickets.141As indicated above, the changes were subsequently dropped.142Notwithstanding the last sentence of fn. 83, supra, logic doesnot always prevail.143As noted above the former was declared ineligible for reinstate-ment and the latter was allegedly subjected to severe sexual harass-
ment (so severe that it caused her husband to come to Noblit to talk
to one of the guards who allegedly engaged in the highly offensive
conduct) on the part of John Munro and guards of the security firm
utilized by Respondent.144Respondent itself on brief points out that the videotape (G.C.Exh. 100) shows Morris on September 26 telling replacement em-
ployees ``You come with us, we'll find you a good job.''As asserted, in the latter paragraph, however, the strike wasprolonged by the unfair labor practice in paragraph 10 of the
complaint.More specifically, as alleged in paragraph 10 of the com-plaint on September 26 Meidar unlawfully discharged Re-
spondent's employees. In doing so he converted an economic
strike into an unfair labor practice strike.The conflicting versions of what was said when theMeidar car was about to cross the picket line on September
26 are not even close. One side fabricated a version rightdown to who sat where in the car. The testimony of Oliver,
Hurvitz, and Rafferty is credited. On the one hand, as he
himself demonstrated as at the trial herein, Meidar has a
tendency to have inadvisable outbursts. This confrontation
occurred just after Meidar had agreed to Police Captain
Shanahan's terms, viz, not to attempt to take the replacement
workers who were waiting outside the Girard Avenue police
station to the plant. Also, as will be treated more fully infra,
Meidar was not credible when testifying about certain mat-
ters herein. John Munro was not a credible witness. His as-
sertion that the day before, September 25, he saw Nefferdorf
take his, Munro's book during a confrontation was belied by
a videotape (G.C. Exh. 100), showing him searching his own
pockets for the book after the confrontation.140Nefferdorfwas arrested based on Munro's assertion.141Varela was notin the involved car on September 26.142Varela never deniedCreighton's allegation that 6 days before this incident he told
her, after attempting to run her down, that ``if you
[Creighton] go to court and testify against me I'll come and
get you ....'' Varela is not the type of man one would
want to rely on when searching for the truth. He impressed
me as being the type of person one might turn to when
something other than the truth was going to be advanced. On
the other hand while Respondent's counsel was able to shake
the testimony of Oliver utilizing an affidavit he gave to the
Board on this matter, in my opinion, notwithstanding his
equivocation with respect thereto, he testified credibly about
what occurred on September 26. While it might be argued
that Hurvitz and Rafferty had reasons to want to get back at
Respondent143I do not believe that to be the case. Both, es-pecially Rafferty, impressed me as giving credible testimony
regarding what was said.As noted in Vulcan-Hart Corp., 262 NLRB 167, 168(1982), an employer's discharge of striking employees is ``a
blow to the very heart of the collective bargaining process
[and] leads inexorably to the prolongation of the dispute.''
The employees involved in the strike became unfair labor
practice strikers on and after September 26.Paragraph 11 of the complaint alleges that Gertner unlaw-fully discharged Hirschman and O'Farrell Jr. on September27. General Counsel, on brief, contends that Gertner'sversion of what occurred on September 27, as set forth
above, is internally inconsistent and totally incredible; and
that these two employees were fired because on September
26 they signed union authorization cards and supported strik-
ers on the picket line with their presence. The Union points
out, on brief, that both of these employees were observed by
supervisors signing authorization cards on September 26 and
Gertner conceded that he saw them on the picket line that
day; and that Gertner, with approximately 20 other employ-
ees absent the previous day, singled out these two employees
for disparate treatment. The Respondent argues on brief that
O'Farrell, Jr. was an admitted liar who obtained his position
at Noblit under fake pretenses to be a spy for the Union; that
Hirschman's testimony was ``bought'' by the Union in that
it helped him obtain another job shortly after he left Noblit
while not obtaining positions for its long-time members;144and that while Hirschman testified that he indicated on the
application for the other job that he was terminated for strike
disobedience the application indicates only ``strike.''When O'Farrell took the job with Noblit it was not for themoney. He was paid substantially less than his prior job and
he accepted this at the outset because his primary purpose
was not to make money but rather to be on the inside so he
could assist the Union. Gertner's testimony that O'Farrell left
in a huff over pay is not only unrealistic but it is absurd.
Considered as a whole Gertner's testimony demonstrates just
how far he would go in support of Respondent. In view of
this, I cannot rely on Gertner's other testimony, unless it is
corroborated by other reliable evidence. Both O'Farrell Jr.
and Hirschman impressed me as being credible witnesses.
The fact that the Union helped Hirschman get a job after he
was fired does not demonstrate that the Union bought
Hirschman's testimony. Rather it would seem to be merely
a matter of Morris living up to his commitment to the re-
placement employees to find them another job if they left
Noblit. The fact that a person is willing to engage in spying
and takes those measures necessary to carry out his job does
not itself mean that the person would subsequently, after the
job is over, tell less than the truth while testifying under
oath. As noted above, Hirschman impressed me as being a
credible witness. When he testified herein on July 14, 1986,
he stated that he believed that he noted on the application,dated September 30, for a janitor position with the University
of Pennsylvania that he was fired by Noblit for strike disobe-
dience. He was mistaken. This mistake does not undermine
his credibility.Paragragh 15 of the complaint alleges that on or about Oc-tober 25 the Union, by letter, acting on behalf of Respondent
Noblit-AMA's striking employees made unconditional offers
to return to work. On brief General Counsel contends that
when the offer to return is unconditional on its face, as this
one was, it is the employer's burden of proof to show that
the offer was other than unconditional; that Respondent's job
``offers'' were not valid offers of reinstatement to substan-
tially equivalent positions of employment and, therefore, the
striking employees were not obligated to accept them; that an
offer to return to work at wages and benefits significantly 385NOBLIT BROS.145Regarding the switchboard oeprator's position, it is pointed outthat being told that one is in a pool of applicants is not a valid offer
of reinstatement and that the position was not substantially equiva-
lent to the position a number of the involved employees held just
before the strike. With respect to the janitor position, General Coun-
sel contends that Respondent was merely inquiring whether
Domaradski would be interested in the janitor job if it opened up
and in fact it was never vacated; that the ``offer'' of this job was
invalid because it was made to a number of striking employees at
the same time; and that the other employees who received this
``offer'' before the strike held higher paying jobs which were not
substantially equivalent to the janitor job. Regarding the
receiving/forklift operator job, General Counsel contends that since
Respondent gave specified employees only one day to respond to its
``offer,'' said ``offer'' was invalid. Also, assertedly the offer was in-
valid because it was made to three strikers simultaneously.146As noted above, R. Exh. 193 was not received and it wasplaced in the rejected exhibit file.147G.C. Br., p. 13.lower than those enjoyed by the employees before the strikeis not considered substantially equivalent; that while an em-
ployer may be free to set the wages and benefits of striker
replacement employees, it is not free to unilaterally change
the wages, benefits and other terms and conditions of em-
ployment of its striking employees without bargaining to im-
passe with the employees' collective-bargaining representa-
tive over those matters; that at the negotiating session on No-
vember 14, Respondent's counsel attempted to find out
whether the Union thought the striking employees might re-
turn to work at the significantly lower wages and benefits
then being paid the strike replacement employees and he was
not actually making an offer of reinstatement; and that the
``offers'' made by Respondent to the strikers for jobs with
significantly lower pay were invalid offers of reinstate-
ment.145The Union, on brief, argues that the letters for anunconditional return to work and the Respondent's refusal
are undisputed. And Respondent, on brief, contends that the
Union cannot make an ``unconditional'' offer to return to
work and concomitantly impose as a condition a wage in-
crease higher than that previously put on the bargaining
table; and that having exercised its lawful right to hire re-
placements at wages and benefits less than those previously
paid the strikers under the old contract, and having bargained
unsuccessfully with the Union after the strike began over the
rate the Union would accept for returning strikers, Respond-
ent was within its rights to offer the strikers the then pre-
vailing wage and benefit rate.As indicated by General Counsel Respondent has the bur-den of proving that a offer to return unconditional on its face
is in fact conditional. Respondent has not met its burden of
proof. Contrary to Respondent's aforementioned assertion, it
has not been demonstrated that the Union conditioned its
offer to return on receiving ``a wage increase higher than
that previously put on the bargaining table.'' And for the rea-
sons given by General Counsel, a valid offer of reinstatement
was never made by Respondent. Even if there was impasse
when the strike began, Respondent could not make unilateral
changes when the strikers offered to return to work, which
changes were not reasonably comprehended within its pre-
impasse proposals. Taft Broadcasting Co., 163 NLRB 475(1967); cf. Capitol Hustings Co. v. NLRB, 671 F.2d 237 (7thCir. 1982). Consequently, Respondent has not shown that the
Union's October 25 offer to return was conditional.During the trial and on brief General Counsel takes the po-sition that under Bannon Mills, 164 NLRB 611 (1964), andits progeny testimony regarding alleged serious strike mis-conduct on the part of strikers should be stricken becauseRespondnt failed to produce, pursuant to General Counsel's
subpoena, a computer printout146with employee names,among others, which printout, as indicated above, contained
checkmarks and from one to three words in the margin de-
scribing the alleged misconduct. General Counsel, on brief,
argues that the list itself was the operative document; thatLentz relied on the list and its notations to decide which
strikers to terminate; and that[t]herefore, testimony concerning alleged misconduct bythe strikers is less reliable than the list which Respond-
ent failed to produce to show why Respondent chose to
terminate these particular strikers.147Respondent, on brief, argues that after a good-faith search
fails to locate and produce a document which is later discov-
ered and then immediately produced, and there has been no
prejudice to the General Counsel's case, Bannon Mills, sanc-tions are clearly inappropriate; that in view of Peoples Trans-portation Service, 276 NLRB 169 (1985), a two-pronged testwas established, namely, was there a willful refusal to
produce the documents earlier, and second there must be
prejudice to the subpoenaing party; that General Counsel was
not prejudiced because she was not required to produce any
evidence during her case-in-chief rebutting Respondent's
claim that these strikers had engaged in unprotected conduct;
that General Counsel's attempt to exclude any and all testi-
mony concerning the issues to which the later produced ex-
hibit pertains goes well beyond Bannon Mills, supra; that itwould be both ludicrous and against the interests of justice
to propose that these independent sources of facts and evi-
dence should be silenced because of Respondent's late pro-
duction of the list; that the testimony of Respondent's wit-
nesses constitutes independent sources of corroboration and
is the basis for the information which appears on the list; and
that because this testimony is also independently based on
the facts and events which surround the creation of the list
and are not based per se on the list itself, Bannon Mills,supra, exclusionary sanctions would be inappropriate.General Counsel's position appears to be that Obergfell,who along with Gormley, had to go to the hospital after
being assaulted on September 26 should not have been al-
lowed to testify about the role Thomas Fisher played in the
assault because Respondent initially did not turn over a com-
puter printout with Fisher's name on it along with a check-
mark next to his name and the words ``THREATS & AS-
SAULTS.'' She takes this position notwithstanding the facts
that both Obergfell and Fisher gave affidavits to the Board
shortly after the incident, the Board on October 21, appar-
ently after an investigation, issued a complaint in the above-
described Case 4±CB±5114 (G.C. Exh. l(k)), containing an
allegation that Fisher and others on September 26 assaulted
Gormley and Obergfell, and on December 2 Respondent's at-
torney forwarded a position statement to the Board which
General Counsel introduced herein (G.C. Exh. 104), and
which speaks to the above-described alleged assault and
Obergfell's September 27 affidavit to the Board. 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
148General Counsel's renewed motion to strike the switchboardoperator telephone logs is denied. The circumstances surrounding the
tardy production of the logs differ from those surrounding the list.149On brief and in its answer to the complaint Respondent arguesthat the Union called an illegal strike after it bargained to impasse
over a nonmandatory subject of bargaining. It appears from therecord that union representatives believed that job security of unit
members was threatened and that the only defense was to seek to
have telemarketers included on the unit. The strike was not illegal.150General Counsel, in fn. 39 of her brief, points out that whileNash was unlawfully discharged, along with others, on September
26, Respondent's obligation to reinstate Nash with backpay was cut
off on or about November 8 when Respondent lawfully notified him
that he was ineligible for reinstatement. Since it has not been dem-
onstrated that there was a position for Nash between October 25 and
November 8, this matter will not be treated further.151Along with corroborating witness Dennis Seidelman.152Floyd did not actually corroborate Anderson's denial.The outcome is already evident from the summarizationabove of the challenged evidence. While I had no problem
with excluding the list and the secondary evidence dealing
directly with the content of the list, obviously I have a prob-
lem with General Counsel's motion to strike the independent
testimony which speaks to the incidents themselves. Regard-
ing the list, what purports to be the list was produced only
after a witness of Respondent, Griffiths, testified about its
existence. The circumstances surrounding a list's existence
and the production of a list were such that there was little
choice but to exclude it and testimony with respect thereto.
In my opinion that does not mean, however, in circumstances
such as exist here that evidence wholly independent of the
list, evidence on questions of serious strike misconduct,
should also be excluded. Consequently, General Counsel's
numerous motions to strike such evidence, which rulings
were deferred during the trial, are denied.148Paragraph 11(b) of the complaint alleges that on Novem-ber 5 Respondent discharged specified employees. As point-ed out by the Board in Gem Urethane Corp., 284 NLRB1349, 1352, 1353 (1987):It is well settled ... that strikers who have com-
mitted serious acts of misconduct are not entitled to be
reinstated. If an employer raises such a ground for re-
fusing reinstatement, the employer must show that it
had an honest belief that the employee it refused to re-
instate was guilty of strike misconduct of a serious na-
ture. If the employer establishes such a showing, then
the General Counsel must come forward with evidence
that either the employee did not engage in the alleged
misconduct or that the conduct was not sufficiently se-
rious to preclude reinstatement. ``At all times, the bur-
den of proving discrimination is that of the General
Counsel.''....The Board ... [in] 
Clear Pine Mouldings, 268 NLRB1044 (1984) ... adopted the objective test formulated

by the Court of Appeals for the third Circuit.18Therethe court stated that an employer need not ``coun-
tenance conduct that amounts to intimidation and
threats of bodily harm'' and that in determining wheth-
er verbal threats by strikers directed at fellow employ-
ees justify an employer's refusal to reinstate, the cri-
terion is ``whether the misconduct is such that, under
the circumstances existing, it may reasonably tend to
coerce or intimidate employees in the exercise of rights
protected under the Act.''1918NLRB v. W. C. McQuaide, Inc., 552 F.2d 519 (1977).19Id. at 528 (quoting Operating Engineers Local 542 v. NLRB, 328F.2d 850, 852±853 (3d Cir. 1964), cert. denied 379 U.S. 826).On brief General Counsel contends correctly that she hasmade a prima facie showing, namely, that there was a
strike;149that there was an unconditional offer to return towork; and that Respondent notified certain employees thatthey were ineligible for reinstatement;150that Respondent'sactions in this regard were based on antiunion motivation
since it (1) solicited reports of alleged acts of misconduct by
strikers, (2) failed to fully investigate alleged acts of mis-
conduct by the strike replacement employees, and (3) waited
months after notice of the alleged incidents to terminate the
strikers; that apparently Respondent decided to terminate
these strikers only after they unconditionally offered to return
to work and Respondent began to incur possible backpay li-
ability; that Respondent's delay in acting also suggests that
the incidents did not occur, or were not substantiated or were
not considered sufficiently serious by Respondent at the time
to warrant immediate discharge; and that Respondent vio-
lated Section 8(a)(1) and (3) of the Act.The discharged employees will be treated in the order theyare set forth in the complaint. As noted above, it is alleged
that the first, Anderson, engaged in four acts of serious mis-
conduct. Obergfell and Stojak are credited.151Anderson ex-pectorated on both of these individuals and she shook her fist
and attempted to goad the latter into a physical confrontation.
The fact that there were police officers nearby has been con-
sidered along with the fact that police officers were present
at other times when misconduct occurred and they did not
always take any action. While the allegation that Anderson
hit Griffith's car at the picket line with her, Anderson's,
hand, does not seem that serious, especially when viewed in
light of the fact that it was common practice for a picketer
to tap a nonstriker's car to signal them that they could cross
the picket line, Anderson denies that this ever occurred. An-
derson is not credited. Also, Anderson is not credited regard-
ing her denial as to what she told the Pflaumers when she
saw them getting into their car near the dropoff point.152But,as Anderson pointed out, undoubtedly she already knew what
the car looked like and it was not demonstrated that Ander-
son in any way participated in subsequently damaging the
car. Under Clear Pine Mouldings, supra, however, Ander-son's intimidation of Stojak was sufficient justification for
Respondent's refusal to reinstate her. And as noted above,
the Stojak incident was not the only spitting incident involv-
ing Anderson.Since Childs did not testify herein, the testimony of Lentzand Fontanes stands unrebutted. It was not demonstrated,
however, that there was any connection between what Childs
said to Lentz and the damage his car suffered. In my opinion
(1) neither of these men would have been intimidated solely
by what Childs, a middle-aged woman, said to them, and (2)
these incidents taken, individually, or collectively, are insuf-
ficient to establish a basis for denying Childs her reinstate-
ment rights.There are a number of problems regarding Respondent'sallegation of misconduct on the part of Costigan. Documents 387NOBLIT BROS.153Respondent's aforementioned position statement, G.C. Exh.104, dated December 7, 1985, does refer to an alleged incident in-
volving Creighton kicking a car driven by Haldis. According to the
statement ``several other Noblit employee'' were in the car with
Haldis. Neither he nor the others in the car testified about this al-
leged incident.154As noted above Respondent withdrew its ineligibility letter re-garding Hepworth at the trial herein.155His credibility will be treated further infra.156Respondent does not, on brief, refer to Feder's allegation thatHurvitz and Wall, in harmony, told Feder ``You are going to lose
your condo, your Mercedes and your husband.'' Both deny the alle-
gation. Even if Eeder is credited, such a statement would not be suf-
ficient justification for declaring Hurvitz ineligible for reinstatement.signed by Lentz on November 5 conflict regarding whetherCostigan was ineligible for reinstatement. When he testified
herein Lentz could not recall why Costigan was ineligible for
reinstatement. Meidar's testimony about the antisemitic state-
ments allegedly made by Costigan is not corroborated. It ap-
pears that Meidar did not usually drive his own car across
the picket line and, therefore, there would have been some-
one else in the car. Meidar did not impress me as being a
credible witness. He contradicted himself at times (see his
above-described testimony regarding whether the Union de-
manded the return of the WMO work) and even attempted
at one point to preclude further cross-examination regarding
Tumolo's alleged antisemitic statements by, without justifica-
tion, initially refusing to answer. Costigan's denial is cred-
ited. Respondent has not shown that it had a sufficient basis
for denying Costigan reinstatement.The fact that slushy ice from Creighton's cup hit the wind-shield of a Boyd van, in the circumstances present here, did
not provide a sufficient basis for denying Creighton reinstate-
ment. Varela, the van's driver, did not testify herein about
this incident. Credible evidence of record demonstrates that
he was not driving carefully that day, even taking into con-
sideration the hostile environment. Griffiths' testimony that
Creighton looked startled and would have been hit if she did
not keep running supports Creighton's testimony that the
slush flying from the cup was involuntary as she tried to
avoid being hit by Varela. Creighton's testimony about this
incident is credited. Varela did not deny that he threatened
Creighton later that day saying ``if you go to court and tes-
tify against me, I'll come get you.'' Lichtenfield testified
about an alleged incident involving Creighton but he did not
tell anyone in management or management's law firm until
1 week before he testified herein on May 9, 1986.153He wasnot in the car allegedly involved in the incident. He was in
another car which was stopped on the driver's side of Haldis'
car while the alleged tire kicking allegedly occurred on the
passenger side of Haldis' car. Other alleged conduct could
have been consistent with the above-described practice of
picketers tapping nonstrikers cars when they could cross the
picket line. Creighton denied this occurrence. When he testi-
fied herein Lentz did not cite this as a reason for sending
Creighton her discharge letter. Without more, it cannot be
concluded that Creighton's conduct reasonably tended to co-
erce or intimidate employees in the exercise of protected
rights under the Act. Respondent has not shown a sufficient
basis for refusing Creighton reinstatement.On brief Respondent contends that Hurvitz154was de-clared ineligible for reinstatement because she told Scotkin
``Don't sleep lightly tonight, sucker'' and that night the tires
on Scotkin's van were slashed. Hurvitz denied making the
statement, no evidence was produced that Hurvitz had any-
thing to do with the tire slashing, and Scotkin's credibility
was adversely affected by, among other things,155his chang-ing testimony regarding whether or not he submitted writtenstatements regarding alleged picket line misconduct. In these
circumstances I do not believe that Respondent had a suffi-
cient reason for finding Hurvitz ineligible for reinstate-
ment.156Respondent, on brief, contends that Lupton's denial thatshe punched John Munro in the face should not be credited
in view of the fact that her denial that she said anything to
the replacements that morning is incredible and in view of
the fact that her claim that she was knocked down during the
September 25 confrontation is not supported by the videotape
of the incident (G.C. Exh. 100). General Counsel contends
that it is very likely that Lupton who is a large woman
weighing 380 pounds and who has ``bad'' knees would have
gotten knocked down in the fracus and thereby immobilized;
that it was not demonstrated that Munro, who holds a black
belt and competes in karate and who was kicking Nefferdorf
who was on the ground (Nefferdorf testified that he was held
on the ground by another man while Munro kicked him),
was injured; and that even if Munro did get hit, it may have
been accidental or a minor contact not warranting the ex-
treme action of terminating Lupton. The videotape does not
show Lupton on the ground. Nonetheless, I cannot credit
Munro. His testimony is not corroborated. After reviewing
the record evidence I must conclude that John Munro is not
the type of man I would want to rely on in searching for the
truth. This was the same confrontation where Munro had
Nefferdorf arrested assertedly for taking his, Munro's book
and a check during the confrontation, notwithstanding the
fact that the video shows Munro searching his pockets after
the confrontation. Other reasons for finding John Munro an
incredible witness are set forth above. Perhaps there was
some contact. It could have been accidental in this kind of
scuffle. The videotape shows that Munro himself apparently
was accidentally knocked to the pavement earlier when a
man wearing a blue uniform backed into him for some rea-
son. Before and as Lane went after Farrell there was a lot
of pushing and shoving. I cannot credit Munro's testimony
that Lupton punched him. Respondent has failed to establish
a sufficient basis for terminating striking shop steward
Lupton.The only witness who gave testimony allegedly supportingRobinson's discharge is Gertner. Lentz could not recall why
he sent the ineligible for reinstatement letter to Robinson.
Robinson denied Gertner's allegation. As noted above,
Gertner was an incredible witness. Robinson's denial is cred-
ited. Respondent did not demonstrate that it had sufficient
justification for finding Robinson ineligible for reinstatement.Two of Respondent's witnesses gave testimony allegedlysupporting the discharge of Sharp. One, Covey, testified that
Sharp was in a crowd which advanced toward him on Sep-
tember 26 at the pickup point; that Sharp had a stick which
was about 3 feet long; that he heard the leader of the crowd 388DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
157While there was other testimony about what this crowd alleg-edly did, Sharp was not specifically identified as participating in
those subsequent events.158An alleged incident involving nonstriking employee Sadowskiis also listed in the position statement but he did not testify herein
and therefore that hearsay will not be given any weight.159The last letter in the word ``EMPLOYEE'' is not that legible.160As noted above, it appears at a minimum that one writing in-strument was used to make all the checkmarks and that perhaps only
one person made all the checkmarks. Although treated above, what
R. Exh. 193 does or does not show is not determinative herein.161Regarding the assertion by Feder dealing with her condo, Mer-cedes and husband, while Respondent does not pursue this on brief,
such matter is treated in fn. 156 supra.162The terminal manager Lenkiewicz did not identify the picketersand the rejected transcript of Freytas, R. Exh. 215, does not identify
the pickets.163As noted above, there is a serious question about Quinn'scredibility. Here, however, it is not necessary to rely on his testi-
mony alone. Since this was the only alleged misconduct cited by Re-
spondent in support of its discharge of Quinn, Respondent has failed
to justify its declaration that Quinn is ineligible for reinstatement.say, ``There they are!''157while he, Covey, was sitting in acar with the windows up and the individual saying this was
about 250 feet away; and that he then left the scene. The
other, Gormley, testified that while crossing the picket line
Sharp said to him, ``We will get your other eye.'' Sharp con-
cedes he was at the Girard Avenue police station on Sep-
tember 26. Otherwise he denies both allegations. Initially
Lentz could not recall why he discharged Sharp. Subse-
quently Lentz testified that in a letter to the Office of Em-
ployment Security dated November 5, 1986, he indicated that
Sharp made threats on the safety and well being of manage-
ment personnel at various times during the strike. Yet Re-
spondent's statement of position (G.C. Exh. 104) as here per-
tinent, cites only the former above-described incident.158Aspointed out by General Counel, Covey's testimony that while
sitting in a car with the windows closed he could hear what
someone said 250 feet away is incredible. Sharp's denial re-
garding this incident is credited. Gormley testified that he put
a checkmark next to Sharp's name on the employee list
(Gormley described it as ``the list of strikers.'') As noted
above, the employee list (R. Exh. 193) was placed in the re-
jected exhibit file. Interestingly there is only one checkmark
next to Sharp's name. And the note in the margin is
``ABUSE OF EMPLOYEE.''159It appears that this note re-fers to the alleged Sidowski incident. If someone placed a
checkmark next to Sharp's name for that incident then there
would be two checkmarks on the list if Gormley did in fact
place a checkmark on Respondent's Exhibit 193, which pur-
ports to be the list in question. It might be argued that
Gormley did place a checkmark on the list but Lentz wrote
about the other alleged incident in the margin.160As set forthabove, Gormley's testimony was very vague regarding who
he told and when he told them about this alleged incident
which was not included in the December 2 Respondent's po-
sition statement (G.C. Exh. 104). At a minimum it would ap-
pear, therefore, that Respondent was not relying on it when
it discharged Sharp on November 5. Sharp's denial is cred-
ited. All things considered, Respondent has not demonstrated
that it had sufficient justification on November 5 for declar-
ing Sharp ineligible for reinstatement.Tumolo was declared ineligible for reinstatement because,according to Meidar's testimony alone, she made antisemitic
remarks to him. Tumolo denied this conceding only that she
told Mediar to go back to Israel. Tumolo explained that if
Meidar was from Ireland she would have told him to go back
there; and that the remark was not meant to be antisemitic.
On brief, General Counsel contends that the ``Go back to
Israel'' remark made to a foreign-born employer, in the heat
of a difficult and long strike is mere rhetoric and not egre-
gious enough to warrant Tumolo's discharge. As General
Counsel contends, Meidar was not a credible witness.Tumolo is credited. Her above-described remark was not suf-ficient justification for declaring her ineligible for reinstate-
ment.Allegedly Wall was declared ineligible for the threat onthe well being of Dorothy Pflaumer's grandson. On brief,
General Counsel contends that even assumign arguendo that
Wall made such a statement about the 12-year old child, the
child dld not attend the school allegedly identified by Wall
and such an idle comment would not rise to the level of a
coercive threat sufficient to warrant Wall's termination. I
must disagree. If Wall made such a threat, it would go well
beyond the bounds of what is permissible conduct. While
Dorothy Pflaumer was less than candid many times while
testifying herein, it is not necessary to rely solely on her tes-
timony. Regina Pflaumer also testified about the threat. The
Pflaumers are credited. Wall was not truthful in her testi-
mony regarding this matter. Respondent had sufficient jus-
tification for declaring Wall ineligible for reinstatement.161On brief, Respondent cites two incidents which it contendsjustify declaring Nefferdorf ineligible for reinstatement. Tak-
ing the second cited incident first, namely, John Munro's as-
sertion that Nefferdorf stole Munro's pocket notebook and a
check, as noted above the evidence of record does not sup-
port Munro's assertion. Not only wasn't John Munro a cred-
ible witness, he was unable to accept the obvious when it
conflicted with the position he was advancing. The first cited
incident involves Gertner's allegation that Nefferdorf, among
others, participated in the alleged assault on Noblit's truck,
which was occupied by Gertner and two other men, on a side
street in Philadelphia and at the Consolidated Freightways
terminal. Gertner was the only witness to identify the pick-
eters allegedly involved.162Nefferdorf and each of the fourother strikers allegedly involved denied their involvement.
Additionally, Costigan and Quinn's girlfriend, who is not an
employee of Respondent, corroborated Quinn's and the other
strikers' testimony, respectively. Consequently, it comes
down to Gertner's word against the testimony of Oliver,
Nefferdorf, Terry Smith, Quinn,163Mihalsky, and Costigan.As noted above, in testifying about the Hirschman and
O'Farrell (Lewis Jr.) discharges, Gertner compromised his
credibility to such an extent that unless corroborated by reli-
able evidence his testimony, in my opinion, cannot be cred-
ited. Here his testimony is not corroborated regarding the
identities of the picketers. Respondent has not shown that it
had justification for declaring Nefferdorf ineligible for rein-
statement.Three acts of alleged misconduct are cited by Respondentin support of its declaration of ineligibility of Quinones. Al-
legedly Quinones threatened the life of replacement em-
ployee Ramos and on one occasion shot at him. On another
occasion allegedly Quinones followed Meidar's car in an
harassing manner, and it is alleged that Quinones stole the 389NOBLIT BROS.164General Counsel argues on brief that Respondent's failure todiscipline Ramos for an alleged assault on another car, operated by
a union member, for which he was arrested and charged, dem-
onstrates disparate treatment of the strikers and strike replacement
employees and supports the conclusion in this case and others that
Respondent terminated the striking employees for their protected
concerted activity rather than the alleged incident of misconduct.165One need only review the videotape of the September 25 inci-dent in front of the police station to determine how aggressive this
man can be.166Fisher's and Smith's testimony that Quinones did not get outof his car is not credited.167Fisher testified that 2 days later he went to the union hall tobe instructed on ambulatory picketing.keys from a Boyd security van. On brief both Respondentand General Counsel contend that the videotape (G.C. Exh.
100) corroborates Ramos and Quinones, respectively. After
reviewing the tape on sophisticated equipment it is my opin-
ion that Quinones did not fire a shot at Ramos. The video-
tape fully corroborates Quinones. Ramos testified that
Quinones leaned halfway out of the window when firing the
shot; that he, Ramos, slammed on the brakes and that is
when Quinones fired the shot and the escort van hit Ramos'
truck. Contrary to Respondent's assertion on brief, the cam-
era angle shows the passenger side of the car Quinones was
riding in when allegedly the shot was fired. It does not show
Quinones leaning halfway out the window. It does not show
the escort van hitting Ramos' truck when he put on the
brakes. The van was actually in front of Ramos' truck at this
point. The videotape does show another of the picketers' ve-
hicles, a red pickup truck, going in front of Ramos' truck.
Ramos testified that the red pickup tried to cut him off. At
this point the escort van had moved in front of Ramos' truck.
Then the car Quinones was in also started to pass Ramos.
His truck brake lights go on then off and then Ramos veers
toward the car carrying Quinones. After hitting the car,
which was some distance from the truck, Ramos does not
slow down. Instead he appears to be chasing the car, moving
so fast that he is almost unable to negotiate the next turn in
the road. To keep the big truck under control at this point
Ramos brakes hard. In chasing the car Quinones was in
Ramos passed the escort van which then collides with the
rear of Ramos' truck as he tries to bring it under control to
make the turn. As Respondent points out on brief, Ramos
then drives to the police station. Contrary to Respondent's
assertion, however, this does not demonstrate that Ramos
was the victim in this incident. Ramos appears to have an
explosive temper. As he testified, he believed the red pickup
truck cut him off. Apparently when the next vehicle occupied
by picketers attempted to pass him, he decided he had had
enough and they would have to pay a price. The fact that
Ramos then went to the police station could demonstrate no
more than the cleverness of Ramos or someone else. No po-
lice report was introduced which speaks to the condition of
the truck when it entered police station grounds. Respond-
ent's evidence consists of Ramos' testimony, a picture spon-
sored by Ramos, and Lentz' testimony apparently about sub-
sequently seeing some dents on the truck. Ramos was not a
credible witness. Lentz' testimony about the condition of the
truck when considered alone or when considered with
Ramos' testimony would not, in my opinion, justify a con-
clusion that Quinones fired a shot at the truck operated by
Ramos.164Ramos' assertion that his life was threatened byQuinones is also not credited.With respect to the allegation that Quinones followedMeidar's Lincoln in a harassing fashion from the Noblit plant
to the Art Museum in Philadelphia, Respondent contends on
brief that Quinones' assertion that he followed the car be-
cause it was believed that the car might be used for a deliv-ery is incredible. When he first testified about the incident,Quinones testified that he saw Meidar put something in the
trunk of the Lincoln that evening. Later, on cross-examina-
tion Quinones testified that he saw John Munro put some-
thing into the trunk. The evidence demonstrates that it was
the intent of those in the car operated by Quinones to follow
Meidar's car on the evening of September 11. The reason
given by Quinones is not credited. Meidar's account of what
occurred is also not fully credited. Meidar had a tendency to
exaggerate. Consequently, I cannot conclude that Quinones
drove in a harassing manner. Munro impressed me as being
a very aggressive individual.165When he concluded that hecould not get away from the car operated by Quinones it
would not be beyond him to force the car into the median
strip and then sit through several traffic light changes hoping
that the occupants of the car operated by Quinones would
tire and give up. When they did not, the occupants of the
Meidar car summoned a policeman at the Art Museum. The
fact that Quinones followed Meidar's car in and of itself is
not a sufficient justification for discharging Quinones.Guard Small is credited with respect to his testimony thatQuinones took the keys from the Boyd van.166It was aharassing tactic; it was not shown that Quinones attempted
to use the keys to take the van at that time or subsequently.
Apparently all agree that this was a violent strike. There ap-
pears to have been misconduct on both sides with some of
it being pretty severe. When viewed in this context
Quinones' act, while clearly wrong, is trivial in comparison
and can best be described as a moment of animal exu-
berance. In my opinion it as not sufficient to warrant a find-
ing that Quinones should not be reinstated to his job.Gertner's uncorroborated assertions about Terry Smith, tothe extent they allegedly were relied on to declare him ineli-
gible for reinstatement, are not credited for the reasons given
above. Scotkin asserts that Smith along with Fisher harassed
him by following him in a threatening manner. In my opin-
ion Scotkin exaggerated this incident. While at one point
Scotkin testified that Fisher and Smith ``chased'' him and
Lichtenfield, he, Scotkin, subsequently testified that Fisher
and Smith kept pace and did not run. Following the two su-
pervisors for one-half a block and calling them scabs while
not engaging in physical or verbal threats does not warrant
a declaration of ineligibility for reinstatement.For the reason given above, Gertner's uncorroborated as-sertion about the identities of the picketers who allegedly
participated in misconduct regarding a truck going to and at
the Consolidated Freightways terminal are not credited. Al-
though, for reasons given above, generally John Munro did
not impress me as being a credible witness, his
uncorroborated assertion about Farrell threatening a customer
of Noblit is credited. This occurred on the first day of the
strike and the picketers most likely would not at that point
in time be well versed on the ``do's and don'ts.''167Farrellconcedes he said something to the customer. Farrell, who un-
derwent brain surgery for cancer, did not hesitate, as dem- 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
168There the Board concluded that a striker who telephoned a non-striker's home and said to the wife of the nonstriker, ``You God
damned bitch'' did not threaten either the wife's person or her prop-
erty directly or indirectly, and therefore, the single brief telephone
call attributed to the striker did not meet the Clear Pine Mouldings,supra, standard justifying the denial of reinstatement. Here if Feder
is credited, Gershkovitz said, ``You're dead ...'' apparently 
Cata-lytic, Inc., supra, would not be controlling. But Feder as noted infrais not credited.169Feder was on the switchboard from mid-September to mid-Oc-tober 1985. If she recognized Gershkovitz' voice and if he had made
harassing calls during this period, it seemingly would follow that she
would not have limited her identification to two calls in just 2 days.onstrated by the videotape of the September 25 incident, toplace himself on the front line notwithstanding the risk this
posed to his own well being. O'Farrell impressed me as
being a person who would say something without first con-
sidering the ramifications. I believe that he did threaten the
customer with bodily harm the first day of the strike. Con-
sequently, Respondent had sufficient justification for declar-
ing him ineligible for reinstatement.Similarly, Respondent had sufficient justification for de-claring Thomas Fisher ineligible for reinstatement. For the
reasons given above, Gertner's uncorroborated assertions re-
garding Fisher are not credited. And, as indicated above,
Scotkin's assertion regarding Fisher did not warrant his dis-
charge. On the other hand, the role Fisher played in what
was done to Obergfell on the morning of September 26 was
sufficient justification for Respondent declaring him ineli-
gible for reinstatement. Fisher was not a credible witness.
His assertion that he was blinded by mace, albeit convenient,
was not convincing. Too often on cross-examination, Fisher
was shown to be telling something other than the truth.
Three men were physically injured, two seriously, during the
involved incident. Obergfell is credited. Fisher, who was in-
volved in the injuries suffered by at least one of these men,
is not entitled to reinstatement.Respondent, on brief, submits that Gershkovitz was de-clared ineligible for reinstatement because he was identified,
through a Bell Telephone tracer, as one of the people who
had been tying up the switchboard at Noblit with harassing
telephone calls; and that, furthermore, Feder identified
Gershkovitz as one of the harassing callers. On brief, General
Counsel contends that Feder's testimony that Gershkovitz
called on two separate days and said, ``You old whore, you
slut'' and ``You're dead you old whore and slut,'' respec-
tively, should not be credited in that while allegedly his wasthe only voice she could identify of all the harassing calls
she received as switchboard operator, and notwithstanding
the fact that she was participating in an exercise with the
telephone company to identify the harassing callers, she
never told anyone at Noblit or at the telephone company that
she recognized his voice; that while Gershkovitz did tele-
phone Noblit on October 3 and 4, the credible evidence is
that he identified himself as a striker, requested his glasses,
and was put on hold forcing him to hang up and call back
several times; and that assuming arguendo that Gershkovitz
did make such comments to Feder on the telephone, while
derogatory, they were not threatening or violent in character
and were not sufficient to warrant his termination. Catalytic,Inc., 275 NLRB 97 (1985).168The method utilized by thetelephone company concerns me in that apparently it is less
than exact. Christy, the telephone company's representative,
conceded that there was the possibility of at least two errors
in the telephone company's findings. Also he pointed out
that if all of Noblit's incoming lines were busy at the timethe Noblit switchboard operator designates for receiving anharassing call, the telephone company would not include all
the numbers of the incoming calls in its report but rather it
would list those who had called once before. Thus, appar-
ently someone that day who was making a legitimate call
and who had made a prior legitimate call that day would be
listed vis-a-vis the real culprit who was making a one time
harassing telephone call within the involved period. The
switchboard at Respondent was very busy at the time in-
volved. The chance for error with this approach concerns me.
More importantly, however, as pointed out by General Coun-
sel, Feder's testimony is incredible. To engage in an exercise
to identify harassing callers and not say anything to anyone
at the time about being able to identify one of the callers is
absurb. At the involved time Feder would have been the per-
son at Noblit to supply the telephone company with the time
of the alleged telephone call and she would have been the
one who designated it as an harassing telephone call. Other
than these 2 days a month after the strike began, it has not
been demonstrated that calls were made from Gershkovitz'
telephone to Respondent.169Gershkovitz' explanation for thetelephone calls on these 2 days is credited. Respondent did
not have sufficient justification for denying him reinstate-
ment.On the basis of the foregoing findings of fact and on theentire record in this proceeding, I make the followingCONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent Noblit-AMA, as found supra, and as allegedin the above-described complaint on September 26, 1985, un-
lawfully discharged the employees named in paragraphs
10(a) and (b) of the complaint in violation of Section 8(a)(1)
and (3) of the Act and this unfair labor practices which pro-
longed the strike converted the strike to an unfair labor prac-
tice strike.4. Respondent Noblit-AMA, as found, supra, and as al-leged in the above-described complaint on September 27,
1985, unlawfully discharged William Hirschman and William
O'Farrell, Jr. (alias John Lewis Jr.) in violation of Section
8(a)(1) and (3) of the Act.5. Respondent Noblit-AMA, as found, supra, and as al-leged in the above-described complaint, on November 5,
1985, unlawfully discharged the following employees in vio-
lation of Section 8(a)(1) and (3) of the Act.Childs, ElaineTumolo, Maria
Costigan, HarryNefferdorf, Patrick

Creighton, BlancheQuinn, Thomas

Hepworth, BrendaQuinones, Alvaro

Hurvitz, HeatherSmith, Terry

Lupton, JuanitaRobinson, David

Sharp, Melvin 391NOBLIT BROS.170As noted above, Carol Anderson, Winifred Wall, JosephO'Farrell, and Thomas Fisher were justifiably declared ineligible for
reinstatement on November 5, 1985.171If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6. As alleged in the above-described complaint and asfound, supra, on or about October 25, 1985 the Union, by
letter, acting on behalf of Respondent Noblit-AMA striking
employees made unconditional offers to return to work.7. As alleged in the above-described complaint and asfound, supra, since on or about October 28, 1985, Respond-
ent Noblit-AMA failed and refused, and continues to fail and
refuse, to reinstate the employees named in paragraph 16(a)
of the Complaint, as amended, in violation of Section 8(a)(1)
and (3) of the Act.1708. Respondent Noblit-AMA, as found, supra, and as al-leged in the complaint issued in 4±CA±15705 dated April 11,
1986, on March 20, 1986, unlawfully discharged Carl
Gershkovitz in violation of Section 8(a)(1) and (3) of theAct.9. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaning of
Sections 2(6) and (7) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that Respondent be ordered to
cease and desist therefore and to take certain affirmative ac-
tion designed to effectuate the purposes of the Act.Having found that Respondent discharged WilliamHirschman and William O'Farrell, Jr. (alias John Lewis Jr.)
in violation of Section 8(a)(1) and (3) of the Act, it is rec-
ommended that Respondent offer them immediate and full
reinstatement to their former jobs or, if those jobs no longer
exist, to substantially equivalent positions without prejudice
to their seniority or other rights and privileges and make
them whole for any loss of pay they may have suffered as
a result of the discrimination against them by payment to
them of a sum of money equal to that which they would
have earned as wages during the period from the date of
their discharges to the date on which Respondent offers rein-
statement less their net earnings, if any, during said period,
with interest thereon to be computed in the manner set forth
in New Horizons for the Retarded,T1, 283 NLRB 1173(1987), and Isis Plumbing Co., 139 NLRB 716 (1962).Having found that Respondent unlawfully discharged anumber of specified employees converting the strike to an
unfair labor practice strike, and that the strikers made an un-
conditional offer to return to work, it is ordered that Re-
spondent shall reinstate all of these employees listed in Ap-
pendix C (excluding those justifiably declared ineligible for
reinstatement on November 5, 1985) who participated in the
unfair labor practice strike to their former positions or, if
such positions no longer exist, to substantially equivalent po-
sitions, without impairment to their seniority and other rights
and privileges, dismissing, if necessary, any persons hired as
replacements after the offer to return to work was made. If
after such dismissals, there are insufficient positions remain-
ing for all the striking employees who are to be reinstated,
the available positions shall be distributed among them, with-
out discrimination because of their union membership, activi-
ties, or participation in the strike, in accordance with senior-
ity or with some other nondiscriminatory practice. Thosestrikers for whom no employment is immediately availableafter such distribution shall be chosen from the preferential
hiring list with priority determined among them by seniority
or by another nondiscriminatory practice, and, therefore in
accordance with such systems, they shall be offered reinstate-
ment as positions become available and before other persons
are hired for such work. It is also recommended that Re-
spondent make the striking employees whole for any loss of
earnings they may have suffered or may suffer by reason of
Respondent's refusal to reinstate them, by payment to each
of a sum of money equal to that he or she normally would
have earned during the period from the offer to return to
work to the date they are reinstated, absent a lawful justifica-
tion for Respondent's failure to make an offer of reinstate-
ment. Interest thereon shall be computed in the manner set
forth in New Horizons for the Retarded,, supra, and IsisPlumbing Co., supra.It will further be recommended that Respondent preserveand make available to the Board, or its agents, upon request,
all payroll records and reports, and all other records nec-
essary and useful to determine the amount of backpay due
and rights of reinstatement under the terms of this decision.
In addition, Respondent will be directed to post the attached
notice.On these findings of fact and conclusions of law and onthe entire record in this proceeding, I issue the following rec-
ommended171ORDERThe Respondent, Noblit Brothers Inc. and AMA Manufac-turing Co., Philadelphia, Pennsylvania, its officers, agents,
successors, and assigns, shall1. Cease and desist from
(a) Discharging or otherwise discriminating against anyemployee for supporting Teamsters Union Local No. 115,
a/w International Brotherhood of Teamsters, Chauffeurs,
Warehousemen and Helpers of America.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer William Hirschman and William O'Farrell, Jr.(alias John Lewis Jr.) immediate and full reinstatement to
their former job, if these jobs no longer exist, to substantially
equivalent positions without prejudice to their seniority or
other rights and privileges and make them whole, with inter-
est, as provided above, for all losses of pay suffered by them
as a result of their discharges.(b) Offer to employees listed in Appendix C upon their re-instatement, if it has not already occurred, their former jobs
or, if they no longer exist, to substantially equivalent jobs
without prejudice to their seniority and other rights, dis-
missing, if necessary, any persons hired as replacements by
Respondent on or after October 25, 1985. If, after such dis-
missals, sufficient jobs are not available for these employees, 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
172If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''they shall be chosen from the preferential hiring list in ac-cordance with their seniority or other nondiscriminatory prac-
tice theretofore utilized by Respondent, and they shall be of-
fered employment before any other persons are hired. Make
whole these employees for any loss of earnings they may
have suffered or may suffer by reason of Respondent's re-
fusal, if any, to reinstate them in accordance with the terms
of this Order, in the manner set forth in the remedy section
of this decision.(c) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this
Order.(d) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that this has
been done and that the discharges will not be used against
them in any way.(e) Post at its Philadelphia, Pennsylvania facility, copies ofthe attached notice marked ``Appendix C.''172Copies of saidnotice, on forms provided by the Regional Director for Re-
gion 4, after being signed by Respondent's authorized rep-
resentative, shall be posted by it immediately on receipt in
conspicuous places, including all places where notices to em-
ployees are customarily posted. Reasonable steps shall be
taken by Respondent to ensure that said notices are not al-
tered, defaced, or covered by any other material.(f) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint be dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIX BDecember 2, 1985(215) 751±2196HAND DELIVERMr. John BowdersNational Labor Relations BoardOne Independence Mall
615 Chestnut Street, 7th Floor
Philadelphia, Pennsylvania 19106Re: Noblit Brothers, Inc. (Case 4±CA±15429)Dear John:In accordance with our discussions, I am writing toitemize the acts of misconduct which render the 19 former
employees named in the above charge ineligible for reinstate-
ment.1. Carol Anderson.ÐOn one occasion during the strike,Ms. Anderson spat on Bill Obergfell (one of Noblit's man-
agers) in his face. On another occasion, Ms. Anderson tres-passed onto company property and banged on a window ofa car in which nonstriking Noblit employee Susan Griffiths
was riding. On a third occasion (on or about September 20),Ms. Anderson drove up to nonstriking employees Regina and
Dottie Pflaumer as they were getting in their car (which had
been marked in the vicinity of the police station being used
at that time as the pick-up and drop-off spot) and said: ``Oh,
I know what your car looks like. Sorry, Dot.'' When the
Pflaumer's returned to their car after work the next working
day, they found that acid had been poured on it. Finally, on
several occasions Ms. Anderson threatened nonstriking
Noblit employees Karen Stojak with death and followed her
as she was going home. On one occasion in particular on or
about September 25) Ms. Anderson spat on Ms. Stojak in the
face.2. Elaine Childs.ÐOnce during the strike, Ms. Childsthreatened nonstriking Noblit employee Victor Fontana by
pointing to him and saying: ``Victor, you are done.'' On an-
other occasion, she threatened Noblit Vice President Alan
Lentz by saying to Mr. Lentz: ``We know where you live.''3. Harry Costigan.ÐMr. Costigan made severalantisemitic remarks to Mr. Moshe Meidar, Noblit's President.
On another occasion, Mr. Costigan yelled in a threatening
manner at Noblit supervisor Alan Scotkin, stating: ``Wait
until we get back in there.''4. Blanche Creighton.ÐOn September 20, 1985, Ms.Creighton ran out into the road in front of a van being driven
by Boyd guard Jesus Varela and transporting several Noblit
employees. Ms. Creighton threw the contents of a plastic cup
at the windshield of the van, forcing it to swerve and almost
causing an accident. On a separate occasion, Ms. Creighton
threw the contents of a cup at another van while it was de-
layed at the picket line. Finally, Ms. Creighton on still an-
other occasion kicked a car which was being driven by
Noblit manager Ted Haldis and which was attempting to
transport several other Noblit employees across the picket
line.5. Joe Farrell.ÐMr. Farrell was a participant in an inci-dent described in detail in the affidavits of Vladimir Gertner
and Hector Freytas which were given to the Board, respec-
tively, on September 24 and 18, 1985. In short, Mr. Farrell
and several other striking employees jumped up on the cab
of a truck which was being driven by Mr. Freytas and in
which Mr. Gertner and another employee, Humberto
Bulagado, were riding. The truck had been cut off and
stopped in the middle of a street by Teamsters Local 115
Business Agent Jim Oliver. While the truck was stopped, Mr.
Farrell and the other striking employees pounded on the cab
of the truck for about ten minutes, twisted the side view mir-
ror, and threatened the employees inside with bodily harm
and death. After about ten minutes, Mr. Farrell and the other
striking employees dispersed, allowing the truck to proceed
on to its destination. However, when the truck arrived at its
destination (Consolidated Freightways), Mr. Farrell and the
others in his group repeated their behavior, jumping up on
the cab of the truck and once again threatening the occupants
inside. The occupants were held prisoners in the cab of the
truck for about 30 minutes, until the police arrived. On an-
other occasion, Mr. Farrell threatened a Noblit customer (the
driver of a brown Ford Pinto) with bodily harm. (See affi-
davit of John Munro given to the Board on September 20,
1985). Finally, Mr. Farrell kneed Andy Munro in the groin 393NOBLIT BROS.at the 26th Precinct police station on September 25, leadingto the fight that broke out on that date.6. Tom Fisher.ÐMr. Fisher engaged in numerous seriousacts of misconduct during the strike. First, he participated in
the brutal and unprovoked assault on Noblit manager Wil-
liam Obergfell on September 26, 1985 that was described in
Mr. Obergfell's September 27 affidavit to the Board. Second,
Mr. Fisher was one of the participants along with Mr. Farrell
in the incident in which several striking Noblit employees
threatened and imprisoned Messrs. Gertner, Freytas and
Bulagado when they were attempting to go to Consolidated
Freightways. See paragraph #5 above. Third, Mr. Fisher once
tailgated Mr. Gertner as he was driving home from work one
evening, and followed him up Interstate 95. Fourth, Mr.
Fisher once spat on a car being driven by nonstriking Noblit
employee Eddie Lichtenfield as it was leaving the plant.
Fifth, Mr. Fisher (accompanied by fellow striker Terry
Smith) followed nonstriking employees Alan Scotkin and
Eddie Lichtenfield in a threatening manner, criss-crossing the
street after them, as they attempted to go to their cars to go
home from work after being dropped off at the drop-off
point. Finally, Mr. Fisher was a co-conspirator in the brutal
assault on the rented Hertz/Pennske truck being driven by
Noblit employee Joe Robinson on September 13, 1985. As
you may recall, on that occasion, two windows of Mr. Rob-
inson's truck were smashed. In addition, one Teamster Local
115 member (Harold Fisher) attempted to smash the window
of the escort van being driven by Boyd Security guard An-
derson Small. While at the present time Noblit does not have
evidence that Mr. Tom Fisher himself swung any of the ob-
jects that caused or attempted to cause the damage to the ve-
hicles, he provided transportation to one of the assailants and
was physically present while this violence occurred.7. Brenda Hepworth.ÐMs. Hepworth is believed to havemade repeated phone calls to the Noblit switchboard, thereby
tying up the telephone lines and impeding Noblit's ability to
conduct its business during the strike.8. Heather Hurvitz.ÐOn one occasion, Ms. Hurvitz yelledto nonstriking employee stan Scotkin: ``Don't sleep too light-
ly tonight, sucker.'' The next morning, Mr. Scotkin found
that the tires on his car had been flattened. On another occa-
sion, nonstriking Noblit employee Sandy Fedder was told by
Ms. Hurvitz words to the effect that she was going to lose
her condominium and her Mercedes. Finally, Ms. Hurvitz is
also believed to have been responsible for tying up the
switchboard through repeated telephone calls.9. Juanita Lupton.ÐMs. Lupton assaulted Boyd Securityguard John Munro on September 25, 1985, in the presence
on nonstriking Noblit employees.10. Warren Nash.ÐMr. Nash participated in the blockageof an Overnight Transport truck and, when the truck at-
tempted to enter the property, jumped up on the side of the
truck, threw open the door and took a swing at the driver.11. Pat Nefferdorf.ÐFirst, Mr. Nefferdorf, along withMessrs. Farrell and Fisher, participated in the assault on and
threats to Messrs. Gertner, Freytas and Bulagado on Sep-
tember 6, while the latter three employees were on their way
to and at Consolidated Freightways. See paragraph #5 above.
Second, Mr. Nefferdorf threatened Mr. Gertner on several
other occasions. Third, on or about September 11, Mr.
Nefferdorf followed nonstriking Noblit employee Willie
Faulk across the Tacony-Palmyra Bridge and threated himwith death while Mr. Faulk was stopped at the toll booth. Fi-nally, on September 25, 1985, Mr. Nefferdorf assaulted John
Munro and, during the course of the ensuing struggle, stole
his black address book and a $26,000 check out of Mr.
Munro's jacket pocket. That address book had the phone
numbers of friends and family members of the Munro's, who
thereafter began receiving threatening phone calls.12. Tom Quinn.ÐMr. Quinn was a participant in the Sep-tember 6th incident along with Messrs. Farrell, Fisher and
Nefferdorf, involving nonstriking Noblit employees Gertner,
Freytas and Bulagado. See paragraph #5 above.13. Alvaro Quinones. As I am sure you are aware, Mr.Quinones shot at nonstriking Noblit employee Ramon Ramos
on or about September 26, 1985. Mr. Quinones also threat-
ened to kill Mr. Ramos and his family. In addition, Mr.
Quinones was the driver of a car which, on September 11,
1985, attempted to cut off Noblit President Moshe Meidar
and force him off the road as he was driving home from
work. Finally, Mr. Quinones stole the keys from the escort
van driven by Boyd Security guard Anderson Small on Sep-
tember 13, 1985, during the incident in which Local 115
pickets smashed the windows of Joe Robinson's truck.14. David Robinson.ÐMr. Robinson once threatened tobeat up Vladimir Gertner.15. Rosa Santos.ÐMs. Santos on one occasion falsely ac-cused nonstriking Noblit employee Ramon Ramos of expos-
ing himself to her as he was driving a truck into the Noblit
property. As a result of this accusation, Mr. Ramos was ar-
rested, handcuffed and taken to the police station, much to
his embarrassment. However, when Ms. Santos was told by
the police that in order to press charges she would have to
repeat her accusation under oath, she recanted her accusation,
at which point Mr. Ramos was finally released from custody.
Ms. Santos was also involved in the harassment of Karen
Stojak described in paragraph Xl above. Ms. Santos and Ms.
Anderson both followed Ms. Stojak during the incidents in
which Ms. Anderson threatened Ms. Stojak and spat on her.16. Melvin Sharp.ÐOn September 26, 1985, Melvin Sharppoured ketchup on nonstriking Noblit employee Gil
Sadowski, while Mr. Sadowski was in a restaurant having
breakfast before being picked up to be taken to work. As a
result of this conduct, Mr. Sadowski quit his employment
with Noblit. On the same day, Mr. Sharp was seen as part
of a mob chasing several nonstriking Noblit employees at the
pick-up point on September 26th. Mr. Sharp was seen car-
rying a stick (approximately two feet long) in his hand. One
of the Noblit employees being chased fell to the ground and
hurt both his knees and his arm, and had to lose several daysfrom work because of these injuries.17. Terry Smith.ÐMr. Smith was a participant, along withMessrs. Farrell, Fisher, Nefferdorf and Quinn, in the threats,
imprisonment and assault of Messrs. Gertner, Freytas and
Bulagado on September 6. See paragraph #l above. On an-
other occasion Mr. Smith (accompanied by Mr. Fisher) fol-
lowed nonstriking Noblit employees Alan Scotkin and Eddie
Lichtenfield in a threatening manner when they were going
to their cars near the pick-up point to go home after work.
See paragraph X6 above. Finally, Mr. Smith is one of the
persons who participated in the attack on the truck being
driven by nonstriking Noblit employee Joe Robinson on Sep-
tember 13, 1985. 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
18. Maria Tumolo.ÐMs. Tumolo frequently yelledantisemitic remarks to Mr. Moseh Meidar, the President and
owner of Noblit.19. Winifred Wall.ÐMs. Wall threatened nonstrikingNoblit employees Dottie and Regina Pflaumer on numerous
occasions such as by saying: ``We know where you live.
We're going to get you.'' On one morning, she said to Dottie
Pflaumer: ``We will get your grandson, Clint, at St. Cecilia's
School.'' She also told Regina Pflaumer: ``You'll pay for
this. We will see what happens when we get our jobs back.''Ms. Wall also threatened Susan Fedder that she would ``get''her.In addition to these specific incident, all of the l9 formeremployees participated in the unlawful blockage of incress
and egress of vehicles at the Noblit plant and yelled obsceni-
ties to the occupants of the vehicles while they were unlaw-
fully detained at the picket line.Very truly yours,Nicholas N. PriceFORSCHNADER
, HARRISON, SEGAL&LEWIS
